Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 1 of 39




                 Exhibit C
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 2 of 39
March 18, 2020                    Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                           Day 3


   1                                           Wednesday, 18 March 2020     1   Q. - - by an article in Slate .     I ’m not sure if it is
   2   (10.30 am)                                                           2        a magazine or a website , but whatever it is - - I think
   3                  MR CHRISTOPHER STEELE (continued)                     3        it may be a magazine.
   4           Cross-examination by MR TOMLINSON (continued)                4   A.   Possibly both.
   5   MR TOMLINSON: Good morning, Mr Steele.                               5   Q. Possibly both. By Mr Foer.
   6   A. Good morning, Mr Tomlinson.                                       6   A. Mm hmm.
   7   Q. I want to now ask you about the compilation of                    7   Q. He described it - - are you familiar with this article ?
   8        Memorandum 112, the circumstances in which you were             8   A. Yes, I am.
   9        instructed to provide it .                                      9   Q. He described how a computer scientist , using the
  10   A. Mm hmm.                                                          10        pseudonym Tea Leaves, had found some connections in late
  11   Q. In the first two versions of your witness statement,             11        July .
  12        signed by a statement of truth , you said that those           12   A. Mm hmm.
  13        instructions were given on 11 September 2016, didn’t           13   Q. Do you remember that?
  14        you?                                                           14   A. Yes, I do.
  15   A. Yes.                                                             15   Q. Look at the second page, please {D/76/2}. The bottom
  16   Q. And that was wrong?                                              16        paragraph:
  17   A.   It was wrong.                                                  17              "In late July , one of those scientists - - who asked
  18   Q. You said - - you now say that these instructions were            18        to be referred to as Tea Leaves ... found what looked
  19        given at the July meeting, the July meeting you had            19        like malware emanating from Russia. The destination
  20        previously mentioned with Mr Sussman?                          20        domain had Trump in its name ..."
  21   A. That’s not the case .     I was given the instruction            21              Then if you go over the page: {D/76/3}
  22        sometime after that meeting by Mr Simpson.                     22              "More data was needed, so he began carefully keeping
  23   Q. Very well .     And so at the July - - according to you, at      23        logs of the Trump server’s DNS activity ."
  24        the July meeting, Mr Sussman mentioned to you the              24              Do you see that?
  25        connection between the server at Alfa Group and the            25   A. Yes.

                                   1                                                                          3

   1        server at Trump Tower. Is that still your evidence ,            1   Q. So Mr Tea Leaves, who was at least one of the sources of
   2        Mr Steele?                                                      2        this story , didn’ t actually know there was a connection
   3   A. That is my recollection , yes .                                   3        in late July , did he?
   4   Q. You then say that Mr Simpson instructed you to produce            4   A.   I think he did .
   5        Memorandum 112 soon after that meeting?                         5   Q. No, no, it says here , clearly , he first became
   6   A. Yes.                                                              6        suspicious in late July , then he began carefully keeping
   7   Q. But you can’t remember when?                                      7        logs and so on.     It was then some research took place
   8   A. I have no record of it .                                          8        over a period .    That’s what the article   outlines .
   9   Q. You have no record of anything, have you?                         9   A. Mm hmm.
  10   A.   I haven’t got any records relating to the creation of          10   Q. But in late July all he had seen was suspicious server
  11        112.                                                           11        activity .
  12   Q. Or indeed any of the other memoranda?                            12   A.   I believe he passed that information on to the Fusion
  13   A. No, they were wiped in early January 2017.                       13        client in late July , if it was him that passed it on.
  14   Q. Yes.     Yes.   You see, I suggest that you’re wrong about       14        They were in possession of that information in
  15        your recollection that the server link was mentioned to        15        late July .
  16        you in July 2016. Do you think that might be correct ?         16   Q. Well, that ’ s what you say, Mr Steele, but your
  17   A.   I think it ’ s possible , but I don’t think it ’ s correct .   17        recollection has already been proved to be wrong once
  18   Q. You see, do you know when the -- the first time this             18        and I ’m suggesting it is wrong again. Do you understand
  19        allegation was made public?                                    19        me?
  20   A.   I think it was in October.                                     20   A.   I do understand that , but there is a logic to this ,
  21   Q. On 31 October, wasn’t it ?                                       21        my Lord, if I may. There are some things I ’m clearer
  22   A. Mm hmm.                                                          22        about in my mind from that period than others , and what
  23   Q. Can we have a look at {D/76/1}, please. This was the             23        I ’m very clear is that the first person that ever
  24        first time that this was put into the public domain --         24        mentioned the Trump server issue , Alfa server issue , was
  25   A. Mm hmm.                                                          25        Mr Sussman. I only ever met Mr Sussman twice, and the

                                   2                                                                          4




Opus 2                                                                                                                 transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                  +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 3 of 39
March 18, 2020                    Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                      Day 3




   1        instruction to produce 112 was absolutely      definitely      1   A.   I gave a briefing question to my source.
   2        linked to the server issue .                                   2   Q. Did you - - do you have a range of possible sources? Did
   3             Therefore , it has to have been the case that it was      3        you think : is this a job for source 1, is this a job for
   4        mentioned to me in late July .                                 4        source 2, is this a job for source 3; or is there only
   5   Q. You see, you’re also familiar with the subsequent long           5        one person you go to?
   6        article in the New Yorker about the history of this            6   A. No, usually several , depending on all sorts of
   7        allegation , aren ’ t you?                                     7        circumstances which are operational , for example, if
   8   A. Yes.                                                             8        somebody is travelling , is able to meet a certain
   9   Q. That’s at {D/121/1}. This is another computer scientist          9        sub-source and so on.
  10        with a pseudonym, this time called Max. If we look at         10   Q. So you chose a particular source on that occasion?
  11        page 4 of this {D/121/4}, it is in August 2016 that Max       11   A. That’s right , yes .
  12        decides to reveal the data he and his colleagues had          12   Q. And that source was a Russian?
  13        assembled. Do you see, that ’ s the penultimate               13   A. Yes.
  14        paragraph.                                                    14   Q. You hesitate , but you described him in the memo as
  15   A.   I do.                                                         15        a trusted compatriot of a Russian Government oﬃcial ?
  16   Q. So Max goes to the New York Times, Mr Eric Lichtblau,           16   A. Correct , yes .
  17        in August 2016?                                               17   Q. Where was that source living at the time?
  18   A. Yes.                                                            18   A.   I ’d rather not answer that question , your Lordship ,
  19   Q. The New York Times then subsequently go to the FBI in           19        because it is part of the issue of jigsaw
  20        late September 2016. Do you remember that? If you go          20         identification .
  21        over the page to page 5. {D/121/5}                            21   Q. Mr Steele, I know that you had a career in intelligence
  22   A. Yeah, they went to the FBI at that time, The New York           22        and your instinct is to be secret , but you can’t
  23        Times.                                                        23        possibly identify someone by saying what country they
  24   Q. It is the middle paragraph:                                     24        are living in , can you?
  25             "At the meeting, in late September, 2016,                25   MR JUSTICE WARBY: You didn’t actually ask what country.

                                   5                                                                           7

   1        a roomful ..."                                                 1        You said where.
   2             And so on.                                                2             So we have established - -
   3             You see, according to your first     recollection ,       3   MR TOMLINSON: I’m so sorry, your Lordship is absolutely
   4        Mr Sussman told you that the FBI had been informed             4        right .
   5        in July .                                                      5             What country were they living in , Mr Steele?
   6   A. That’s right , yes .                                             6        I wasn’t asking for their address .
   7   Q. But there ’ s absolutely no evidence , is there , that the       7   A. Your Lordship , would you care to comment on that
   8        FBI -- anywhere else - - that the FBI were informed            8        question in terms of this jigsaw - -
   9        in July , apart from your recollection ?                       9   MR JUSTICE WARBY: Well, it’s not for me to comment. If you
  10   A.   I don’t know who the source -- original source that           10        want to say that giving the answer would risk
  11        Mr Sussman had for the story .   I ’m not -- it seems there   11         identification     of the source and that you object to
  12        are several sources here of this story and I ’m not sure      12        answering the question on that basis , then that ’ s what
  13        where Mr Sussman’s intelligence came from.                    13        you should say , and then we’ ll get another question .
  14   Q. You see, you’re very familiar , I know, Mr Steele, with         14   A. Okay. Yes, I do object to that because of travel and
  15        the material - - the background to this .    There’s not      15         identification     issues .
  16        a shred of evidence anywhere that anybody was aware of        16   MR TOMLINSON: So the FSB has a total rundown on everybody
  17        this supposed server connection in late July , is there?      17        who travels around Europe and can work out from that who
  18   A. Well, that ’ s what I was -- my recollection is that            18        your source might be?
  19        that ’ s what I was told in late July .                       19   A. From passenger manifest, yes .
  20   Q. Well, all we know for certain is that you must have been        20   Q. Mr Steele, that ’ s just not realistic , is it ?
  21        instructed to produce the memorandum at some date before      21   A.   It is     realistic , I ’m afraid .
  22        14 September 2016.                                            22   MR TOMLINSON: My Lord, that’s a question I would ask
  23   A. Correct .                                                       23        your Lordship to direct the witness to answer.
  24   Q. So what did you do then, when you got that instruction ?        24   MR JUSTICE WARBY: Well, shall we round them up as a list
  25        What was your next move?                                      25        and see later on?

                                   6                                                                           8




Opus 2                                                                                                                    transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                     +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 4 of 39
March 18, 2020                       Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                          Day 3




   1   MR TOMLINSON: I’ll ask Ms Sjøvoll to keep a list .                      1   A. We are.
   2   MR JUSTICE WARBY: Yes.                                                  2   Q. Is this the source that the Inspector General ’ s report
   3   MR TOMLINSON: Was this person the source for any of the                 3        designates as Person 1?
   4        other memoranda in the so- called dossier ?                        4   A. Person 1?
   5   A. Yes.                                                                 5   Q. Person 1, your primary sub-source .         The terms are used
   6   Q. How many of them? All of them?                                       6        in a confusing way --
   7   A. Most of them.                                                        7   A.   I ’m sorry , I think - -
   8   Q. Most of them. How long had you had them on retainer?                 8   Q. - - but I think by sub-source they mean source in your
   9   A. On retainer or on the payroll ?         It ’ s a slightly            9        terms?
  10        diﬀerent issue .                                                  10   A. Yeah, I think there are two - - two separate people
  11   Q. Sorry , what’s the distinction ?        I wasn’t aware there was    11        they ’ re referring to here , if I might say, my Lord.
  12        one.                                                              12        I think there ’ s a Person 1 and a principal sub-source .
  13   A.   If you pay someone a retainer , you pay them a monthly            13   Q. There’s a Person 1 and a primary sub-source?
  14        amount of money regardless of their work.                         14   A. Yes.
  15   Q. Right.                                                              15   Q. Is this person Person 1?          Is the source you’re talking
  16   A. And if you pay them according to what they produce for              16        about here Person 1?
  17        a project or a particular report , it ’ s a sort of               17   A. No.
  18        one- oﬀ , or series of one- oﬀ payments.                          18   Q. Is there - - are they the primary sub-source?
  19   Q. In your witness statement you only refer to the first as            19   A. Yes.
  20        people being paid a regular sum of $3,000 to $5,000.              20   Q. The Person 1 you described as a boaster and an egotist
  21   A. Yes, at that time.                                                  21        who engaged in embellishment; correct ?
  22   Q. At that time.                                                       22   A.   I didn’ t make a categorical statement of that sort .
  23   A. We’re going back in history .                                       23        I said he was somebody who possibly embellished.
  24   Q. I see .       I see .   So how long had they been either on the     24   Q. But you said he was a boaster and an egotist ?
  25        payroll or on retainer ?                                          25   A. Yeah, that doesn’t mean he’s a bad source though.

                                       9                                                                       11

   1   A. Yes, I would say about six years .                                   1   Q. Doesn’t it ?
   2   Q. What kind of business or occupation did this source work             2   A. Many sources have big egos, I ’m afraid .
   3        in?                                                                3   Q. Was the primary sub-source that we’re referring to
   4   A.   I would rather not answer that , my Lord. If we could              4        here - - that ’ s the source in this case - -
   5        put that on the list .                                             5   A. Yes.
   6   Q. You see, is this - - if this is a source who moves in                6   Q. - - was that person a boaster and an egotist as well ?
   7        anti -Putin émigré circles , if I can put it that way,             7   A. No.
   8        that obviously casts a substantial light on the sort of            8   Q. So how did you communicate with this source ,         initially ?
   9        information they are going to provide to you, doesn’t              9        We’re talking after Mr Simpson has called you up and
  10        it ?                                                              10        said , "I want you to look into the links between Alfa
  11   A.   It would if they did .                                            11        and Putin".     How do you communicate with the source?
  12   Q. And did they?                                                       12   A. Both by encrypted communications and in person.
  13   A. But our sources are not involved in anti -Putin émigré              13   Q. So you actually have a meeting with them before they ’ re
  14        activity .                                                        14        commissioned, as it were, as part of the commissioning
  15   Q. Well, that wasn’t my description , if they moved in                 15        process ; is that right ?
  16        anti -Putin émigré circles , it ’ s a diﬀerent point .            16   A. Usually , yes .
  17   A. They don’t do that either .                                         17   Q. Not usually : in this case?
  18   Q. You say in your third witness statement that you have               18   A. Yes.
  19        concerns about their safety .       Is this someone who has       19   Q. Did you identify at that stage a suitable sub-source or
  20        been subject to any threats ?                                     20        did you leave that to the source?
  21   A. That’s a diﬃcult           question , my Lord, to answer.           21   A.   It ’ s a slightly more complicated situation than that
  22        I believe their family has been monitored.                        22        because obviously the source has a number of sub-sources
  23   Q. Their family has been monitored. This source is             still   23        and a number of potential sub-sources to report on
  24        alive , we’re talking about a living person here ;                24        a particular issue .       And so we obviously discuss
  25        correct ?                                                         25        sub-sources who might be able to comment on an issue and

                                      10                                                                       12




Opus 2                                                                                                                       transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                        +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 5 of 39
March 18, 2020                      Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                     Day 3




   1        it ’ s up to the source then to see who they can meet and     1        my Lord, I have a problem with that , because I think it
   2        who is useful on a particular topic .    To use their         2        pertains to jigsaw     identification   of the sub-source .
   3        judgment, essentially .                                       3   Q. But it also helps us to assess whether they provided
   4   Q. So, on this occasion , you discussed a number of                4        accurate information , doesn’t it ?
   5        potential sub-sources ; is that your evidence?                5   A.   It ’ s part of that - - could be part of that process .
   6   A. Yes, there were a number of sub-sources who potentially         6        This sub-source , of course , had worked for us for
   7        could have contributed to this , or did to the project ,      7        several years .
   8        and potentially to this specific issue .                      8   Q. I mean, we know that certain things in your memoranda
   9   Q. But your source alighted on a sub-source who was a top          9        were undoubtedly inaccurate ; even on your assessment,
  10        level Russian Government oﬃcial ?                            10        they were inaccurate ?
  11   A. Yes.                                                           11   A.   I wouldn’t admit to that .
  12   Q. Who was in the Kremlin?                                        12   Q. The Miami consulate, for example, the non- existent Miami
  13   A. Yes.      My Lord, may I make a comment about the term,        13        consulate that was running cyber activities ?
  14        "the Kremlin", because for Russianists , it isn ’ t just     14   A. There was a Miami consular general - - Miami consul
  15        who works physically within the walls of the Kremlin.        15        general , sorry , at the time, so these are minor points
  16        It is a reference to the leadership of the country and       16        of detail .     If I might say, my Lord, no intelligence
  17        the number of government ministries and other bodies         17        report I ’ve ever seen has been 100% correct.
  18        that take part in the high organs of state .                 18   Q. How do you know that?
  19   Q. So this person might be the government minister in             19   A. Well, that is my assessment when we’ve assessed things .
  20        Novosibirsk , you mean?                                      20   Q. So which bit of Memorandum 112 is not correct? You say
  21   A. No, that would be not the Kremlin.                             21        that no memorandum is ever 100% correct so -- I thought
  22   Q. Well, they would be a top level government oﬃcial if           22        you were maintaining that this one was 100% correct?
  23        they were the - -                                            23   A. The only thing in Memorandum 112 that appears not to be
  24   A. No, I don’t think they would be.                               24        100% correct is the timing of Govorun’s time with Alfa
  25   Q. Well, you said the term "the Kremlin" referred to the          25        and the period when Vladimir Putin was Deputy Mayor of

                                    13                                                                     15

   1        top level of government?                                      1        St Petersburg .
   2   A. Yes.                                                            2   Q. Is that your evidence ; that ’ s the only thing that ’ s
   3   Q.   If someone is in charge of the third city of Russia ,         3        incorrect , Mr Steele?
   4        then they ’ re obviously a top level government oﬃcial ,      4   A. Yes.
   5        aren ’ t they?                                                5   Q. Well, I ’ ll come back to that.
   6   A. I don’t - - I wouldn’t use that term, no.                       6             The sub-source, is that someone you have ever met?
   7   Q. I see .      So "in the Kremlin" - - by "in the Kremlin" you    7   A. Again, I ’d rather not answer that , my Lord, for
   8        don’t mean that they’re physically within the confines        8         identification   reasons .
   9        of that building in Moscow?                                   9   Q. How long have you had dealings with them?
  10   A. Indeed, because I think even the presidential                  10   A.   Several years .
  11        administration is not physically in the walls of the         11   Q. How many is that? Two?
  12        Kremlin.                                                     12   A. Three or four .
  13   Q. But you mean that they’re at the centre of                     13   Q. Ten?
  14        Russian Government?                                          14   A. Well, it depends whether you are talking from 2016 or
  15   A. At the peak of the vertical of power, yes .                    15        from this - -
  16   Q. Was this person the sub-source for any other of the            16   Q. No, of course , I ’m talking about 2016.
  17        memoranda?                                                   17   A. Okay. So I would say three years .
  18   A. Yes.                                                           18   Q. What did you know about that sub-source’s connections in
  19   Q. Which ones?                                                    19        the Russian Government?
  20   A.   I would say parts of them, rather than all of them --        20   A. A lot .
  21        all of the reports .    So they contributed parts of the     21   Q. A lot?
  22        other report .                                               22   A. Mm.
  23   Q. Shall we go through them and identify which ones that          23   Q. On what basis? Where did your information come from?
  24        they contributed to .                                        24   A. Well, both from the source and from open source
  25   A.   I can think of a couple but I would rather - - again ,       25        information .

                                    14                                                                     16




Opus 2                                                                                                                 transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                  +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 6 of 39
March 18, 2020                      Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                      Day 3




   1   Q. You say you’re concerned about their safety ?                       1   Q. What do you mean by that?
   2   A. Indeed.                                                             2   A. What I mean is that they had contributed to a number of
   3   Q. Have they been subject to threats ?                                 3        Orbis projects over the years and the things that they
   4   A. I don’t know.                                                       4        had reported on had either been corroborated by other
   5   Q. I now want to ask you about the specific steps you took             5        sources or had turned out to be the case from open
   6        to ensure the     reliability   of this memorandum.               6        source and events on the ground.
   7   A. Mm hmm.                                                             7   Q. Was the contact between the sub-source and the source
   8   Q.   If you look at page 31 of your first - - or your revised          8        made from a country outside the UK?
   9        statement {C/4/7}. It will pop up in a moment.                    9   A. Yes.
  10   A. Which number, sorry?                                               10   Q. Which country was that, in the case of Memorandum 112?
  11   Q. Paragraph 31.                                                      11   A. Can you elaborate on what you mean by the contact that
  12   A. Yeah.                                                              12        was made between them? Are you talking about them
  13   Q. It says - - there ’ s a little      free - floating                13        meeting, or are you talking about their original - -
  14        subparagraph under paragraph 31.                                 14         initial contact , by other means?
  15   A. Yes.                                                               15   Q. I ’m talking about what you say at paragraph 30 of
  16   Q. It says :                                                          16        your - -
  17             "Instead , I took the following steps to ensure as          17   A. Direct or indirect ?
  18        far as possible the      reliability   of the content of the     18   Q. Paragraph 30 of your witness statement.
  19        memoranda in the Dossier - including CR112."                     19   A. Right.       I didn’ t see that .
  20   A. Yeah.                                                              20   Q.   If we go back to the previous page {C/4/6}.
  21   Q. Is that your evidence?                                             21   A. Yes.
  22   A. Yes.                                                               22   Q. The last sentence :
  23   Q. I don’t want to take a false point , Mr Steele.          Is your   23             "Contact between the sub-source and the source was
  24        evidence that the steps you then outline are , unless you        24        made from a country outside the UK."
  25         specifically   say to the contrary , steps that you took in     25   A. Yeah.

                                    17                                                                          19

   1        relation to CR112?                                                1   Q. Are you referring there to the initial contact , or the
   2   A. Yes.                                                                2        contact for the purposes of this memorandum?
   3   Q. So at paragraph 33 - -                                              3   A. The memorandum.
   4   A. Mm hmm.                                                             4   Q. So which country was that?
   5   Q. - - you say :                                                       5   A. Russia .
   6             "Normally, sources would transit through London and          6   Q. You then have a briefing with your source when the
   7        onto other destinations out of the country.         On their      7        source has been in contact with the sub-source ; correct ?
   8        transit out of London, I would meet with them face to             8   A.   Debriefing , I think , better term.   Briefing before - -
   9        face to brief them on the intelligence I was seeking ."           9   Q. Debriefing .
  10             Did that happen in this case?                               10   A. - - debriefing after .
  11   A. That is my evidence. So, yes - -                                   11   Q. Let me get the terminology right .      Was that in London?
  12   Q. It did happen in this case?                                        12   A. Yes.
  13   A. Yes.                                                               13   Q. Was that in person or by telephone?
  14   Q. You say at paragraph 34 - -                                        14   A. In person.
  15   A. Mm hmm.                                                            15   Q. What did the source tell you about the meeting - - about
  16   Q. - - that the contact between the source and the                    16        the circumstances of their meeting with the sub-source ,
  17        sub-source was made from a country outside - - I ’m sorry .      17        about gifts and favours?
  18        Paragraph 34: the source reported back to you; you took          18   A. Nothing specific about gifts and favours , other than
  19        manuscript notes but did not keep them. Was that                 19        they had met directly .
  20        correct ?                                                        20   Q. The reason I ask you is because that ’ s what you describe
  21   A.   I kept them for as long as it took to write the memo.            21        as happening in paragraph 29 {C/4/6}.
  22   Q. You say, again , at paragraph 34:                                  22   A. Yeah, I mean, gifts and favours might mean buying
  23             "... the source and the sub-source had a very good          23        a bottle of wine or something like that .
  24        reporting record ."                                              24   Q. It just says :
  25   A. Correct .                                                          25             "During the course of my briefings with the sources

                                    18                                                                          20




Opus 2                                                                                                                   transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                    +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 7 of 39
March 18, 2020                      Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                      Day 3




   1        following their meeting with a sub-source ..."                 1       describing .
   2               I see you use the inaccurate term " briefings " as      2   Q. Well, let ’ s have a look at it .
   3        well , but never mind:                                         3   A. We’re getting down into the weeds here.
   4               "During the course of my briefings with the sources     4   Q. Let’ s have a look at the - - see what was said on behalf
   5        following their meeting with a sub-source , I would ask        5       of Orbis in the further information .       I think it ’ s
   6        about the circumstances of the meetings ... whether any        6       response 8 in {A/12/1} -- no, sorry , response 8 is
   7        modest gifts had been given ... the value of the               7       something diﬀerent .    Give me a moment. Response 15
   8        dinner ... [and whether they] had asked the source for         8       {A/12/10}.
   9        any favours in exchange for the intelligence ."                9             Sorry , it ’ s response 21 {A/12/12}.
  10   A. Yes.                                                            10   A. Sorry , you’re on 21 now?
  11   Q. Did you ask that in this case?                                  11   Q. It should be the bottom of A/12/12. Full details of
  12   A.   I did , yes .                                                 12       the - - this is the steps that were supposed to have been
  13   Q. What was the answer?                                            13       taken to constitute reasonable care :
  14   A.   I think they shared a bottle of wine.                         14             "... had regard to the nature of the allegations on
  15   Q. Now, in terms of your verificatory steps , at                   15       which it was instructed to report [ etc ] ... the roles
  16        paragraph 32 {C/4/7} you say:                                 16       and status ... all steps reasonably required ...
  17               "I assessed the intelligence I received having         17       considering public domain material (see above) and the
  18        regard to what I knew of the source and sub-sources and       18       input of intelligence sources , the     reliability   of ...
  19        their roles ... I asked others about the individual           19       the Defendant ... using its knowledge and experience."
  20        source or sub-source and their story , and                    20   A. Sorry , where are we again?
  21        I cross - referenced the information ... against open         21   Q. Sorry , we’re now going over the page to - -
  22        source data where possible ."                                 22   A. We are on 21, at the top of - - before 22?
  23               Did you do that in this case?                          23   Q. Yes, and we’re now going over the page to {A/12/13}.
  24   A.   I - - yes , I did .                                           24       Sorry , forgive me.
  25   Q. You see, there ’ s nothing about that in your witness           25   A. Yeah, so ... Yeah.

                                     21                                                                   23

   1        statement specifically        in relation to 112, is there?    1   Q. You see, it doesn’t say there that you did any specific
   2   A. Not everything is in the witness statement.                      2       research into Mr Govorun, for example, does it ?
   3   Q. And when you were asked, when Orbis was asked to set out         3   A. But we did open source work, some open source research
   4        the steps that constituted reasonable care to verify ,         4       on it , along the lines I ’ve described .
   5        there was no mention of doing any of this , was there?         5   Q. I ’ ll come to your research on Mr Govorun in a few
   6   A. Well, when you talk to your colleagues and people around         6       minutes, Mr Steele, but I just want to - - so your
   7        a piece of work, it doesn’t usually feature in this kind       7       evidence is this : the source comes back from Russia, he
   8        of contact .                                                   8       says , "I have had a bottle of wine with the sub-source
   9   Q. Well, this isn ’ t about talking to your colleagues , is         9       and this is what he’s told me", and you make a note?
  10        it ?    It ’ s cross - referencing information against open   10   A. A detailed note, yes .
  11        source data.     You didn’t do that in this case , did you?   11   Q. How long is that meeting?
  12   A.   I think we did.       We looked up Govorun and I think we     12   A. That meeting -- that meeting lasts probably a couple of
  13        also looked up meetings that took place of the Russian        13       hours.    Which -- sorry , which meeting? The meeting --
  14        Union of     Industrialists   and Entrepreneurs - -           14   Q. The meeting --
  15   Q. Mr Steele, there ’ s no mention of that in your witness         15   A. Sorry .
  16        statement, is there?                                          16   Q. The debriefing meeting, as you don’t call it .
  17   A. Well, there is a reference of looking at open source,           17   A. The debriefing meeting with the source?
  18        which is what we did.                                         18   Q. Yes.
  19   Q. But you don’t say , "In this case , we did the following        19   A. A couple of hours.
  20        steps ...", do you?                                           20   Q. You make a handwritten note and then you type it up?
  21   A. No. I didn’ t think it was necessary .                          21   A. Yes, probably a couple - - well , type up the note or type
  22   Q. When your side was asked what steps were taken to               22       up the report ?
  23        constitute reasonable care , none of this was mentioned,      23   Q. Well, type up the report .
  24        was it ?                                                      24   A. Yes.
  25   A. But "open source" is mentioned, and that ’ s what I ’m          25   Q. The report - - the note becomes the report in some sense,

                                     22                                                                   24




Opus 2                                                                                                                transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                 +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 8 of 39
March 18, 2020                      Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                        Day 3




   1        doesn’t it ?                                                       1        third -hand; in other words, they were there .   If you’re
   2   A.   It does, yes .                                                     2        reporting on what happened and you have personal
   3   Q. And who does that?                                                   3        knowledge, you must in some sense have been there , part
   4   A. Me.                                                                  4        of the organisation on one side or the other?
   5   Q. So you then produce - - and in between the taking of the             5   A.   I don’t think they were there in the 1990s, but that
   6        handwritten note and typing up the report , you now say            6        doesn’t mean that they hadn’t talked to people who were.
   7        that you do an internet search on Mr Govorun, you look             7   Q. It doesn’t mean that they had either , does it ?
   8        at meetings of the Russian Union of       Industrialists .   Is    8   A. No.
   9        there anything else you do?                                        9   Q. So in relation to that allegation , that was something
  10   A.   I think they were the only two things we looked at .              10        that was second-hand, third -hand, fourth -hand; you
  11               If I might say, it ’ s not always me that does the         11        didn’ t know?
  12        open source search .     Sometimes one of my colleagues does      12   A. Not for certain , no.
  13        it , because they ’ re far more able technologically than         13   Q. Well, you didn’ t know for uncertain either , did you,
  14        I am. In this case - - but in this case I think I did             14        Mr Steele?
  15        it .                                                              15   A. No.
  16   Q. You say in paragraph 34 of your witness statement at                16   Q. I mean, if I tell you something that happened in British
  17        {C/4/7} --                                                        17        politics in the 1990s, you don’t know whether I was
  18   A. Mm hmm.                                                             18        there , or whether I ’ve heard it from someone who was
  19   Q. - - the last paragraph:                                             19        there , or whether I have heard it from fourth -hand,
  20               "The source and sub-source were established                20        fifth -hand, or whether I ’ve just read it on the
  21        connections of mine; I trusted them and knew that they            21        internet .   You have no idea.
  22        were in a position to report to me accurately ."                  22   A. But I would ask you.
  23               What does that mean?                                       23   Q. But you couldn’t ask him because you’re not in touch
  24   A. That the sub-source , by definition of their job , would            24        with - - him or her ; you’re not in touch with your
  25        have known of the information - -                                 25        sub-source so you can’t ask them?

                                     25                                                                        27

   1   Q. But that doesn’t mean --                                             1   A. No, it ’ s the job of the source do that .
   2   A. You would have expected them to have known the                       2   Q. And did the source?
   3        information .                                                      3   A. On that specific point , no.
   4   Q. But that doesn’t mean that they’re going to tell you it              4   Q. Did the - - so far as you are aware, did the sub-source
   5        accurately , does it ?                                             5        know enough about Mr Putin’s diary to know when he was
   6   A. Not by definition , no.                                              6        meeting Mr Fridman directly?
   7   Q. I mean, they might give you an accurate account of what              7   A.   I would say possibly .
   8        they know or they might not?                                       8   Q. But did you know one way or the other whether they
   9   A. That’s absolutely true .        I think that , however, when you     9        actually did?
  10        assess information , you assess whether you think that            10   A.   I would have expected that they could have known, given
  11        the person giving it to you has access to that                    11        their position .
  12        information by definition of their job or relatives or            12   Q. Did you ask your source whether they’d asked the
  13        whatever.                                                         13        sub-source whether they knew that directly or whether
  14   Q. So - -                                                              14        they had heard that from somewhere else?
  15   A.   It ’ s one of the factors of assessment.                          15   A. The source said that the sub-source was clear that that
  16   Q. - - what you mean by "in a position to report accurately "          16        was the case .
  17        is : potentially had access to the information on which           17   Q. Clear that Mr Fridman had recently met Mr Putin
  18        they were reporting .     Is that the position ?                  18        directly ?
  19   A. More than potentially , I think ; you would expect them to          19   A. Yes.
  20        have it .                                                         20   Q. And the source then said to the sub-source , "How do you
  21   Q. So did your sub-source have personal knowledge of the               21        know that?", did they?
  22        dealings between Mr Aven, Mr Fridman and Mr Putin in the          22   A.   I imagine so , yes .
  23        1990s?                                                            23   Q. Sorry , you imagine so?
  24   A. Could you define what "personal knowledge" means?                   24   A. Yes.
  25   Q. Well, something that they didn’ t pick up second- or                25   Q. So you don’t know one way or the other?

                                     26                                                                        28




Opus 2                                                                                                                   transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                    +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 9 of 39
March 18, 2020                      Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                        Day 3




   1   A. I don’t know one way or the other .                                  1   A. Yes, I said , "Does this sub-source have direct access to
   2   Q. I mean, the sub-source might have said , "I met a man in             2        this information ?".
   3        a bar who told me that he had a friend who knew someone            3   Q. And the source said , "Yes"?
   4        who said that Fridman had met Putin recently ".                    4   A. Yes.
   5   A. Well, that wasn’t the case .                                         5   Q. And you then said to the source , "Well, did you quiz
   6   Q. How do you know?                                                     6        them about that? Did you check that actually this isn ’ t
   7   A. Because that’ s not how this sub-source and source work.             7        just hearsay and gossip?"
   8   Q. How do you know? You’re not there.                                   8   A.   I had -- no, because I had never seen hearsay or gossip
   9   A. That is what I ’m told by the source .                               9        from this sub-source before .
  10   Q. Did you - -                                                         10   Q. Well, you wouldn’t have known, would you, Mr Steele,
  11   A. Who I trust .                                                       11        because what you’re dealing with is things which are at
  12   Q. Did the sub-source have any, so far as you are aware,               12        least second-hand and probably fourth - or fifth -hand,
  13        any personal knowledge about significant favours being            13        done in a country which you don’t have any access to .
  14        done by President Putin for the claimants or Alfa?                14   A. Not fourth- or fifth -hand.
  15   A.   I would say yes .                                                 15   Q. You don’t know whether it is fourth - or fifth -hand, do
  16   Q. You hesitate .                                                      16        you?
  17   A.   I hesitate because I ’m concerned about getting into              17   A. Not in a particular instance , but as a matter of modus
  18        potential   identification    of the sub-source .                 18        operandi , it ’ s not fourth - or fifth -hand.
  19   Q. You see, to know about significant favours and informal             19   Q. Mr Steele, you say that , but you actually don’t know one
  20        advice , you must have very direct knowledge. I mean, if          20        way or the other , do you?
  21        not in the room, you must be a close friend of either - -         21   A.   I am making a judgment --
  22        of one of the two people involved , mustn’t you?                  22   Q. Yes.
  23   A.   I ’m not sure a friend , but certainly you would have to          23   A. - - based on my knowledge of the source and the
  24        be proximate to them.                                             24        sub-source .
  25   Q. So did you say to your source , "Well, that ’ s very                25   Q. Yes, yes , you make --

                                    29                                                                         31

   1        interesting .     That’s remarkable.     They know what’s going    1   A. And the sub-source ’ s job .
   2        on in informal meetings between President Putin and                2   Q. Yes, you make a judgment, but you don’t know whether
   3        leading Russian businessmen. How do they know that?"               3        what you’re being fed is hearsay , gossip and rumour, or
   4        Did you ask the source?                                            4        whether it is something -- you know, whether it is
   5   A. Yeah, they - - looking at the history of that source ’ s             5        someone who was actually in the room when Mr Putin was
   6        reporting track record and what they had reported on, it           6        having his meetings with Mr Aven or someone else, do
   7        was clear to me that they had this sort of access .                7        you?
   8   Q. No, no, that wasn’t the question I asked you. The                    8   A. That’s correct .
   9        question I asked you was: did you say to your source ,             9   Q. Your primary sub-source , which is the person I think
  10        "Well, that ’ s remarkable.     This person is telling you        10        we’re talking about now, as your source , told the FBI
  11        about what happened in private , informal meetings                11        you had misstated and exaggerated your statements in
  12        between the President of Russia and leading Russian               12        multiple sections of your reports , didn’ t they?
  13        businessmen. How do they know that?"                              13   A.   I ’m not sure that they did say that .    Your Lordship , the
  14   A. Mm hmm.                                                             14        OIG report, which is what Mr Tomlinson is referring to ,
  15   Q. Did you ask them that?                                              15        has already been revised by the Department of Justice in
  16   A.   I can’t recall .                                                  16        terms of its interviewing of this primary sub-source ,
  17   Q. I mean, I think the position from your previous answer              17        and completely changed the nature of the interview that
  18        was you thought: well , oh, they have reported accurately         18        he gave to them in January 2017.
  19        in the past so that ’ s fine ?                                    19   Q. I mean, we have the latest version in the bundle.        Look
  20   A. The problem here, your Lordship , is if I go into the               20        at {D/131/225}, please.
  21        access of this sub-source , we get into potential                 21   A. Yes.     Is that right or ...?
  22         identification    of the sub-source .                            22   Q. Do you have that?
  23   Q. Mr Steele, I was very careful in not asking you about               23   A.   I have page 187.
  24        the access of the sub-source .      If you listen again ,         24   Q. Yes, sorry , when I say 225, it is the electronic bundle
  25        I was asking you about what you said to the source .              25        number. Don’t worry about the page numbers. They are

                                    30                                                                         32




Opus 2                                                                                                                    transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                     +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 10 of 39
March 18, 2020                       Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                      Day 3




   1        obviously diﬀerent .                                              1        so probably in respect of this part .
   2   A.   Is that the revised version ?                                     2   Q. 226, please {D/131/226}:
   3   Q. It is the revised version .       It is the latest version .        3            "The primary Sub-source was questioned again by the
   4   A. Sorry , the amended version?                                        4        FBI beginning in March 2017 ... "
   5   Q. Yes, this is the - - we have put in the latest published            5   A. Mm hmm.
   6        version of this report :                                          6   Q. "The Washington Field Oﬃce agent ... who conducted
   7               "During the FBI’s January interview , at which Case        7        that interview and others after it told the OIG that the
   8        Agent 1, the Supervisory Intel Analyst , and                      8        Primary Sub-source felt that the tenor of Steele ’ s
   9        representatives of NSD were present, the Primary                  9        reports was far more ’ conclusive ’ than was justified .
  10        Sub-source told the FBI that he/she had not seen                 10        The Primary Sub-source also stated that he/she never
  11        Steele ’ s reports until they became public that month,          11        expected Steele to put the Primary Sub-source’s
  12        and that he/she made statements indicating that Steele           12        statements in reports or present them as facts .
  13        misstated or exaggerated the Primary Sub-source’s                13        According to WFO Agent 1, the Primary Sub-source said
  14        statements in multiple sections of the reporting ."              14        he/she made it clear to Steele that he/she had no proof
  15               Do you see that?                                          15        to support the statements from his /her sub-sources and
  16   A.   I see it , yes .                                                 16        that ’ it was just talk ’   ... the Primary Sub-source
  17   Q. So your primary sub-source is telling - - which we’re              17        explained that his /her information came from ’word of
  18        talking about the individual in this case - - that you           18        mouth and hearsay’; ’ conversation that [he/she] had with
  19        have misstated or exaggerated what they told you?                19        friends over beers ’ ..."
  20   A. That’s what’s reported there .                                     20            That’s the kind of quality of information we’re
  21   Q. Look at page - -                                                   21        dealing with, Mr Steele, isn ’ t it ?
  22   A. As I say , I have doubts about the detail of that                  22   A. No, I don’t accept that .
  23        interview because it has already been amended and                23   Q. Well, this is what your source is telling an oﬃcial
  24        revised once by the Department of Justice .     I think the      24        US Government inquiry, isn ’ t it ?
  25        amendments are in the bundle, the trial bundle, at the           25   A. As reported in this report .

                                      33                                                                     35

   1        beginning of the report , and --                                  1   Q. So you think that the US Inspector General ’ s oﬃce has
   2   Q. Well, let ’ s just go - - we’ ll go back to see them. We’ll         2        got it wrong and you are right ; is that the position ?
   3        go back to page - - let me get the page.     I ’m not sure - -    3   A. Well, we know they have, Mr Tomlinson, because they have
   4        is it page - - it ’ s not page 1.   {D/131/1}                     4        already had to amend their account of that interview .
   5   A. I think it ’ s in the bundle - -                                    5        Significantly , I would argue.
   6   Q.   If you go to the next page I think maybe it’ s there .            6   Q. Not in this respect , Mr Steele.
   7        {D/131/2}                                                         7   A. Well, we’ ll see .
   8   A. I think it ’ s in the bundle - - this is it , yeah, this is         8            Can I add one other point , your Lordship , that on
   9        it .    Point 3 or .3.                                            9        that point , although we had engaged with the
  10   Q. That’s not about page 187, is it ?                                 10        Inspector General ’ s team for six months, that was
  11   A.   It ’ s about the interview with the primary sub-source           11        unredacted from the report at the last minute and we
  12        that took place in January 2017.                                 12        were not given the ability to answer it by the
  13   Q. It ’ s about Person 1, I think .                                   13        Inspector General ’ s team, which is something we
  14   A. No, it ’ s not.                                                    14        complained about in public afterwards .
  15   Q. But it doesn’t - - Mr Steele, it doesn’t bite in any way           15   Q.   If you go down to page 230, please {D/131/230}.
  16        on what I ’m quoting to you, which is that your source           16   A. Ah, yeah.     192.
  17        from this case is telling you that - - is telling the            17   Q. That’s 192.
  18        Department of Justice that you have misstated and                18   A. Yeah.
  19        exaggerated their statements.                                    19   Q. So in the penultimate paragraph, the interview with:
  20   A. With respect , I think it does purport to it because it            20            " Steele ... made statements that conflicted with
  21        is showing that the account of that interview that was           21        explanations from two of his sub-sources about their
  22        put in the OIG report to begin with is actually wrong            22        access to Russian oﬃcials      ... Steele explained that
  23        and inaccurate .                                                 23        the Primary Sub-source had direct access to a particular
  24   Q. But not in respect of this part .                                  24        former senior Russian government oﬃcial and that they
  25   A. Well, certainly in respect of some very important parts ,          25        had been ’speaking for a while ’.     The Primary Sub-source

                                      34                                                                     36




Opus 2                                                                                                                   transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                    +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 11 of 39
March 18, 2020                      Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                            Day 3




   1        told the FBI, however, that he/she had never met or                1        General .
   2        spoken with the oﬃcial ."                                          2   Q. Inspector General .
   3             Do you see that?                                              3   A. Yes, sorry .
   4   A. Yes.                                                                 4   Q. And saying that you didn’ t have the opportunity to
   5   Q.   "... the Primary Sub-source revealed that [you] did not            5        respond.
   6        have good insight into how many degrees of separation              6   A. Correct .
   7        existed between the Primary Sub-source’s sub- sources and          7   Q. Let’ s look at that .      That’s at {D/133/1}. This was put
   8        the persons quoted in the reporting , and that it could            8        out on your behalf by a firm of lawyers in Washington.
   9        have been multiple layers of hearsay upon hearsay."                9   A. Yes.        Just to say , your Lordship , that Bob Weinberg from
  10        {D/131/226}                                                       10        that firm had been involved in the interviews we had in
  11   A.   I don’t accept that .                                             11        London. He flew over .       So he was present throughout the
  12   Q. I mean, in the original version of your witness                     12        interviews we had with the Inspector General ’ s team and
  13        statement you relied on the nice things they said about           13        did significant work with them back in Washington
  14        you in this report to indicate what a truthful person             14        thereafter .
  15        you were, didn’ t you?                                            15   Q.   If we -- I think we need to go over the page to page 2
  16   A. They had obviously had significant       interaction with us        16        {D/133/2}. Yes, sorry , forgive me, we need to go back
  17        over a period of six months, including two days of                17        to page 1 to get the complete sentence {D/133/1}:
  18        voluntary interviews in London, from which they were              18             "Had Orbis been given the opportunity to respond in
  19        able to draw their own conclusions about me as                    19        a private session , the statements by the ’Primary
  20        a professional ; but they clearly got quite a lot wrong           20        Sub-Source’ would be put in a very diﬀerent          light ."
  21        in this report , I would argue.                                   21   A. Yes.
  22   Q. So the bits you agree with they got right , and the bits            22   Q. "The ’Primary Sub-Source’s’ debriefings by Orbis were
  23        you disagree with they got wrong; is that your evidence?          23        meticulously documented and recorded."
  24   A.   I don’t know what else they got wrong. All I know is              24   A. At the time.
  25        that they got some of it wrong.                                   25   Q. But none of these documents exist , so they have all been

                                    37                                                                          39

   1   Q. Look at page 226, again , please {D/131/226}.                        1        destroyed .
   2   A. Mm hmm.                                                              2   A. At the time, Mr Tomlinson, when we wrote the report.
   3   Q.   "... in contrast to the impression left from [your]                3   Q. But you say it was meticulous, but nobody is in
   4        reports , [the ] sub- sources did not have direct access to        4        a position to check that because the records don’t
   5        the persons they were reporting on."                               5        exist .
   6             That’s the second paragraph.                                  6   A. They no longer exist , but that is my assertion , indeed ,
   7   A. Sorry , the sub-source - - the source? The source didn’ t            7        my assertion under oath.
   8        have, or the sub-source?                                           8   Q. Well, you believe them to be meticulous , Mr Steele.              I ’m
   9   Q. That’s the second paragraph:                                         9        sure that ’ s right .   But the person you were talking to
  10             "For example, the Primary Sub-source stated to               10         eﬀectively says you got it all wrong.
  11        WFO Agent 1 that, in contrast to the impression left              11   A. No, they don’t .       I don’t think that ’ s true .
  12        from the election reports , his /her sub-sources [ that ’ s       12   MR JUSTICE WARBY: Sorry, the bit that you were quoting,
  13        primary sub-sources , what we’re calling here the                 13        Mr Tomlinson, where was that from?
  14        sub-source ] did not have direct access to the persons            14   MR TOMLINSON: It’s the bottom of point 1 in this press
  15        they were reporting on."                                          15        release and over the page; the last two sentences of
  16   A.   I think it depends which ones we’re talking about.           It   16        point 1. {D/133/1-2}
  17        relies on specifics .     In the case of this particular          17   MR JUSTICE WARBY: Oh, I see.
  18        memorandum, they did.                                             18   A. Yes.
  19   Q. So you got it wrong in the other memoranda but not in               19   MR TOMLINSON: When you make statements of fact about Orbis’
  20        this one; is that your evidence?                                  20        business in a formal setting , do you always check that
  21   A.   I don’t think I got it wrong. I think we described the            21        they ’ re correct , Mr Steele?
  22        sources in diﬀerent ways.                                         22   A.   I ’m not sure what you’re asking .
  23   Q. I mean, you put out a press release        criticising   the        23   Q. Well, in witness statements and statements to oﬃcial
  24        Attorney General and said that you - -                            24        investigations and so on, do you check that , before you
  25   A. Excuse me, not the Attorney General .       The Inspector           25        state something as a fact , it is correct ?

                                    38                                                                          40




Opus 2                                                                                                                      transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                       +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 12 of 39
March 18, 2020                  Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                         Day 3




   1   A. To the best of our knowledge.                                   1        Alfa Group -- finding a breach:
   2   Q. I just want to look at some examples, please .    Look at       2             " If the Claimants suﬀer from a taint of association
   3        paragraph 36 of your witness statement {C/4/8}. This is       3        between their businesses and influence on the election
   4        a point that was put in cross -examination by Mr Millar ,     4        of President Trump, that taint seems to me to arise
   5        I think , yesterday , concerning a company called Pamplona    5        regardless of CR112."
   6        Capital Management and its permission to take a stake in      6             Do you see that?
   7        the insurer Chaucer.                                          7   A. Yes.
   8   A. Yes.                                                            8   Q. This is an attempt to smear the claimants , by linking
   9   Q. Here, in paragraph 36, you say , stating apparently as          9        them to Cambridge Analytica, isn ’ t it , Mr Steele?
  10        a fact , that :                                              10   A. No, it links them to - - what was it - - SL -- SL Group,
  11             "... the Russian ambassador ... attended the oﬃces      11        whatever.
  12        of the FSA in order to attempt to incite the FSA to          12   Q. You see, Alfa Group has nothing whatever to do with SCL.
  13        reverse their decision to refuse to grant Pamplona           13        That is simply an internet conspiracy theory that ’ s been
  14        Capital Management, which was owned by Alfa Group..."        14        put about by wild disinformation      individuals .   There’s
  15             Do you see that?                                        15        no - - there ’ s absolutely no truth in that whatever,
  16   A. That’s what I was told by the FSA oﬃcial .                     16        Mr Steele.
  17   Q. Well, you state it as a fact , Mr -- you state as a fact       17   A. That there ’ s no link between Alfa and SCL?
  18        Pamplona Investment Capital Management was owned by          18   Q. None at all .
  19        Alfa Group, don’t you?                                       19   A.   If you say so .
  20   A. Yes.                                                           20   Q. Well - - but you were prepared to go into a witness
  21   Q. A two-minute search on the Companies House website would       21        statement, attacking the claimants on that basis , on
  22        reveal to you that Pamplona Capital Management is in         22        the - - basically on the basis of a piece of false online
  23        fact owned by an individual called Alexander Knaster and     23        disinformation .     That’s not responsible conduct, is it ,
  24        is not owned by Alfa Group at all .                          24        Mr Steele?
  25   A. But the point that was told me by the oﬃcial was that          25   A.   If it ’ s wrong, I would apologise for it .

                                    41                                                                     43

   1        it was Alfa Group that were lobbying for this takeover .      1   Q. Why did you put it in your witness statement at all ?
   2   Q. No, but the point I ’m making to you is you state as            2   A. Because I understood it to be true .
   3        a fact :                                                      3   Q. But you didn’ t say , "I understand this to be true "; you
   4                "... Pamplona Capital Management, which was owned by 4         state it as a fact , don’t you?
   5        Alfa Group ..."                                               5   A. Yes.
   6               Which is wrong. It isn ’ t a fact . It is false .      6   MR JUSTICE WARBY: I’m not sure how I’m supposed to
   7   A.   Okay.                                                         7        determine, on the basis of those questions , what to make
   8   Q.    It ’ s careless at the very least , Mr Steele, isn ’ t it ?  8        of all this .
   9   A.    It is in that instance .                                     9   MR TOMLINSON: Well, Mr Steele has --
  10   Q.   Let’ s take another example. Look at paragraph 111 of        10   MR JUSTICE WARBY: You have put it to him. There’s no
  11         this statement {C/4/26}. This is a paragraph which was      11        evidence before me yet - - or I haven’t been shown it - -
  12        struck out as irrelevant , legally irrelevant , but I want 12          that what’s stated here is derived from a bit of
  13        to ask you some questions about it because this is           13        internet conspiracy theory .
  14        something you were prepared to put in a witness              14   MR TOMLINSON: My Lord, there isn’t, but Mr Steele has
  15        statement, signed by a statement of truth :                  15        accepted he has no personal knowledge of this and he’s
  16               "While I am aware that the Claimants have complained 16         accepting on the basis of the question I put to him that
  17        outside of these proceedings that they had no                17        this is - - this is - - he has no knowledge of its
  18        involvement in eﬀorts to influence the 2016                  18        accuracy.
  19        US Presidential election , Alfa Group in fact owns           19   A. But, Mr Tomlinson, I haven’t seen any evidence , as you
  20        SCL Group, a subsidiary of which is Cambridge Analytica, 20            say , of that .    That’s your contention .
  21        which was engaged on behalf of President Trump’s             21   Q. Well, have you seen any evidence that - -
  22        campaign and responsible for harvesting the personal         22   A. That’s your contention .
  23        data of Facebook users ..."                                  23   Q. - - to support - - you’ re the one who makes the statement
  24               Etc, etc . You then go to the trouble of exhibiting   24        in a witness statement with a statement of truth .        Have
  25        the Information Commissioner’s oﬃce notice finding           25        you seen any evidence to support this allegation ?

                                    42                                                                     44




Opus 2                                                                                                                 transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                  +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 13 of 39
March 18, 2020                      Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                      Day 3




   1   A. I have read about it .                                           1        Trump campaign and that Person 1’s Russia/American
   2   Q. Where?                                                           2        organisation in the US had used the Alfa Bank server two
   3   A. I can’t remember.                                                3        weeks prior ."
   4   Q. Let me take another example. Do you remember you met             4                Did you tell him that?
   5        State Department oﬃcials on 11 October 2016?                   5   A.   I don’t think I did .     I mean, I had two breakfast
   6   A. Yes.                                                             6        meetings with Bruce Ohr. I suspect that it was
   7   Q. Look at {D/71/1}, please. This is the                            7        Glenn Simpson that told him that, not me.
   8        State Department’s note. This is what you told them            8   Q. Well - -
   9        about the things that were going on, you told them about       9   A.   I remember the two breakfast meetings quite distinctly
  10        your investigations .     At the bottom of the page, you’re   10        and they did not get into the details of the project at
  11        reported as telling them:                                     11        all .
  12             "Peter Aven of Alfa Bank has been the conduit for        12   Q. But, you see , Person 1 is your source .
  13        secret communications between the Kremlin and Manafort;       13   A. No, I don’t think that ’ s true .     I think Person 1 is
  14        messages are encrypted via Tor software and run between       14        possibly Paul Manafort, but I ’m not sure because I don’t
  15        a hidden server managed by Alfa Bank (see separate paper      15        believe it ’ s my information.
  16        on this channel )."                                           16   Q. I see .      So you think that the FBI have misrecorded that ;
  17             You told the State Department as a fact that that        17        is that the position ?
  18        was the position ; correct ?                                  18   A.   I think Bruce Ohr has misreported it , which is not the
  19   A.   I told them that it was the reporting that we had from,       19        same thing.      Or misremembered it.
  20        I believe , Mr Simpson at the time.                           20   Q. Yes.       Bruce -- counsel at the Department of Justice has
  21   Q. So when they record it as a statement of fact , they have       21        given inaccurate information to the FBI?
  22        got it wrong as well , have they?                             22   A. Well, I don’t recall - - I ’m under oath here - - that
  23   A. This - - again , this note by, I think , Kathleen Kavalec,      23        either that was my information or that I ever discussed
  24        if I ’m not mistaken --                                       24        that issue with Bruce Ohr.
  25   Q. Yes.                                                            25   Q. Very well .

                                    45                                                                      47

   1   A. - - contains some fairly odd things , like , for example,        1   A. In fact , I ’m pretty sure I didn’ t , because I was careful
   2        implying that Vladislav Surkov is one of my sources,           2        not to discuss the details of memoranda with him.
   3        which seems bizarre in the extreme. So I ’m not saying         3   Q. I mean, it is an extraordinary allegation , whoever has
   4        I didn’ t say that .    I remember that Mr Simpson told me     4        made it, whether it is you or Mr Simpson, that the
   5        that , but, again , there are problems with this write -up.    5        source ’ s Russian-American organisation has used the
   6   Q. You accept that there ’ s absolutely no truth in that            6        Alfa Bank server?
   7        statement at all ?                                             7   A. As I have said , it ’ s not my information.
   8   A. I don’t - - no, I don’t accept there ’ s no truth in it .        8   Q. You know nothing about this allegation , is that the - -
   9        I accept it ’ s what was reported to me in good faith by       9   A. No, I believe it is Mr Simpson. Mr Simpson had
  10        Mr Simpson.                                                   10        a meeting with Bruce Ohr, I believe in December
  11   Q. How do you know it was in good faith ?                          11        or November 2016. This is not emanated from us. We
  12   A.   I ’ve worked with him for many years.                         12        never produced any intelligence on the actual - - if you
  13   Q. I see .                                                         13        like , the technical aspects of this issue .
  14             Let’ s look at another example, the                      14   Q. Well, it appears that one of your sources has told
  15        Inspector General ’ s report at {D/131/155}. This deals       15        someone that their organisation has used the Alfa Bank
  16        with a meeting that you had with Bruce Ohr, who I think       16        server ?
  17        worked for the Department of Justice?                         17   A. No, not one of my sources, Mr Tomlinson. I think one of
  18   A.   Still does, I think .                                         18        Mr Simpson’s.
  19   Q.   Still does, and features heavily in this report .             19   Q. One of Mr Simpson’s sources?
  20             At 259 - -                                               20   A.   I think so .     That’s my understanding of this .
  21   A. Mm hmm.                                                         21   Q. Very well .
  22   Q. Footnote 259:                                                   22                Let’ s now look at Memorandum 112, please {A/1/1}.
  23             "... according to an FBI FD-302 [I think that ’ s one    23        I suggest to you, Mr Steele, this is a hastily prepared ,
  24        of their , as it were, internal memoranda], that Steele       24        slapdash document; that’s right , isn ’ t it ?
  25        had told Ohr that the Alfa Bank server was a link to the      25   A.   It ’ s not a slapdash document; it ’ s a fair    reflection of

                                    46                                                                      48




Opus 2                                                                                                                 transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                  +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 14 of 39
March 18, 2020                     Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                             Day 3




   1        what my experienced source reported to me.                      1   Q. When you signed the witness statement - -
   2   Q. Because you can’t even spell the name correctly of an             2   A. Yes.
   3        organisation that you claim to have extensive knowledge         3   Q. - - that ’ s what you said?
   4        of .   You misspell it throughout.                              4   A. Yes.
   5   A. That’s a Russianist issue , where the letter , circle with        5   Q. That’s not true , is it ?
   6        a line through it , is usually - - can be transcribed as        6   A.   I hadn’t read it .
   7        PH or as F, your Lordship , and has been, I think , in          7   Q. You hadn’t read what, the witness statement?
   8        many cases.                                                     8   A. No, I had read the witness statement.
   9   Q. It ’ s not a good start on it being a careful document, is        9   Q. You hadn’t read your own memorandum?
  10        it , that you can’t spell the name of the company you are      10   A.   I had read my own memorandum. I think there are
  11        writing about correctly ?                                      11        documents in the bundle that relate to Mr Govorun’s
  12   A.   It ’ s regrettable , but, as I say , if you look at the        12        employment with Alfa.
  13        translation of the word "Alfa" from Russian into               13   MR JUSTICE WARBY: I think what counsel is putting to you is
  14        English , your Lordship , many times you will find it is       14        that when you signed that statement in your witness
  15        translated as PH. The letter F in Russian is usually           15        statement you had seen things that contradicted what was
  16        transcribed as PH.                                             16        in the memoranda.
  17   Q. Mr Govorun is mentioned on two occasions.        He features     17   MR TOMLINSON: Yes.
  18        quite heavily in this memorandum, doesn’t he?                  18   A.   I had seen an assertion by your side that that was the
  19   A. He certainly features .                                          19        case .
  20   Q.   Firstly , in the second bullet point of the summary.           20   MR TOMLINSON: Had you not read the disclosure in the case?
  21   A. Yes.                                                             21   A.   I ’m not sure I had read everything .
  22   Q. Then in paragraph - - eﬀectively the whole of                    22   Q. You see, Mr Govorun’s employment record was disclosed.
  23        paragraph 2; yes?                                              23   A. Mm hmm.
  24   A. Yes, yes .                                                       24   Q. Which showed that large parts of this are obviously
  25   Q. In your witness statement - - I don’t want to turn it up,        25        incorrect .

                                   49                                                                           51

   1        unless you disagree - - you say that in relation to the         1   A.   I don’t think it shows large parts are incorrect ;
   2        statements about Mr Govorun:                                    2        I think it shows there is a problem of chronology in
   3               "I have seen nothing to suggest it was factually         3        terms of Mr Govorun’s employment with Alfa in the 1990s
   4        incorrect ."                                                    4        and the time when President Putin was the Deputy Mayor
   5               Is that still your evidence?                             5        of St Petersburg .
   6   A. At that time, yes .                                               6   Q. Well, I ’ ll go through it , Mr Steele, and give you the
   7   Q. The time that you produced your witness statements, in            7        opportunity .
   8        other words, two weeks ago?                                     8   A. Mm.
   9   A. Yeah, I think that ’ s right , yes .                              9   Q. The first - - second bullet point :
  10   Q. Are you sure about that , Mr Steele?       I ’m giving you the   10             "Key intermediary in Putin-Alpha relationship
  11        opportunity for you now to correct your mistakes .             11        identified as Oleg Govorun, currently Head of
  12   A. No, I am saying what my position is , that the                   12        a Presidential Administration department ..."
  13        documentation, there is - - I think there ’ s documentation    13   A. Yes.
  14        in the bundle about this , so that ’ s probably relevant ,     14   Q. That statement is incorrect .           He’s not head of - -
  15        but I was certainly not aware of it at the time.               15        in 2016 he was not the head of a presidential
  16   Q. No, no, I ’m not asking you that .      In your own witness      16        administration department, indeed he has never been the
  17        statement you say :                                            17        head of a presidential          administration department.
  18               "I have seen nothing to suggest that this is            18   A. He was responsible for relations with CIS countries ,
  19        factually incorrect ."                                         19        which I think was a department. I mean, again, it
  20   A. Yes.                                                             20        depends how you -- which word in Russian are we talking
  21   Q. That’s not true , is it , Mr Steele?                             21        about here?
  22   A. No, I hadn’t seen, at that time.                                 22   Q.   "... throughout the 1990s, the Alpha executive who
  23   Q. No, no, no. This is your witness statement - -                   23        delivered      illicit   cash directly to Putin."
  24   A. Are we talking about now or when I signed the witness            24             So that means from 1991 to 1999. That’s untrue,
  25        statement or what?                                             25        isn ’ t it ?

                                   50                                                                           52




Opus 2                                                                                                                      transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                       +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 15 of 39
March 18, 2020                    Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                              Day 3




   1   A. I ’m reporting what the source said to us.                           1   A. Mm hmm.
   2   Q. Mr Steele, I am not asking you about what the source                 2   Q. - - on the Kremlin website , which responds to a search on
   3        said to you.    I ’m asking you about your assertion , in          3        his name.
   4        evidence :                                                         4   A. Yes.
   5             "I have seen nothing to suggest it was factually              5   Q. We see from 1993 to 1995 he worked in various companies
   6        incorrect ."                                                       6        in Moscow. 1995, he was a manager’s assistant , project
   7   A. Which was factually incorrect ?                                      7        manager, then specialist in Rosprom. 1997 to 2000,
   8   Q. This - - the statement about Mr Govorun.                             8        deputy head - - manager, deputy head of the
   9   A. I have - - which statements, sorry , to be precise ?                 9        GR department, vice- president of Alfa Bank.
  10   Q. The statement that he was delivering       illicit   cash on        10   A. Yes.
  11        behalf of Mr Aven and Mr Fridman.                                 11   Q. Yes?
  12   A.   I ’ve not seen anything to suggest that ’ s untrue.               12   A. Yes.
  13   Q. Right.     Let’ s go down to paragraph 2. The last two              13   Q.   If you had done an internet search , you would have
  14        lines of paragraph 2:                                             14        immediately realised that your statement was wrong,
  15             "... during the 1990s Govorun had been Head of               15        wouldn’t you?
  16        Government Relations at Alpha Group ..."                          16   A. Well, we did do an internet search .         We were looking at,
  17   A. Mm hmm.                                                             17        I remember -- I do remember specifically that he had
  18   Q. False .                                                             18        accompanied Putin to the funeral of Karimov of
  19   A.   I think he was deputy head. So, yes , he wasn’t head.             19        Uzbekistan in his government capacity at that time.
  20   Q. He wasn’t head of government -- he was never head of                20        That was the one thing that I remember checking and
  21        government relations at Alfa Group and during the 1990s           21        checking our open source.
  22        he was a manager in the government relations department.          22   Q. So you checked that he had gone to Karimov’s funeral ,
  23        He subsequently became the deputy head.                           23        but you didn’ t check that he was in St Petersburg at the
  24   A. He was deputy head in the 1990s though.                             24        time that he was supposed to be handing over         illicit
  25   Q. So you say that that ’ s accurate , do you, Mr Steele?              25        cash?

                                   53                                                                              55

   1   A. I say that he was deputy head, rather than head.                     1   A.   All I remember is what came up in the open source check
   2   Q.   "... in reality , the ’ driver ’ and ’bag carrier ’ used by        2        that we did.
   3        Fridman and Aven to deliver large amounts of illicit               3   Q. You see, going back to {A/1/1} --
   4        cash to the Russian president , at that time deputy Mayor          4   A.   I was looking at his current job , his current role .
   5        of St Petersburg ."                                                5   Q. The state - - if - - assuming in your favour , Mr Steele,
   6             That’s untrue, isn ’ t it ?                                   6        that you have faithfully        transcribed what your source
   7   A.   It - - he wasn’t working as deputy head of Alfa ’ s                7        has told you - -
   8        government relations department at the same time, it               8   A. Yes.
   9        seems, that Putin was Mayor of St Petersburg .                     9   Q. And the source has said , "Christopher , I have
  10   Q. So it follows that he can’t have been delivering          illicit   10        discovered - -" or Mr Steele, Sir , however he addresses
  11        cash on behalf of Alfa when Putin was the Deputy Mayor            11        you, "I have discovered that in the - - my sub-source
  12        of St Petersburg , doesn’t it ?                                   12        tells me that in the 1990s Oleg Govorun used to hand
  13   A.   I don’t think that follows , but it may be an inference .         13        over     illicit   cash on behalf of Aven and Fridman to
  14   Q. You accept that Mr Putin stopped being Deputy Mayor of              14        Vladimir Putin when he was Deputy Mayor of
  15        St Petersburg in June 1996?                                       15        St Petersburg ".
  16   A.   I do, yes .                                                       16               Is that - - he said to you something like that?
  17   Q. You accept that Mr Govorun was first employed by                    17   A. Not just when he was Deputy Mayor of St Petersburg.
  18        Alfa Bank as a manager in the department of                       18        I think it ’ s during the 1990s.
  19        communications on 3 March 1997?                                   19   Q. Oh, I see .          So go to the second page of this memorandum
  20   A. Yes.                                                                20        {A/1/2}. So you have inaccurately recorded what your
  21   Q. You told his Lordship earlier that you had done some                21        source has told you, have you?
  22        searches on the internet about Mr Govorun.                        22   A. No, I - -
  23   A. Yes.                                                                23   Q. You’re now saying it was during the 1990s, not just when
  24   Q. Look at {D/148/1}, please. This Mr Govorun’s biography              24        he was Deputy Mayor of St Petersburg - -
  25        page, produced from the Kremlin - -                               25   A.   I think it - -

                                   54                                                                              56




Opus 2                                                                                                                        transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                         +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 16 of 39
March 18, 2020                       Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                     Day 3




   1   Q. - - so afterwards ?                                                1       this happened when Putin was Deputy Mayor of
   2   A. I think it says , if you go back to the summary {A/1/1},           2      St Petersburg ; correct ?
   3        I think it refers to the 1990s, doesn’t it ?                     3   A. Well, it says throughout the 1990s so it would include
   4   Q. I think , Mr Steele, the summary is supposed to be                 4      the time when he was Deputy Mayor of St Petersburg.
   5        summarising what it says in the memorandum, not                  5   MR JUSTICE WARBY: Is that a convenient moment?
   6        introducing new facts .                                          6   MR TOMLINSON: I was -- my Lord, I had my eye on the time
   7   A.   It is what I was told by the source .                            7      and I ’ ll stop .
   8   Q. So your source says this to you, "Mr Steele, Mr Putin              8   MR JUSTICE WARBY: Good. Right. We’ll take a ten-minute
   9        was getting    illicit   cash from Aven and Fridman in the       9      break.
  10        1990s when he was Deputy Mayor of St Petersburg"; and           10             As I said before , don’t talk to anyone about the
  11        you say to him, "Well, what does your source know               11      case , even if you were tempted.
  12        about - - what does your own sub-source know about              12   A. Yes.
  13        this ?", and he says , "Trust me, he is a high-ranking          13   (11.46 am)
  14         oﬃcial , he knows all these things ".                          14                            (Short Break)
  15            A conversation something like that took place?              15   (11.57 am)
  16   A. Sure, but that doesn’t rule out that people occasionally          16   MR JUSTICE WARBY: Before you continue, Mr Tomlinson, can
  17        get things wrong.                                               17       I just mention something which I think you’ re both aware
  18   Q. And then --                                                       18       of , that there ’ s been a request by a journalist for
  19   A. Sources get things wrong.                                         19       access to Mr Steele’ s witness statement.      It may be
  20   Q. Yes, indeed .     Then you do a check and you discover that       20      a convenient moment just to deal with that .
  21        Mr Govorun, actually , there is no cross -over in time.         21             The rule is that , unless the court otherwise
  22        So a rational person, Mr Steele, then thinks , "Perhaps         22       directs , a witness statement is available for inspection
  23        my source has got it wrong"?                                    23       during the course of the trial , unless - - is open to
  24   A.   I never saw the cross -over problem at the time.          At    24       inspection during the course of the trial , unless the
  25        the - -                                                         25       court otherwise directs .     So unless anyone asks for

                                     57                                                                     59

   1   Q. Because you didn’t do the searches you claim to have               1      a direction that the witness statement is not to be open
   2        done.                                                            2      to inspection , then it is .     The mechanism for that is
   3   A. No, I did certain searches and I said what we had                  3      another matter.     I think this case is on the CE-File
   4        searched on. We had searched on his current role and             4      system, is it not?     It would be before all cases
   5        the fact that he had gone with Putin to Karimov’s                5       automatically went on, but I think they have all been
   6        funeral in Uzbekistan.                                           6      migrated on to the CE-File .
   7   Q. Isn ’ t it an absolutely elementary thing to do,                   7             Perhaps I can just say that my understanding is that
   8        Mr Steele: someone tells you something which includes            8      under the Civil Procedure Rules, anyone who wishes has
   9        checkable historical      facts .   You can check those          9      a right of inspection of that witness statement and
  10         historical   facts to see whether the other things they        10      should apply to Queen’s Bench listing or go on CE-File
  11        are telling you might be true or not?                           11       in the usual way to obtain a copy.
  12   A.   It ’ s a reasonable assertion , yes .                           12   MR TOMLINSON: My Lord, I am sure that that’s entirely
  13   Q. And you didn’t do it ?                                            13       right .   I have to say that I have always taken the
  14   A. No, we did an open source search .         We just didn’ t come   14      view - - two things : first of all , a witness statement
  15        across the document that you referred - -                       15       stands as the witness ’ s evidence in - chief , so it is - -
  16   Q. What I don’t understand, Mr Steele, is how in this court          16       in the old days you would hear - - someone in court would
  17        you can assert , "I have seen nothing to suggest that           17      hear it all , and so having a witness statement is just
  18        this was factually inaccurate ", when the actual facts          18      a short way of dealing with it .
  19        that are given to you by your source are obviously              19             Secondly, although perhaps it deprives Her Majesty’s
  20        false ?                                                         20      Court Service of a small fee , in general it is probably
  21   A.   I don’t agree that the facts given to me by the source          21      more convenient for a journalist just to be given
  22        are false .   I agree that one of the points made is            22      a paper copy in court if one is available .
  23        false .                                                         23   MR JUSTICE WARBY: Yes. I am not concerned with being the
  24   Q. No, the point you have recorded , assuming you were               24       overseer of collection of fees if a party is willing to
  25        accurately recording it , is that your source told you          25       disclose it , but I don’t think the rule requires a party

                                     58                                                                     60




Opus 2                                                                                                                  transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                   +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 17 of 39
March 18, 2020                     Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                              Day 3




   1        to provide a copy if they don’t wish to .       The right is         1   MR JUSTICE WARBY: Yes.
   2        to obtain inspection I think from the court records , so             2   A. - - were in English .
   3        that ’ s the point that I was seeking to make. Sometimes             3   MR TOMLINSON: You see, Mr Steele, the position is, if this
   4        parties prefer not to volunteer documents, even if they              4        is really    fairly run-of -the- mill and standard behaviour
   5        are available for inspection , but that ’ s a matter for             5        for Russia in 1990, why does it feature so heavily in
   6        Mr Steele and Orbis.                                                 6        your memorandum? Why is it of any significance at all ?
   7   MR MILLAR: All of the above I think is correct .                          7   A. Because it establishes a - - perhaps reportedly
   8   MR JUSTICE WARBY: Good. Right.                                            8        establishes a link between Mr Putin and the plaintiﬀs .
   9   MR TOMLINSON: Mr Steele, I now want to ask you just very                  9   Q. But there was -- everybody knew that there was a link
  10        briefly about the use of the word " illicit " in                    10        between Mr Aven and President Putin. Had you done a few
  11        paragraph 2 of the memorandum {A/1/1}. Is that a word               11        more internet searches , you would have found that out.
  12        that was used - - is that your word or is that the word             12   A. But not involving Mr Govorun, I think .
  13        of your source?                                                     13   Q. Well, there ’ s no link involving Mr Govorun whatever.
  14   A.   I imagine it ’ s the word of the source , to the best of my         14        That’s purely made up, Mr Steele, as you know.
  15        recollection .                                                      15   A. No, I don’t know that.
  16   Q. And is it your evidence that , really , by " illicit " in             16   Q. Well, the only evidence you have to the contrary is what
  17        this context , you simply mean patronage payments of an             17        the - - is the incorrect statements made to you by your
  18        informal nature as opposed to anything illegal ?                    18        source .
  19   A. Yes - - well , it ’ s not clear .    It ’ s the word illicit .   It   19   A. No, Mr Govorun was working for Alfa in the late 1990s
  20        means it ’ s not money, I think , your Lordship , which has         20        and went on to work for Mr Putin.
  21        passed through formal accounting procedure.                         21   Q. Correct .     Probably along with many tens or hundreds of
  22   Q. I think it is suggested on behalf - - it has been                     22        other people.
  23        suggested on behalf of Orbis that really - - I put it in            23   A. Not --
  24        summary, but in St Petersburg in the 1990s things were              24   Q. But that’ s nothing to do with      illicit   cash.
  25        very diﬀerent and it was quite common for money to                  25   A. Not at that level .

                                    61                                                                           63

   1        be - - cash/money to be passed around informally in a way            1   Q. But do you see the point I ’m making, that what I’m
   2        that wasn’t - - didn’ t constitute any kind of illegal               2        suggesting to you is the prominence you give to this
   3        conduct.     Is that your - -                                        3        allegation shows you regard it as a serious one?
   4   A. That’s my view, yes .                                                  4   A.   It ’ s providing background to a relationship between
   5   Q. And is it - - are you - - is it your evidence in this                  5        Mr Putin and the plaintiﬀs .
   6        court that that ’ s what was meant by the use -- what                6   Q. Is that your evidence , it is simply a matter of
   7        you - - whether this is legally relevant is a matter for             7        background showing the relationship ?       Is that your
   8        his Lordship in due course , but that you’re suggesting              8        evidence to his Lordship?
   9        that that ’ s what you meant by using the word " illicit "           9   A. The question we were asked by Mr Simpson and his client
  10        in the memorandum?                                                  10        was: what links were there between the Alfa Group and
  11   A.   I was quoting what -- directly what the source had told             11        Mr Putin.
  12        me and I had written down from the source.                          12   Q. So do you still abide by your evidence - - this is at
  13   Q. Well, a moment ago you were imagining that that was the               13        paragraph 96, I think it is , of your statement {C/4/24}:
  14        position .   Are you now saying that that was the                   14             "I therefore considered (and consider ) ..."
  15        position ?                                                          15             So that ’ s the present tense when the statement was
  16   A. Sorry , what --                                                       16        signed :
  17   Q. Your evidence was, "I imagine that that ’ s what                      17              "... sentence 4 ..."
  18        happened"?                                                          18             Which is the sentence to do with using Mr Govorun as
  19   A. Sorry .      It was what happened.                                    19        a " driver " and "bag carrier " to deliver large amounts of
  20   MR JUSTICE WARBY: Yes, I think he said both, really, that                20         illicit   cash to President Putin when he was Deputy Mayor
  21        it was his recollection and that he imagined it .                   21        of St Petersburg :
  22            Were these conversations in English or Russian?                 22              "... to be a fair , accurate and well -founded
  23   A. The conversation between me --                                        23        assessment ..."
  24   MR JUSTICE WARBY: With your source?                                      24             Is that still your evidence , Mr Steele?       I ’ ll give
  25   A. Between me and the source --                                          25        you the final opportunity to admit that you got it

                                    62                                                                           64




Opus 2                                                                                                                      transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                       +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 18 of 39
March 18, 2020                    Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                      Day 3




   1        wrong.                                                         1   Q. Let’ s not argue about which particular Democratic Party
   2   A. I got one aspect of it - - we got - - well , not I got it        2        institution    it was. You knew it was some Democratic
   3        wrong. It is the source and the sub-source who were            3        Party institution ; correct ?
   4        reporting this to me, and obviously how it was                 4   A.   I knew -- yes .
   5        reflected , but I concede that one aspect of this is           5   Q. So are you saying - - is it your evidence that
   6        wrong, which is that Mr Putin’s tenure in St Petersburg        6        a Democratic Party institution , whoever it was, would
   7        did not overlap with Mr Govorun’s formal tenure within         7        understand the nuances of patronage payments in
   8        Alfa .                                                         8        St Petersburg in the 1990s? Is that your evidence?
   9   Q. And that’s as far as you’re prepared to go in support            9   A.   I believe that the Perkins Coie lawyers would have known
  10        of - - in withdrawing this allegation , is it , Mr Steele?    10        that , the clients would have known that. I have no
  11   A. Yes.                                                            11        evidence that they passed this on to anyone beyond that.
  12   Q. You say that the intended audience - - paragraph 89, so         12   Q. That wasn’t my question, Mr Steele.
  13        the previous page {C/4/23}. The intended audience for         13   A. What was your question?
  14        CR112 would interpret the - - you don’t believe the           14   Q. You say that the intended audience would interpret - -
  15        intended audience would interpret the sentence as an          15        would not - - you’ re talking about how the intended
  16        allegation of criminality ?                                   16        audience would interpret this memorandum.
  17   A. Yes.                                                            17   A. Yes.
  18   Q. Who do you mean by the intended audience?                       18   Q. And I’m saying to you that the intended audience was the
  19   A. The people I disclosed it to .                                  19        person who was paying your bills , namely the ultimate
  20   Q. No, no. You didn’t intend - - when you produced it, you         20        client ?
  21        didn’ t intend to disclose it to Mr Strobe Talbott and        21   A.   I disagree with that .      The intended audience was the
  22        all those other people later on?                              22        Perkins Coie client and the FBI.
  23   A. No, to the FBI and to the client of Fusion.                     23   Q. So when you produced the memoranda, your client, who is
  24   Q. So the intended audience was -- you didn’ t write it for        24        paying your bills , is not your intended audience; is
  25        the FBI; you wrote it for your client .                       25        that the position ?

                                   65                                                                      67

   1   A. No, but we had had an instruction in August,                     1   A. No, the client is - - the client actually was Fusion but
   2        late August 2016, your Lordship , to provide all our           2        their client was Perkins Coie, not the DNC or Hillary
   3        reporting to the FBI.                                          3        for America.
   4   Q. Well, I ’ ll come on to that, Mr Steele.                         4   Q. Can we go back to the memorandum at {A/1/1} --
   5   A. Yeah.                                                            5   A. Sorry , just to put on that point , if I may,
   6   Q. You know what I’ ll say about that in due course .               6        your Lordship , Fusion would have had very much the
   7   A. Yes, sure .    But that was the instruction .                    7        sophisticated understanding of this issue in Russia in
   8   Q. Well, I ’ ll come on to that, but the intended audience          8        the 1990s. So they’ re one of the filters that this
   9        was Fusion and Fusion’ s ultimate client , wasn’t it ?         9        stuﬀ went back to the Perkins Coie ultimate client .
  10   A. No, and the FBI.                                                10   Q. But they could and indeed did hand this out to all kinds
  11   Q. Well, put the FBI to one side .       Let’ s agree to diﬀer     11        of people, as we know?
  12        about the FBI for the moment.                                 12   A. Not -- not to my understanding at the time, no.
  13   A. Okay.                                                           13   Q. We’ll come back to that.
  14   Q. But the intended - - you were being paid to produce this        14             You also say that Mr Fridman had recently met
  15        document by the ultimate client of - -                        15        directly with Putin in Russia .
  16   A. Perkins Coie.                                                   16   A. Mm hmm.
  17   Q. No. No, no. You were being paid by the Hillary for              17   Q. Is your evidence - - and you said - - I think you said
  18        America campaign, as you knew. The money was coming           18        earlier to his Lordship that you did a Google search and
  19        from them; they were the ultimate client .                    19        discovered that he had been at a meeting of the Congress
  20   A.   I - - I ’m not sure that that ’ s true .                      20        of Russian Union Industrialists .      Is it your evidence
  21   Q. Well, it wasn’t coming out of Perkins Coie’ s own pocket,       21        that you meant by saying he had recently met Putin
  22        was it ?                                                      22        directly in Russia , that six months earlier he had been
  23   A.   I believe we now know that in fact the DNC was the            23        to a meeting of the Congress of Russian - - the Russian
  24        ultimate client for this , not Hillary Clinton .    I think   24        Union of   Industrialists   and Entrepreneurs?
  25        there ’ s a diﬀerence , I think .                             25   A. No, that ’ s not my evidence. My evidence is that what

                                   66                                                                      68




Opus 2                                                                                                                  transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                   +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 19 of 39
March 18, 2020                     Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                   Day 3




   1        was reported to me by the source appeared to be               1             Then your response is that there were allegations of
   2        credible , given that open source record .                    2        Russian interference , including links between
   3   Q. So, the fact he had been to a plenary session of the            3        individuals associated with the Trump campaign, Russian
   4        Russian equivalent of the CBI was evidence that he had        4        operatives with links to the Kremlin.
   5        met Putin directly ; is that what you’re saying?              5   A. Mm hmm.
   6   A. No, it meant that he was at meetings which were                 6   Q. Any such interference would be likely to constitute
   7        involving Mr Putin.                                           7        a serious threat to democracy and national security in
   8             And you used the word "recent"?                          8        the US, and so on?
   9   Q. "Recently" and " directly " were the words you used,            9   A. Yes.
  10        Mr Steele.      Not me. You used them.                       10   Q. Yes?
  11   A. Yes, I believe that to be true .                               11   A. Yes.
  12   Q. And --                                                         12   Q. You then say - - your company says:
  13   A.   Certainly what was reported to us by the source and          13             "Memorandum 112 was concerned with such links."
  14        sub-source .                                                 14             That is to say links between individuals associated
  15   Q. The truth is that , like all - - I think you have now          15        with the Trump campaign and Russian operatives?
  16        accepted all your reports , this memorandum contains         16   A. Yes.
  17        a number of serious inaccuracies , doesn’t it , Mr Steele?   17   Q. That’s not true , is it ?
  18   A.   I think it contains one inaccuracy .                         18   A.   It is , because it arose out of the tasking that came
  19   Q. So, despite the evidence of the claimants in this court ,      19        from the Trump Tower-Alfa server issue .
  20        you prefer the multiple hearsay evidence from your           20   Q. Mr Steele, let me just ask you the question again .        It
  21        sub-source to what they say ; is that what you’re saying?    21        is a matter of ordinary English :
  22   A.   I had faith , your Lordship , in my source and sub-source    22             "Memorandum 112 was concerned with such links."
  23        to report the situation as they understood it to me,         23             It was not, was it ?
  24         faithfully and truthfully .                                 24   A.   It was a background context to such links .    I don’t know
  25   Q. I want to now ask you about some of the - - your claim         25        how you would describe "concerned", your Lordship , but

                                    69                                                                    71

   1        that the disclosure of this memorandum was required for       1        to me, that is " link ".
   2        national security purposes.                                   2   Q. Then you -- the next answer - - unfortunately the
   3   A. Mm hmm.                                                         3        subparagraphs aren ’ t numbered, but the next answer seeks
   4   Q. I have already referred you to your company’s formal            4        to explain why links between the claimants and the
   5        legal further information of 1 August 2018. That’s            5        Russian President were material to the allegations
   6        {A/12/3}. Sorry, that ’ s the bit I want to look at , but     6        outlined above; yes?
   7        it begins at {A/12/1}. That’s signed as true on your          7   A. Yes.
   8        behalf - - on behalf of Orbis by your solicitor .             8   Q. And then it suggests - - it says that :
   9   A. Right.                                                          9             " Internet   traﬃc data suggested that a computer
  10   Q. You have seen this document before?                            10        server of an entity in which the Claimants have an
  11   A.   I have, yes .                                                11        interest , Alfa Bank, had been communicating with
  12   Q. And do you say that it ’ s true?                               12        a computer server linked to the Trump Organisation."
  13   A. Yes.                                                           13   A. Yes.
  14   Q. So if we look at the bottom, "Under paragraph 2":              14   Q. So far , so good. Do you still maintain that the next
  15             "The disclosures referred to ... were required for      15        three - - four sentences have any relevance to this case?
  16        the purpose of safeguarding the national security ..."       16        I ’ ll give you the opportunity to - - just read them.
  17             That’s the statement that Orbis makes.                  17   A. Which ones, sir ?
  18   A. Yes.                                                           18   Q. The next ones:
  19   Q. And the request is , at 8:                                     19             "Alfa Bank instructed an individual ,
  20             "State , so that the Claimants may understand the       20        Mr Brian Benczkowski, to investigate the allegations ..."
  21        nature of the Defendant’s case , the factual basis on        21             And if we go over the page {A/12/5}. Do you accept
  22        which it is alleged that the [memorandum disclosures         22        that all this material about Mr Benczkowski has nothing
  23        are ] required for the purposes of safeguarding the          23        whatever to do with the case?       If you do, then we can
  24        national security ..."                                       24        move on.
  25             Turn over the page. And so on.                          25   A.   It was just pointing out that Mr Benczkowski had

                                    70                                                                    72




Opus 2                                                                                                              transcripts@opus2.com
Oﬃcial Court Reporters                                                                                               +44 (0)20 3008 5900
          Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 20 of 39
March 18, 2020                       Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                        Day 3




   1       investigated this at the same time that he was involved            1   A. No, I didn’ t .   They sought a meeting with me.
   2       in the Trump transition .          That’s all .                    2   Q. Can you look at {D/131/154}, please. Look at the second
   3   Q. Yes, but this was six months later .                                3        paragraph.
   4   A. Sure.                                                               4   A. Mm hmm.
   5   Q. Mr Benczkowski was a partner in Kirkland & Ellis , which            5   Q. "We asked Kavalec [that’ s the person who produced the
   6       was a firm of lawyers which had been instructed to look            6        note] about the meeting with Steele .     She stated that
   7       at this .   It has nothing whatever to do with your                7        Nuland did not ask to meet Steele and that Nuland
   8       preparation of the memorandum, has it?                             8        requested she attend the meeting because Nuland did not
   9   A. No, it hasn’t , no.                                                 9        want to devote time to it .     It was Kavalec’s
  10   Q. No. Thank you.                                                     10        understanding that Steele sought the meeting with Nuland
  11             Then it says :                                              11        as part of a wider eﬀort to disseminate his election
  12             "Memoranda including Memorandum 112 were requested          12        report findings to persons in Washington, DC. She
  13       from the Defendant by individuals with oﬃcial                     13        stated that during the meeting Steele expressed
  14        responsibilities      ..."                                       14        frustration that the FBI had not acted on his reporting
  15             Etc, for the safeguarding .                                 15        and explained that when he first oﬀered information to
  16   A. Yes.                                                               16        the FBI he found a lack of interest ."
  17   Q. Is that true , Mr Steele?                                          17   A. The meeting was set up by a State Department oﬃcial
  18   A. Yes.                                                               18        called John Winer.
  19   Q. Just tell me, who are the individuals who requested it             19   Q. At your request?
  20       from you? Requested this memorandum from you?                     20   A. No, at his request - - his suggestion .      He invited us in
  21   A. The FBI, who requested all our memorandum -- or                    21        to meet, as I understood it , at her request , Assistant
  22       memoranda --                                                      22        Secretary of State Nuland.
  23   Q. Yes, well , I ’ ll come on to the FBI.                             23   Q. As a result of your contact with the State Department,
  24   A. Sure, yeah.                                                        24        then Strobe Talbott got in touch with you and said he
  25   Q. Just put them to one side .                                        25        had heard about your memoranda and he wanted to show it

                                         73                                                                   75

   1   A. And the senior British national security           oﬃcial who we    1        to other people?
   2       dealt with.                                                        2   A.   I think Strobe Talbott had got in touch with us much
   3   Q. You approached him?                                                 3        earlier than that .    I remember taking a phone call from
   4   A. Yes, but he - - I approached him. We had a conversation             4        him, your Lordship , earlier in the summer, in which he
   5       and he then requested that I provided him with all our             5        said that he was aware that I had -- he spoke in fairly
   6       memoranda.                                                         6        cryptic terms, but he was aware that we had material of
   7   Q. So you tout your memoranda to one of your former                    7        relevance to the US election .
   8       colleagues .   That’s not him requesting the memoranda             8            A little bit of background if I may, your Lordship
   9       from you.                                                          9        on that .
  10   A. No. He specifically requested all our memoranda in hard            10            Both National Security Advisor at the time,
  11       copy.                                                             11        Susan Rice, and Assistant Secretary of State ,
  12   Q. After you had gone to him and said - -                             12        Victoria Nuland, who were the key policymakers on
  13   A. Sure.                                                              13        Russia , had been colleagues of Mr Talbott, and I had --
  14   Q. - - excuse me --                                                   14        although he didn’ t state it     explicitly , one or either or
  15   A. There’s an issue - - I ’d like to - -                              15        both of them had briefed him on the work we had been
  16   Q. - - whoever it is , Sir Humphrey: "Excuse me,                      16        doing.
  17       Sir Humphrey, I have these memoranda which show                   17   Q. He had been out of government for 15 years .         Mr Talbott
  18       extraordinary things about President Trump and Russia",           18        had been the Deputy Secretary of State in 2001.
  19       and he says , "Give me a copy"?                                   19   A. He was a Russian expert .       He was consulted, I believe ,
  20   A. Yes.     He says, "Can you --"                                     20        by both National Security Advisor Rice and Assistant
  21   Q. So that ’ s at your instigation , not his ?                        21        Secretary Nuland, both of whom had worked with him in
  22   A. No, it ’ s at his request .                                        22        the Brookings Institution , your Lordship , before they
  23   Q. You sought a meeting with the State Department as part             23        entered government under President Obama.
  24       of a wider eﬀort to disseminate these memoranda to                24   Q. Look at paragraph 53 of your witness statement at
  25       people in Washington, didn’t you?                                 25        {C/4/12}, please.     I mean, what you say there is :

                                         74                                                                   76




Opus 2                                                                                                                    transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                     +44 (0)20 3008 5900
          Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 21 of 39
March 18, 2020                    Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                      Day 3




   1             "I ... provided a copy ... to Strobe Talbott in          1        "Well, okay, give me a copy"?
   2       early November 2016."                                          2   A. No, I disagree with that .       I think they were all
   3   A. Yes.                                                            3        requested by these people.      In fact , it was Sir Andrew’s
   4   Q. You then talk about his history and so on.                      4        idea to approach Mr Kramer.
   5   A. Mm hmm.                                                         5   Q. You having approached Sir Andrew?
   6   Q. "Mr Talbott approached me and I understood that he had          6   A. Well, I had confided in Sir Andrew earlier in the
   7       been speaking with John Kerry ... and                          7        summer. But it was his proposal .      He brought to me the
   8       Victoria Nuland ..."                                           8        fact that he was going to this conference in
   9   A. Yeah.                                                           9        Nova Scotia. Senator McCain he knew was going to be
  10   Q. So, on the face of it , it looks like you are saying he        10        there , along with Mr Kramer, your Lordship, and his
  11       approached you in November?                                   11        proposal was that he would speak to Mr Kramer at the
  12   A. No, he - - well , he - - no, he approached me originally in    12        conference and, hopefully , Senator McCain.
  13       I think it was August and then I contacted him in             13   Q. I mean, the position , Mr Steele, you had absolutely no
  14       early November, after I had spoken to Sir Andrew Wood --      14        idea how widely these memoranda were going to be
  15       in fact , with Sir Andrew Wood.                               15        circulated , did you?
  16   Q. Where does that appear in your witness statement?              16   A. My understanding was that the memoranda were not
  17   A. So, what we’re saying is that he contacted me originally       17        circulating at all amongst -- outside of government, if
  18       earlier in the summer. I contacted him. He then --            18        you like .
  19   Q. Sorry , where does it say that? Sorry , show me that           19   Q. I mean, Fusion could disclose , or Fusion’ s client ,
  20       paragraph, Mr Steele.                                         20        ultimate client , could disclose the memoranda to whoever
  21   A. What do we say here ... Yes.      He approached me. So         21        they wanted, couldn’ t they?
  22       that ’ s absolutely right .   So he called me in my oﬃce      22   A.   I don’t know what the terms of their      confidentiality and
  23       in , I think , August, saying that he was aware, he had       23        privilege agreement was with Fusion, but I would doubt
  24       heard from colleagues , that we had been working on the       24        that ’ s the case , not least because, in my understanding,
  25       election and we had interesting information on it and         25        what I was told by Fusion, your Lordship , was that they

                                   77                                                                      79

   1       that we should stay in touch.                                  1        didn’ t actually give the memoranda to Perkins Coie.
   2   Q. And in November 2016 you discussed this with your friend        2        They just briefed them on them orally .     And in fact
   3       Sir Andrew Wood; is that correct?                              3        I was at one of the briefings where that happened.
   4   A. Yes.                                                            4   Q. I mean, look at {C/4/8}, please.        You say, in
   5   Q. And Andrew Wood then spoke to Mr David Kramer at                5        paragraph 40 at the bottom:
   6       a conference in Nova Scotia?                                   6             "Fusion understood that they were not permitted to
   7   A. That was sometime afterwards actually , yes .    But "yes"      7        give copies of the pre - election reports ... that they
   8       is the answer.    Sir Andrew came back to me about three       8        received from us, whether hard or digital copies , to
   9       weeks later and he said that he was going to this              9        anyone else without our consent."
  10       conference and he felt it important that he spoke to          10   A. Yes.
  11       Mr Kramer about this issue , because Mr Kramer was an         11   Q. That wasn’t a term of your contract with them, was it ?
  12       advisor and would have been at the conference with            12   A.   It was a term of my -- our confidentiality agreement
  13       Senator John McCain.                                          13        with Mr Simpson that was signed in 2010 and was still
  14   Q. Mr Kramer actually was a private citizen who worked for        14        extant at - - still   is extant .
  15       a think tank.                                                 15   Q. That was a personal agreement between Orbis and
  16   A. He was a former Assistant Secretary of State .     He was an   16        Mr Simpson. Nothing to do with Fusion.
  17       expert on Russia .     He was somebody who Sir Andrew had     17   A. Mr Simpson is the majority owner and the director of
  18       dealt with for many years, and he was eﬀectively              18        Fusion and therefore it would apply to - - in this case .
  19       Senator McCain’s advisor on Russia .                          19   Q. You understood that Fusion could disclose the memoranda
  20   Q. You see, all these - - all these disclosures for the           20        to its client if appropriate ; correct ?
  21       purposes of national security were, in eﬀect ,                21   A.   I think if appropriate and if they asked us permission .
  22       instigated by you, weren’t they?     It wasn’t the position   22   Q. Well, look at paragraph 57, please {C/4/13}:
  23       that the national security     oﬃcials were saying , "This    23             "... intended for a very limited audience, namely
  24       is a huge national security issue "; it was you saying ,      24        Fusion (and its client , if appropriate ) ..."
  25       "Look, this is very interesting ", and them saying,           25   A. Yes.

                                   78                                                                      80




Opus 2                                                                                                                 transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                  +44 (0)20 3008 5900
          Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 22 of 39
March 18, 2020                  Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                          Day 3




   1   Q. So they could disclose it to their client ?                       1       halfway down that paragraph, you say you met with the
   2   A. No, only if they consulted us beforehand.                         2       FBI in July .
   3   Q. I mean, the fact that - -                                         3   A. Yeah.
   4   A. That’s taken - - sorry , Mr Tomlinson. That’s taken as            4   Q. And you agreed to provide :
   5       read under the terms of engagement and the                       5             "... all the information gathered to that date and
   6        confidentiality agreement we had signed with Mr Simpson.        6       continued to pass on these reports to the FBI through to
   7   Q. The fact is that Fusion controlled what was done with             7       October 2016. This included CR112, which was likely
   8       the information in these reports ; isn ’ t that right ?          8       disclosed to the FBI within a few days of it being
   9   A. I ’m not sure what the legal status of that is , but the          9       shared with Fusion ..."
  10       understanding was that they had to consult with us on           10   A. Mm hmm.
  11       every time that they deployed these things .                    11   Q. So when you say " likely ", that means you don’t remember?
  12   Q. You see, Mr Steele - -                                           12   A. No, likely within a few days.       We don’t have, because
  13   A. How they deployed them.                                          13       our records were wiped, conclusive proof that that
  14   Q. - - I say that because that ’ s your own statement to the        14       memorandum was sent to our contact. It ’ s a mystery to
  15       public in your press release .    If you look at {D/133/1}.     15       me, because it ’ s not just this report , but three others ,
  16   A. Yeah.                                                            16       my Lord, all of which are important to the
  17   Q. I think it ’ s over the page {D/133/2}. Point 2:                 17       investigation - - it ’ s not as if they ’ re marginal
  18           "Fusion paid for the work, owned the intellectual           18       reports : one of them concerns meeting between
  19       property , and controlled what was done with the                19       President Putin and ex- president Yanukovych of Ukraine
  20       information in the reports ."                                   20       about Mr Manafort -- do not seem to have arrived at FBI
  21   A. Mm hmm.                                                          21       headquarters .
  22   Q. They didn’t require your consent.       On your own public       22             In fact , as background to this , your Lordship , also ,
  23       statements they controlled the intellectual      property and   23       even the report that I gave to my FBI contact in early
  24       what was done with the information .                            24       July 2016 does not seem to have reached the headquarters
  25   A. They owned the intellectual property , they were able to         25       investigation team until at least 19 September.

                                 81                                                                          83

   1       brief from it to their client , but they were still              1   Q. That’s because he had doubts about your credibility ,
   2       covered by the - - this    confidentiality agreement that we     2       Mr Steele?
   3       had signed with them in 2010.                                    3   A. No, I don’t believe that ’ s true .       I mean --
   4   Q. Well, let ’ s just look at that , please .   It ’ s at            4   Q. It ’ s clear from the Horowitz report - -
   5       {D/32/1}.                                                        5   A. No --
   6   A. Mm hmm.                                                           6   Q. - - that the reason he was taking , as we lawyers say ,
   7   Q. It ’ s a formal undertaking from Glenn Simpson personally         7       instructions to find out what to do with this material ?
   8       relating to the termination of his work with Orbis               8   A. That doesn’t imply that he had doubts about my
   9       Business Intelligence and associated companies, and it           9        reliability .   I would argue the opposite , given that we
  10       is about disclosing trade secrets .                             10       had been working with him for three years .
  11   A. And an obligation of confidence to any third party               11   Q. Look at {D/131/139}, please. So I ’m sure you’re
  12       during or after my engagement.                                  12       familiar with this .     Footnote 231:
  13   Q. And it refers to confidential reports and research taken         13             "The following are reports with select highlights
  14       by or on behalf of either .                                     14       that Steele did not furnish to the FBI ..."
  15   A. Mm hmm.                                                          15   A. Yeah.
  16   Q. It has no - - on the face of it , no bearing at all on           16   Q. Then if we go over the page to {D/131/140}, in that
  17       research taken by or on behalf of Perkins Coie or the           17       footnote one of them is Report 112?
  18       Democratic National Committee.                                  18   A. Yes.
  19   A. Our client was Fusion.                                           19   Q. Then if we look at 155 {D/131/155}. Footnote 259 deals
  20   Q. Oh, you’re a subcontractor?                                      20       with Report 112, and it says :
  21   A. No, our client was Fusion.                                       21             "The Crossfire Hurricane team received Report 112 on
  22   Q. You have said repeatedly that this memorandum was                22       or about November 6, 2016, from a Mother Jones
  23       disclosed to the FBI.                                           23        journalist through then FBI General Counsel
  24   A. Mm hmm.                                                          24       James Baker."
  25   Q. Can you look at {C/4/9}, please.       Paragraph 43, about       25             Do you see that?

                                 82                                                                          84




Opus 2                                                                                                                 transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                  +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 23 of 39
March 18, 2020                    Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                     Day 3




   1   A. I see it , yes .                                                 1   Q. Yes.      But not this one?
   2   Q. Did you give that memorandum to Mother Jones?                    2   A. Yeah, I would agree - - I would argue it was.
   3   A. No, I didn’ t .                                                  3   Q. You say that this was at the heart of the investigation ?
   4   Q. Someone must have done, mustn’t they?                            4   A. Well, the Alfa - - Trump Tower-Alfa Bank server story ,
   5   A. According to this , yes , but not us, and I had no               5        they were investigating .
   6        knowledge of that at the time.                                 6   Q. Which isn’t mentioned in the report ?
   7   Q. You spoke to Mother Jones?                                       7   A. No, but it ’ s relevant - - this is relevant to that .
   8   A. I did .                                                          8   Q. In your witness statement you say - - look at {C/4/9},
   9   Q. You read to them from your reports?                              9        please , paragraph 43. You’re talking about the FBI
  10   A. No, I didn’ t read to them from my reports.                     10        requesting them to provide the reports .
  11   Q. They appear to quote your reports ?                             11   A. Yes.
  12   A. They appear to, yes .                                           12   Q. And we have looked at this paragraph before .
  13   Q. But that’ s - -                                                 13   A. Mm hmm.
  14   A. And I never read my report to them and I certainly              14   Q. The content included likely - - I took you to the words
  15        didn’ t give my reports , your Lordship , to Mother Jones.    15        " likely   disclosed ":
  16        The only contact I had was one Skype call on, I think ,       16               "The content of CR112 was subsequently discussed
  17        31 October.                                                   17        with the FBI, and they considered it relevant to their
  18   Q. Look at page 213, please {D/131/213}. Footnote 319:             18        investigatory work."
  19            "These were the Steele Reports ..."                       19               The reference there is to {D/71/7}, if we can turn
  20            And then it lists the report - - the numbers of your      20        that up. That’s not a meeting with the FBI at all .
  21        reports .                                                     21   A. No, but my understanding is that the FBI and the
  22   A. Mm hmm.                                                         22        State Department were discussing this information , this
  23   Q. "FBI records show that the FBI had not previously               23        dossier from the get-go and that my understanding was
  24        received [and it lists various reports , including 112]       24        that even for the July meeting, your Lordship , when the
  25        from Steele ."                                                25        FBI oﬃcer came to London to meet me, he had cleared

                                   85                                                                         87

   1   A.   It ’ s like a mystery to me because that’s more reports        1        his lines with Victoria Nuland, the Assistant Secretary
   2        than were in the dossier .     I think there ’ s 20 reports    2        of State , before he did that .
   3        referred to there .                                            3   Q. Well, one thing we can agree on, Mr Steele, I think , is
   4   Q. Well - -                                                         4        that this note provides no support whatever for the
   5   A. So it ’ s slightly confusing .                                   5        statement in your witness statement that the FBI
   6   Q. Well, if you remember, the meeting you had with the FBI          6        considered CR112 relevant to their work; correct ?
   7        in Rome --                                                     7   A.   I don’t accept that , as I have said , your Lordship .
   8   A. Sure.                                                            8   Q. Which part of this note supports that statement,
   9   Q. - - records you as giving them a report which doesn’t            9        Mr Steele?
  10        form part of the dossier ?                                    10   A.   I don’t know whether the note does, but what I ’m saying
  11   A.   Several , but, I mean, that was constant traﬃc so over        11        is it was clear to me at the time that the
  12        the previous three years we had supplied dozens of            12        State Department and FBI were co-ordinating and
  13        reports to the FBI, with company numbers on like this ,       13        discussing the dossier and its implications .
  14        on diﬀerent issues , your Lordship .                          14   Q. Well, you, in your witness statement, refer to this
  15   Q. Well, doubtless these were the ones they got within the         15        document as evidence that the FBI considered this
  16        material , period .   But the point I ’m making to you is     16        Memorandum 112 relevant to their investigatory work.
  17        this , Mr Steele: FBI records show that they hadn’t           17        That’s false ?
  18        received 112 from you?                                        18   A.   I don’t think it is false .
  19   A. That is true , yes .                                            19   Q. It ’ s false .    This document does not evidence it , does
  20   Q. They have records .      You don’t.                             20        it ?
  21   A. Yes, correct , but I still     find it mysterious because       21   A. That document doesn’t provide evidence , but at the
  22        I do not see , your Lordship , why I would not have           22        meeting I had with Kathy Kavalec, your Lordship , it was
  23        supplied , after I had agreed to do so , four reports ,       23        very clear that FBI and State Department were both
  24        which were pretty seriously at the heart of this              24        consulting each other and discussing the whole issue of
  25        investigation .                                               25        engagement with us and our investigation .

                                   86                                                                         88




Opus 2                                                                                                                transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                 +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 24 of 39
March 18, 2020                    Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                    Day 3




   1   MR JUSTICE WARBY: So your evidence is that you accept that     1          either the FBI or Kathy Kavalec, is there?
   2        this document doesn’t support this view, but you          2     A. Not from the writer , but there was also the discussions
   3      maintain that , as a result of a meeting you had with       3          I had with John Winer, who was involved in this meeting,
   4      Kathy Kavalec --                                            4          in which these things were definitely discussed .
   5   A. Yes.                                                        5     Q. That’s something else that doesn’t appear in your
   6   MR JUSTICE WARBY: -- it was clear to you that the FBI and      6          witness statement?
   7      State Department had been discussing Memorandum 112 and 7         A. John Winer was at the meeting with Kathy Kavalec.
   8      its implications ?                                          8     Q. Something else that does not appear in your witness
   9   A. And before actually . As I said , your Lordship , even the  9          statement; correct , Mr Steele?
  10       first meeting I had with my contact -- our contact that   10     A. And nor does the meeting with Kathy Kavalec, I don’t
  11      came into London on July 5, I think it was, had had to     11          think .
  12      seek permission from Victoria Nuland at the                12     Q. Well, it does, but misidentified as a meeting with the
  13      State Department to come to London and engage.             13          FBI.
  14   MR TOMLINSON: Mr Steele, you’re confusing two entirely        14     A.   It was Kathy Kavalec, acting on FBI instructions .
  15       distinct things .                                         15     Q. You understand that that ’ s not what is said in the
  16            First of all , there ’ s the question of whether the 16          Inspector General ’ s report about it ?
  17      State Department and the FBI were interested in your       17     A.   It may not be, but that was my understanding at the
  18      supposed revelations about the connections between         18          time, that there was close co- ordination between
  19      candidate Trump and Russia.                                19          Victoria Nuland and Kathy Kavalec and the FBI on these
  20   A. Mm hmm.                                                    20          issues .
  21   Q. I am not disputing that they were so interested . Do you 21       Q. You appear to have misled the State Department about the
  22      understand?                                                22          nature of your instruction .      If you look at the first
  23   A. Sure.                                                      23          paragraph {D/71/1}. (Pause)
  24   Q. The second thing is : were they interested in              24     A. In what regard?
  25      memorandum -- which is a completely diﬀerent thing , did 25       Q. Well, that ’ s not accurate , is it ?

                                  89                                                                       91

   1        they consider Memorandum 112 relevant to their              1   A. What isn’t accurate?
   2        investigatory work? Do you understand me?                   2   Q.   "... undertook the investigation      ... at the behest of an
   3   A. My understanding was that Kathy Kavalec, who raised           3        institution he declined to identify that had been
   4        I think the Alfa issue with us in this meeting              4        hacked."
   5        in October, had been closely co- ordinating with the FBI    5               That’s not true?
   6        and the FBI knew that we were having the meeting and so     6   A. Well, Perkins Coie’ s client was the DNC.
   7        on and so forth and that they were jointly working on       7   Q. You didn’t know that?
   8        this material .                                             8   A.   I had assumed it was the Democratic Party and the
   9   Q. So is the answer to my question that the FBI did not          9        campaign. In fact , John Podesta’s emails had been
  10        consider 112 relevant to their investigatory work?         10        hacked as well .
  11   A.   I don’t agree with that .                                  11   Q. "The Institution approached them based on the
  12   Q. Because we know that the FBI, putting it neutrally , had     12        recommendation of Glenn Simpson and Peter Fritsch ..."
  13        no record whatever of having received this memorandum      13               That’s not true?
  14        from you; correct ?                                        14   A. That seems very muddled to me.
  15   A. Yes.                                                         15   Q. And then there’ s this , you see .     Mr Steele, this really
  16   Q. There’s no mention of the memorandum in this note with       16        gives the game away as to the purpose of all this :
  17        the State Department; correct?                             17               "... is keen to see this information come to light
  18   A. Well, there ’ s no reference to the memorandum, but the      18        prior to November 8."
  19        issue was discussed with them.                             19               What was happening on 8 November?
  20   Q. No, no. The issue in the memorandum is the issue of the      20   A. There’s the US election .
  21        supposed close connections between the claimants - -       21   Q.   Precisely .   You told the State Department that your
  22   A. Yes.                                                         22        client was keen to see this information come to light
  23   Q. - - and President Putin.                                     23        before the election ; correct ?
  24   A. Yes.                                                         24   A.   I ’m not sure.
  25   Q. There’s no evidence that that issue was discussed with       25   Q. Do you think the State Department has made it up?

                                  90                                                                       92




Opus 2                                                                                                               transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 25 of 39
March 18, 2020                     Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                         Day 3




   1   A. I think there are errors in this account, as I have said           1        the public domain.
   2        before , from Kathy Kavalec and I don’t have a lot of            2   Q. Well, Mr Steele - - I ’m sorry , Mr Steele, the position is
   3        confidence in some of the detail in her account.                 3        that you and Mr Simpson, on the instructions of the
   4   Q. You see, that ’ s the truth , isn ’ t it ? Your client - -         4        client , conducted a number of media briefings , trying to
   5        your ultimate client - - as you have said , it ’ s the           5        get this material into the public domain?
   6        Democratic Party institution and you assumed it might be         6   A. No, we were briefing them on the general outlines of the
   7        the Democratic National Committee -- was keen to have            7        material for further investigation .        We were not saying,
   8        this information come to light prior to the date of the          8        "Here’s a memo. Can you please put it in the public
   9        US presidential election , but perfectly understandably?         9        domain".
  10   A. But why would I be taking it to the State Department              10   Q. That wasn’t my question.
  11        then, if that were the case?                                    11   A. We were giving them background briefings oﬀ the record .
  12   Q. Because you were hoping that the State Department --              12   Q. Well, you knew they were going to be published because
  13        nobody was listening to you, Mr Steele, so you were             13        they were published in Yahoo News and Mother Jones?
  14        hoping that the State Department might take some public         14   A.   I didn’ t know it was going to be published .
  15        action which would bring this information into the              15   Q. Once it had been in Yahoo News, you must have realised
  16        public domain.                                                  16        the next time you gave a briefing it was likely to come
  17   A.   I don’t agree .    You say no one was listening to me. The      17        out?
  18        FBI had sent four agents to a European capital to meet          18   A.   It was certainly - - well , it was possible , but it was
  19        me in October and to fully debrief me on things that we         19        supposed to be oﬀ the record .
  20        had been --                                                     20   Q. Just look at 70.1, please - -
  21   Q. Yes, to ask you whether you could actually provide some           21   A.   If I can come back to that, your Lordship .        My
  22        proper evidence , which you were unable to do?                  22        understanding of the Yahoo News article relied upon
  23   A. No, it was far more than that, involving things like              23        a source within the Department of Justice .
  24        oﬀering to pay for the resettlement of our sub- sources         24   MR JUSTICE WARBY: I am just trying to understand what
  25        from Russia , which is a very serious undertaking .             25        you’ re doing talking to journalists when you don’t

                                    93                                                                       95

   1   Q. Yes.      The FBI were asking - - at one point I think you         1        intend publication .   That’s what they do.
   2         sarcastically    said to them, "Oh, well , perhaps you’d        2   A. Yes.      I would diﬀerentiate , your Lordship , between
   3        like me to arrange for you to meet with the hotel                3        publication of the memos and raising issues that came
   4        manager so he can tell you about the prostitutes "?              4        from the memos with journalists oﬀ the record .         There
   5   A. That wasn’t frivolous .        The hotel manager was outside of    5        was never any intention for any of the memos to be
   6        Russia by that time and that was a serious proposal .            6        either handed to a journalist , shown to a journalist or
   7   Q. The FBI were asking you to provide some evidence to back           7        published by a journalist .
   8        up what you were saying , weren’t they?                          8   MR TOMLINSON: I’ll come on to that question in a moment,
   9   A. No, the FBI were actually trying to get us to pump and             9        Mr Steele, but I just want to establish what the purpose
  10        pressure our network of sources to produce more                 10        of all this was.
  11        information and even to go as far as oﬀering to                 11               If you look at {D/70.1/1}, please.      This is your
  12        resettle , which is a large undertaking , our sub-sources ,     12        note of your meeting with the FBI in Rome that we were
  13        your Lordship , from Russia .                                   13        talking about a little      earlier .
  14   Q. When you met the FBI in October, you told them that the           14   A. Yeah.
  15        ultimate clients were people seeking to prevent                 15   Q. Although you said that the FBI were very interested , as
  16        Donald Trump from becoming president?                           16        of October they are saying that they ’ re late into the
  17   A. Yes.      Well, obviously if you’re an election opponent,         17        case , but at 2( ii ), so about halfway down:
  18        that is what you are trying to do.                              18             "FBI accepted they were late into the case and that
  19   Q. So, in other words, to use the information for                    19        we had other commitments and confidences with our
  20        a political purpose?                                            20        original US client which they could not ask us to modify
  21   A. No, I don’t agree with that .                                     21        or suspend. Also, although I identified Glenn Simpson
  22   Q. I see .     Preventing Donald Trump becoming president is         22        of GPS Fusion as the intermediary , they did not press me
  23        not a political purpose, is that your evidence?                 23        to identify our ultimate client /s .       The form of words GS
  24   A. There is no evidence that the client ever used any of             24        uses with contacts (’ people seeking to prevent
  25        the memoranda and the information, your Lordship , into         25        Donald Trump becoming president’) suﬃced ."

                                    94                                                                       96




Opus 2                                                                                                                        transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                         +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 26 of 39
March 18, 2020                     Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                      Day 3




   1   A. Mm hmm.                                                           1             Do you see that?
   2   Q. Yes?                                                              2   A. Yes.     I disagree with that .     I knew he was talking to
   3   A. Yeah.                                                             3        the Washington Post. I did not know he was going to
   4   Q. That was the purpose of your work, to prevent                     4        provide copies of the memos to the Washington Post and,
   5        Donald Trump from becoming president?                           5        your Lordship , would not have agreed to that .
   6   A. By definition , an opposing candidate in their campaign           6   Q. Then you telephoned him around Christmas, on
   7        was seeking to win an election .                                7        Christmas Day --
   8   Q. Yes, thank you.                                                   8   A. Christmas Eve, I think .
   9            You attended -- I think we have already discussed           9   Q. I think he thinks it ’ s Christmas Day, but I ’m sure it
  10        that you attended meetings with journalists and then           10        doesn’t matter.
  11        with - - we discussed it yesterday .    Also I think you       11   A.   I think , again , another mistake in his deposition , I ’m
  12        attended meetings with news networks as well .                 12        afraid .
  13   A. Sorry , can you specify ?                                        13   Q. I think he says around Christmas. You specifically
  14   Q. I think NBC, CNN?                                                14        asked him to meet with Mr Ken Bensinger, if that ’ s how
  15   A. NBC, no, not NBC and not --                                      15        you pronounce his name, at BuzzFeed, didn’t you?
  16   Q. Well, Mr Simpson gave evidence about all this to the             16   A. Yeah. He had told me that Mr Bensinger was pestering
  17        Senate Judiciary Committee. It ’ s probably not necessary      17        him and was demanding to see him and meet him. And
  18        to go through it , but Mr Simpson, himself, accepted that      18        I simply suggested that he should meet Mr Bensinger,
  19        one of the purposes of the gathering of the information        19        find out what he was -- where he was coming from, what
  20        was that it might be useful to the press .     Do you agree    20        he might know and report back to me.
  21        with that?                                                     21   Q.   If you look just at the next page, page {D/110/16}.
  22   A.   I think the general outlines and the lead information ,        22        Page 58 of the transcript , line 8 onwards.
  23        possibly , yes .    One of the purposes, not the only          23   A. Right.
  24        purpose.                                                       24   Q. "You said that Mr Steele asked that you meet with
  25   Q. You ensured - - I don’t think you actually gave the              25        someone at BuzzFeed; is that correct ?

                                    97                                                                        99

   1        memoranda to Mr Kramer, but you arranged for Fusion to          1             "Answer: That is correct .
   2        give copies to him?                                             2             "Question: Did he specify an individual at BuzzFeed?
   3   A. That’s right .       At his request , and at Senator McCain’s     3             "Answer: He did.
   4        request .                                                       4             "Question: And who was that individual ?
   5   Q. But he was a private individual .        He had the memoranda     5             "Answer: Ken Bensinger.
   6        and you didn’ t place him under any constraint as to the        6             "Question: And did you meet with Mr Bensinger?
   7        uses he could put them to, did you?                             7             "Answer: I did ."
   8   A. We possibly should have done, but he was coming,                  8   A. Yeah.
   9        your Lordship , as the emissary of Senator McCain, as           9   Q.   If you look on the next page, page 60 - - sorry , page 59,
  10         explicitly   said to Sir Andrew Wood in Halifax,              10        line 10:
  11        Nova Scotia.                                                   11             "When did Mr Steele make this suggestion to you?
  12   Q. He provided a copy to the Washington Post, didn’ t he?           12             "Answer: It was either Christmas Day -- excuse me,
  13   A. So it would appear from his witness statement in the             13        Christmas Day or right around there , right around that
  14        Florida BuzzFeed case, yes .                                   14        holiday .
  15   Q. And he told you he had done it ?                                 15             "Question: Was this in a telephone conversation ?"
  16   A. No, he didn’ t .                                                 16             Then if you look at line 18 onwards:
  17   Q. Look at {D/110/15}, please. This is what you’re                  17             "He indicated ... Mr Bensinger had been in touch
  18        referring to .     It ’ s his deposition in a case I can now   18        with him ... he vouched for Mr Bensinger saying that he
  19        use the name correctly , Mr Gubarev v BuzzFeed.                19        had worked with him and BuzzFeed in the FIFA
  20   A. Yes, in Florida .                                                20        investigation     ... was very trustworthy and
  21   Q. He’s given evidence there under oath.         If you look at     21        professional ..."
  22        page 55, line 20:                                              22             And he couldn’t talk to him in London.
  23            "And did Mr Steele know that you were going to be          23   A. Mm hmm.
  24        providing a [copy] of The Memo to The Washington Post?         24   Q. Had you worked with Mr Bensinger on the FIFA
  25            "Answer: Yes."                                             25        investigation ?

                                    98                                                                        100




Opus 2                                                                                                                   transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                    +44 (0)20 3008 5900
            Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 27 of 39
March 18, 2020                   Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                           Day 3




   1   A. He was writing a book, your Lordship , on FIFA and had          1        memoranda oﬀ Mr Simpson, that he was not to divulge the
   2        approached me the previous summer, 2016, and then had         2        memoranda to anybody, other than Senator McCain and his
   3        travelled through London, I think , the previous summer,      3        aid , and then other people if Senator McCain requested
   4        as part of his research and I had agreed to help him          4        it .
   5        with his research on FIFA.                                    5   Q. What do you mean by "clear understanding"?
   6   Q. So Mr Kramer has that right?                                    6   A.   I had told him that he would need to seek permission to
   7   A. Well, what right , sorry ?                                      7        discuss it with other people and he did that .         He came
   8   Q. That you told him that Mr Bensinger had -- you had              8        to me, your Lordship , when he was proposing --
   9        worked with Mr Bensinger in relation to FIFA?                 9        Senator McCain apparently asked him to go and see
  10   A. Yes.                                                           10        Celeste Wallander in the White House and
  11   Q. So you were - - is it your evidence that Mr Kramer asked       11        Victoria Nuland, I believe , in the State Department, and
  12        you to meet Mr Bensinger, rather than the other way          12        he - - Mr Kramer contacted me before doing so to ask my
  13        around?                                                      13        permission as to whether he could do that .
  14   A. He brought it to my attention that Mr Bensinger was            14   Q. You see, the true position is this , Mr Steele, isn ’ t it ,
  15        pestering him and demanding a meeting.                       15        that you were very keen for this information to come out
  16   Q. And you told him it was a good idea?                           16        because you thought that this was a serious threat to
  17   A.   I said , "I think you need to see what he’s - - where he’s   17        the US because of the influence of Russia over
  18        coming from, what he knows, what he’s doing".                18        president - - by this time President Trump, didn’t you?
  19   Q. And it ’ s obvious , Mr Steele, isn ’ t it , that if you are   19   A.   I wanted the US Government to investigate it properly
  20        meeting with a serious     journalist and you are telling    20        and thoroughly and I wanted the US media to investigate
  21        them very serious allegations , they are going to say to     21        the main leads that came out of the investigation - -
  22        you, "Do you have any documents to back this up"?            22   Q. Well - -
  23   A.   I wasn’t expecting him to be discussing the                  23   A. - - such as the hacking, such as the contacts between
  24        investigation or the memos with Mr Bensinger.                24        members of the campaign and Russian oﬃcials and so on.
  25   Q. Why not?                                                       25   Q. You were keen for all this to come out and the way for

                                 101                                                                      103

   1   A.   I simply expected him to find out what Mr Bensinger,          1        it to come out is for these memoranda to be shown to
   2        where he was coming from, what he was doing, what he          2        journalists , isn ’ t it ?   It ’ s obvious , Mr Steele.
   3        knew, what he wanted to know and to report back,              3   A. That’s not true .      That was never the case and we never
   4        your Lordship , afterwards , because I was worried that he    4        did it .
   5        might know something about the investigation .                5   Q. You never - - you knew full well that when Mr Kramer was
   6   Q. Why were you suddenly so coy about it ? You had been            6        meeting with BuzzFeed that he was going to - - he was
   7        briefing   journalists for months. Why are you suddenly       7        likely to be showing them the memoranda with the
   8        coy about Mr Bensinger briefing Mr Kramer?                    8        consequent risk that they were going to publish
   9   A. Because I suspect - - I feared that Mr Bensinger knew           9        something -- either the memoranda or something based on
  10        about the memoranda and the dossier and so on and was        10        them?
  11        trying to find out more about them.                          11   A.   Absolutely not.     In fact , when I asked Mr Bensinger,
  12   Q. Well, as a proper journalist that is exactly what you          12        after the leak , your Lordship , to BuzzFeed, whether he
  13        would expect him to do, isn ’ t it ?                         13        had shown Mr Bensinger any of the memoranda or given
  14   A.   I don’t know how he knew about it though in the first        14        them the memoranda, he lied to me and he admits that in
  15        place .                                                      15        his witness statement here .      He said he hadn’t
  16   Q. But everybody knew about them because you had been             16        basically , even though he had.
  17        briefing about - - you and Mr Simpson had been briefing      17   MR TOMLINSON: My Lord, I have no further questions.
  18        any journalist who would listen to you for months on         18        I would say this is superbly timed but - - ah ... (Pause)
  19        end, hadn’t you, Mr Steele?                                  19   MR JUSTICE WARBY: We have possibly two outstanding
  20   A. We had briefed a small number of journalists oﬀ the            20        questions that you wanted.
  21        record about the general themes, your Lordship , in the      21   MR TOMLINSON: I think there are four, I’m told.
  22        memoranda.                                                   22   MR JUSTICE WARBY: The list has grown. We had probably
  23   Q. You didn’t say to Mr Kramer, "Well, don’t show him the         23        better deal with that at 2 o’ clock .
  24        memoranda. Don’t give him copies", did you?                  24               Is there going to be any re -examination, subject to
  25   A.   It was a clear understanding, when Mr Kramer took the        25        the next phase?

                                 102                                                                      104




Opus 2                                                                                                                  transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                   +44 (0)20 3008 5900
          Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 28 of 39
March 18, 2020                  Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                     Day 3




   1   MR MILLAR: Five questions.                                      1       self - isolating .   I think both sides looked into the
   2   MR JUSTICE WARBY: We’ll deal with that at 2 o’clock.            2      guidance and the guidance said that if you’ re exposed to
   3   (1.00 pm)                                                       3      someone but you’re showing no symptoms, you don’t have
   4                     (The luncheon adjournment)                    4      to self - isolate .
   5   (2.00 pm)                                                       5               Now, my Lord, as far as I understand it , the
   6                       Procedural discussion                       6      guidance hasn’t changed. So although Mr -- poor
   7   MR JUSTICE WARBY: Yes, well, for the record, I think there      7      Mr Steele has had the unfortunate experience of (a)
   8       are things that we all know that probably should be said    8      being exposed to his business partner , who is showing
   9       now.                                                        9      symptoms, and then (b) his wife showing symptoms, at the
  10           Since we parted, I learn , Mr Steele has been told     10      moment, as he has no symptoms, there’s no need for any
  11       that his wife is unwell with Covid-19.                     11       isolation steps to be taken.
  12   MR MILLAR: It’s not that clear -cut .     She was taken to     12   MR JUSTICE WARBY: Well, that wasn’t my understanding.
  13       hospital after he left her this morning. She was taken     13       I thought that the point was about the time at which you
  14       in an ambulance to Frimley Park Hospital .                 14      had exposure, in other words whether the person to whom
  15   MR CHRISTOPHER STEELE (via phone): I can’t hear this.          15      you were exposed themselves had symptoms at the time you
  16   MR MILLAR: She was taken in an ambulance to Frimley Park       16      were in their company.
  17       Hospital with breathing      diﬃculties .   She is , as    17   MR TOMLINSON: When I -- I don’t have it here, but we --
  18       I understand it from my client , in isolation , has been   18      because of this issue arising - - I may have it here - -
  19       tested for Covid-19. There is no test result yet , but     19      on Monday, we actually - - I think I do have it here , the
  20       she remains in isolation .                                 20      guidance produced by the government. The
  21   MR JUSTICE WARBY: Right. And Mr Steele himself has been        21      government’s - - I think Mr Millar made the point to
  22       advised about this ? Not legally advised but medically     22      your Lordship on Monday morning that the guidance says
  23       advised ; is that right ?                                  23      that if you ...
  24   MR MILLAR: No. He’s been advised by the court that the         24               Ah, well , it may have -- we’re just checking now
  25       appropriate procedure - - the RCJ procedure --             25      whether it has changed, but certainly as of Monday the

                                105                                                                    107

   1   MR JUSTICE WARBY: Ah.                                          1       guidance was you only had to self - isolate if you were
   2   MR MILLAR: He was initially advised - - we were advised , my   2       showing symptoms.
   3      junior was advised - - that he was supposed to leave the    3    MR CHRISTOPHER STEELE (via phone): I’m still having
   4      court .                                                     4         diﬃculty      hearing this .
   5   MR JUSTICE WARBY: Right.                                       5    MR TOMLINSON: Ah, there’s new guidance. (Pause)
   6   MR MILLAR: Step 1 in the protocol. I don’t know on what        6                Yes, my Lord. So the new guidance says that you
   7      basis that is said , so we said - -                         7       should stay at home for 14 days if someone in your
   8   MR CHRISTOPHER STEELE (via phone): I can’t hear this feed, 8           household has symptoms.
   9      I ’m afraid .                                               9    MR JUSTICE WARBY: Yes. That’s what I thought. So, on the
  10   MR MILLAR: So we said that Mr Steele is in the middle of      10        basis of that guidance, then whatever label one calls
  11      giving evidence , technically he has to be discharged by   11        it , self - isolation or whatever, Mr Steele should be
  12      the judge if he is going to leave the building , and       12        separating himself from the general public and staying
  13      there was then supposed to be an arrangement which would 13         at home, on the grounds that at the moment it seems that
  14      have a conference room or something that he could sit      14        his wife may have symptoms of Covid-19. We don’t have
  15      in , but that never materialised , so your Lordship kindly 15       the diagnosis .
  16      oﬀered - -                                                 16    MR TOMLINSON: Yes.
  17   MR JUSTICE WARBY: At the moment he is in court 75, which is 17      MR JUSTICE WARBY: Now, you have four questions that you
  18      right next door. Can you hear me now, Mr Steele?           18        provisionally wanted answered that hadn’t been answered
  19   MR CHRISTOPHER STEELE (via phone): I can’t hear you, I’m 19             yet .
  20      sorry .                                                    20    MR TOMLINSON: Yes.
  21   MR JUSTICE WARBY: Right.                                      21    MR JUSTICE WARBY: And Mr Millar said he had five questions
  22   MR TOMLINSON: My Lord, there seems to be some confusion 22              in re -examination.
  23      because your Lordship will remember on the first day       23    MR TOMLINSON: Yes.
  24      Mr Steele had had some close exposure, namely to his       24    MR JUSTICE WARBY: What, Mr Tomlinson, do you want to do in
  25      business partner , who had shown symptoms and was          25       the light of the current situation ? Press on?

                                106                                                                    108




Opus 2                                                                                                            transcripts@opus2.com
Oﬃcial Court Reporters                                                                                             +44 (0)20 3008 5900
          Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 29 of 39
March 18, 2020                   Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                           Day 3




   1   MR TOMLINSON: My Lord, I think in the light of the current           1      spent training , how you say it should be approached,
   2       situation , it is probably sensible for me to not take up        2      because you made the point to him that there was no
   3       any more time in relation to that .                              3       lawful basis on which he could withhold that
   4   MR JUSTICE WARBY: Mr Millar?                                         4       information .   If there are any other questions ?
   5   MR MILLAR: I wouldn’t say any of the questions I was going           5   MR TOMLINSON: My Lord, subject to your Lordship’s views,
   6       to ask in re -examination are central to the case .     So       6       I ’m not sure that it is necessary to pursue any of this
   7       I ’m happy to adopt that position .                              7      now because, as Mr Millar said in relation to his
   8   MR JUSTICE WARBY: Yes. Well, what I think I’ll do is                 8       re -examination, I don’t think any of it is
   9       I will release Mr Steele, unless there ’ s an                    9      case-changing.
  10       application - - I am seeing a shaking head from behind          10           The position , as I understand it , under the Oﬃcial
  11       you, Mr Tomlinson.                                              11       Secrets Act, is that that covers only the disclosure of
  12   MS SJØVOLL: Oh, sorry, I was saying --                              12       information about national security matters, not
  13   MR JUSTICE WARBY: It wasn’t out of disagreement with what           13       information about Civil Service careers in whatever
  14       I was saying .   That’s reassuring .                            14      department. And there were some questions about his
  15   MR TOMLINSON: No, the point was that Ms Sjøvoll was simply          15       sources .   But, my Lord, as I ’m not going to put the
  16       concerned that Mr Steele couldn’ t hear what                    16       questions to the witness now, I am not asking
  17       your Lordship was saying .                                      17      your Lordship to make any ruling about any of them.
  18   MR CHRISTOPHER STEELE (via phone): Yes, I can’t.                    18   MR JUSTICE WARBY: Well, the only reason I was -- well, two
  19   MR JUSTICE WARBY: Well, I’ll get the court clerk to tell            19       reasons really why I had it in mind to rule on it now.
  20       you in a moment.                                                20      One is it is fresh in my mind and it gets part of the
  21           He won’t have long to wait .       I will release him and   21       reasoning process out of the way; and the other is in
  22       I will give a short ruling on what I would have said ,          22      case it was going to be suggested later on that the
  23       what I provisionally would have said on the four                23       refusal to answer the question had some implications for
  24       questions , but I think we can deal with that separately        24      the way in which I should approach the evidence .
  25       because he can go.                                              25           If I rule now, or having heard any further argument,

                                 109                                                                      111

   1   MR TOMLINSON: Yes.                                                   1      or determined later , that the question was not
   2           So, Mr Steele, the court clerk will - - you are going        2        suﬃciently important to the pursuit of justice in the
   3       to be released and the court clerk will come and let you         3      case to justify the intrusion into       confidentiality    that
   4       go formally in one minute’s time.                                4       it would involve , then you couldn’ t invite me to draw
   5   MR CHRISTOPHER STEELE: Okay. Thank you.                              5      any adverse inferences from his refusal to answer it ,
   6           Thank you, your Lordship .                                   6      but if I took another view, you might.
   7   MR MILLAR: He obviously is very concerned.                           7   MR TOMLINSON: My Lord, in relation to that, his -- I am not
   8   MR TOMLINSON: Yes, we all are.                                       8      going to ask you to draw any adverse inferences from
   9   MR JUSTICE WARBY: Yes. One of the factors that has led me            9       his , I would say, unjustified    refusal to give a proper
  10       to slightly prompt you to not press on further is the           10       explanation as to his Civil Service career .      In relation
  11       obvious and natural distress that Mr Steele must be             11      to his sources , I will say , generally , not in respect of
  12       feeling - -                                                     12      those four questions that he refused to answer, but
  13   MR TOMLINSON: My Lord, absolutely so.                               13       I will say generally that bearing in mind -- and this is
  14   MR JUSTICE WARBY: -- at learning this somewhat incomplete           14      a point your Lordship made yesterday, and I apologise
  15       version of what his wife ’ s current position is .              15       for misrepresenting the way that Mr Millar put it in
  16   MR TOMLINSON: No, it is obviously something that he will            16      submissions yesterday .      Your Lordship said in the
  17       want to go and deal with as soon as he possibly can.            17      absence of an established      privilege , the position is
  18   MR JUSTICE WARBY: Let’s just wait until the clerk returns ,         18      somewhat diﬀerent from the position that we find in - -
  19       having made sure that that ’ s happened.                        19      the familiar position in relation to journalists .          I am
  20           (Pause)                                                     20       entitled to say if someone is trying to show that they
  21           Now, Mr Tomlinson, I know the clerk is not back,            21      have taken reasonable care , the fact that they don’t
  22       what I ’d like to hear from you are what the four               22       give details that would back that up about the nature of
  23       questions are that you would have asked and, in relation        23       their sources is a factor the court can take into
  24       to what I think is the first one, which is details of           24      account, but that ’ s as far as I ’m going to go.      I ’m not
  25       that part of Mr Steele’ s career which you suggested was        25      going to say : and, in particular , the fact he refused to

                                 110                                                                      112




Opus 2                                                                                                                 transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                  +44 (0)20 3008 5900
          Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 30 of 39
March 18, 2020                  Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                      Day 3




   1       say - - as he did - - what country his source was located     1       which is claimant goes first and has a right of reply ?
   2       in is an additional factor that the court should take         2           I am --
   3       into account.                                                 3   MR JUSTICE WARBY: I am accustomed to the old version.
   4           So, my Lord, in relation to those , I ’m not proposing    4   MR MILLAR: You are accustomed to the old version?
   5      to put any forensic weight on the failure to answer any        5   MR JUSTICE WARBY: Yes, but I don’t really mind.
   6       of those specific questions .   Subject to anything           6   MR MILLAR: I have had both.
   7      your Lordship says , I don’t think it would be, certainly      7   MR TOMLINSON: Exactly, so have I.
   8      from my point of view, necessary for your Lordship to          8   MR JUSTICE WARBY: Usually, I mean, the old version is if
   9       rule on any of those issues .                                 9       the defendant calls evidence , the claimant gets the last
  10   MR JUSTICE WARBY: Mr Millar, do you disagree with that,          10       word. That’s the - -
  11       given what has been said?                                    11   MR TOMLINSON: Yes, that’s the rule from jury trials going
  12   MR MILLAR: No, I think my learned friend is entitled to          12       back to - -
  13       say , by way of comment, whatever he wants to say about      13   MR MILLAR: I am happy to go first, if we are knocking the
  14      the question - - each question and answer. We have them       14       issue around and asking what people’s positions are .
  15      on the record .    He can comment on that. The judicial       15       I ’m happy to go first .
  16       role then will be, as it always is , to decide what value    16   MR TOMLINSON: I’m happy to do it either way, but whatever
  17       that argument and that comment has in the greater scheme     17       your Lordship would find most helpful .
  18       of things .                                                  18   MR MILLAR: Yes.
  19   MR JUSTICE WARBY: Right. Well, then, I don’t need to say         19   MR JUSTICE WARBY: I think I would like Mr Tomlinson to go
  20      anything about it now.                                        20       first , please , and then you have a right of reply .
  21                            Housekeeping                            21   MR TOMLINSON: Yes.
  22           What remains is just to agree the case management        22   MR MILLAR: Yes.
  23       for the next stage , which at the moment is we start at      23   MR TOMLINSON: Then we need a timetable for that.
  24      10 o’ clock tomorrow. Is that agreed?                         24   MR JUSTICE WARBY: Yes. Well, that gives us five hours in
  25   MR TOMLINSON: My Lord, I’m not sure it was agreed.               25       the usual way, doesn’t it , with some breaks to take out

                                113                                                                     115

   1   MR MILLAR: I think it was an indication from the court last       1       of that? Let’ s say that gives us four and a half hours
   2      week.                                                          2       in total .
   3   MR JUSTICE WARBY: Yes. My clerk indicated that I need to          3   MR TOMLINSON: Two hours each and half an hour reply.
   4      be away by 4.00.                                               4   MR JUSTICE WARBY: Two hours each and half an hour for
   5   MR TOMLINSON: Ah.                                                 5       reply .
   6   MR JUSTICE WARBY: Therefore --                                    6   MR MILLAR: Yes, that’s fine .
   7   MR TOMLINSON: I had -- that had passed me by or popped out        7   MR JUSTICE WARBY: So we’ll start at 10.00. The guillotine
   8       of my mind.                                                   8       will come down at midday and Mr Millar will have an hour
   9           My Lord, obviously there are two questions .      The     9       before and an hour after lunch or - - then we’ ll have to
  10       first is when written closing submissions should be          10       make an allowance for the ten or 15 minutes of break in
  11      lodged and then the second is when we commence oral           11       the morning, or thereabouts , and we’ ll finish with half
  12      argument about those written closing submissions .            12       an hour, starting at 3.30 for you, Mr Tomlinson.
  13   MR JUSTICE WARBY: Right. So what --                              13   MR TOMLINSON: I was going to say, yes, if we -- if we --
  14   MR MILLAR: And the third question is whether we cap the          14   MR JUSTICE WARBY: I was not allowing for the breaks.
  15      time for those oral submissions .                             15   MR TOMLINSON: Yes. So, in other words, finish at 12.30, if
  16   MR JUSTICE WARBY: Yes. We have a four-day time estimate.         16       the breaks are 15 minutes each or ten .
  17       I don’t see any reason not to stick to that .                17   MR JUSTICE WARBY: Yes, we’ll look for a convenient moment
  18   MR TOMLINSON: No.                                                18       to ensure that the shorthand writers don’t get
  19   MR JUSTICE WARBY: In fact, there’s every reason to stick to      19       exhausted.
  20       it in the usual way.                                         20   MR MILLAR: I can work within a little less than two hours,
  21           So what’s your proposal?                                 21       I ’m sure.
  22   MR TOMLINSON: Sorry, there’s another question that arises        22   MR JUSTICE WARBY: Yes.
  23      as to - - in terms of order of closing , whether we stick     23           As far as written closings are concerned, I ’m not
  24      to the old version , if I can put it that way, claimant       24       going to impose a timetable .   The sooner you get them to
  25      goes last , or whether we stick to the modern version,        25       me the sooner I ’ ll read them, but there ’ s always

                                114                                                                     116




Opus 2                                                                                                            transcripts@opus2.com
Oﬃcial Court Reporters                                                                                             +44 (0)20 3008 5900
          Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 31 of 39
March 18, 2020                   Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                  Day 3




   1       a balance to be struck between speed and quality ,                                  119
   2       although I expect the quality to be excellent on both
   3       sides , and I will leave it to you, unless you want me to
   4       impose a timetable for exchange.
   5   MR TOMLINSON: Not necessarily impose a timetable, but, in
   6       an ideal world , when would your Lordship like to start
   7       reading them tomorrow morning?
   8   MR JUSTICE WARBY: Well, we’re not in an ideal world so
   9       I won’t answer that question .         I can start reading at
  10       8 o’ clock in the morning, if you really want to get them
  11       to me then, or tonight .
  12   MR TOMLINSON: I think tonight is probably --
  13   MR JUSTICE WARBY: I thought it might be.
  14   MR TOMLINSON: I did say the ideal world tomorrow morning.
  15   MR JUSTICE WARBY: I know.
  16   MR MILLAR: We can exchange between 8.00 and 9.00 and get
  17       them to you as soon as possible .
  18   MR TOMLINSON: Yes, before 9.00 is what we’ll aim for.
  19   MR JUSTICE WARBY: Before 9.00, yes.
  20   MR TOMLINSON: Thank you.
  21   MR JUSTICE WARBY: Thank you very much. Right. 10 o’clock.
  22   (2.20 pm)
  23               (The court adjourned until 10.00 am
  24                   on Thursday, 19 March 2020)
  25
                                 117

   1                                  INDEX
   2   MR CHRISTOPHER STEELE (continued) ....................1
   3       Cross-examination by MR TOMLINSON (continued) ....1
   4   Procedural discussion           ..............................105
   5   Housekeeping         .......................................113
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
                                 118




Opus 2                                                                                                transcripts@opus2.com
Oﬃcial Court Reporters                                                                                 +44 (0)20 3008 5900
                    Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 32 of 39
March 18, 2020                                 Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                                                   Day 3




                           advised (7)                amend (1) 36:4                30:4,15 42:13 61:9       balance (1) 117:1         bit (5) 15:20 40:12        cambridge (2) 42:20
           A
                             105:22,22,23,24          amended (2) 33:4,23           69:25 71:20 75:7         bank (11) 45:12,15          44:12 70:6 76:8            43:9
                             106:2,2,3                amendments (1) 33:25          93:21 96:20 103:12         46:25 47:2 48:6,15      bite (1) 34:15             came (10) 6:13 35:17
a11 (5) 48:22 56:3 57:2    advisor (4) 76:10,20       america (2) 66:18 68:3        109:6 112:8                54:18 55:9 72:11,19     bits (2) 37:22,22            56:1 71:18 78:8 87:25
  61:11 68:4                 78:12,19                 amongst (1) 79:17           asked (18) 3:17 21:8,19      87:4                    bizarre (1) 46:3             89:11 96:3 103:7,21
a12 (1) 56:20              afraid (4) 8:21 12:2       amount (1) 9:14               22:3,3,22 28:12 30:8,9   bar (1) 29:3              boaster (3) 11:20,24       campaign (8) 42:22
a121 (2) 23:6 70:7           99:12 106:9              amounts (2) 54:3 64:19        64:9 75:5 80:21          based (3) 31:23 92:11       12:6                       47:1 66:18 71:3,15
a1210 (1) 23:8             after (12) 1:22 2:5 12:9   analyst (1) 33:8              99:14,24 101:11 103:9      104:9                   bob (1) 39:9                 92:9 97:6 103:24
a1212 (2) 23:9,11            20:10 35:7 74:12         analytica (2) 42:20 43:9      104:11 110:23            basically (2) 43:22       bodies (1) 13:17           candidate (2) 89:19
a1213 (1) 23:23              77:14 82:12 86:23        andrew (9) 77:14,15         asking (11) 8:6              104:16                  book (1) 101:1               97:6
a123 (1) 70:6                104:12 105:13 116:9        78:3,5,8,17 79:5,6          30:23,25 40:22 50:16     basis (10) 8:12 16:23     both (14) 3:4,5 12:12      cant (12) 2:7 7:22
a125 (1) 72:21             afterwards (4) 36:14         98:10                       53:2,3 94:1,7 111:16       43:21,22 44:7,16          16:24 59:17 62:20          27:25 30:16 45:3
abide (1) 64:12              57:1 78:7 102:4          andrews (1) 79:3              115:14                     70:21 106:7 108:10        76:10,15,20,21 88:23       49:2,10 54:10 105:15
ability (1) 36:12          again (13) 4:18 14:25      another (9) 5:9 8:13        asks (1) 59:25               111:3                     107:1 115:6 117:2          106:8,19 109:18
able (5) 7:8 12:25 25:13     16:7 18:22 23:20           42:10 45:4 46:14 60:3     aspect (2) 65:2,5          bearing (2) 82:16         bottle (3) 20:23 21:14     cap (1) 114:14
  37:19 81:25                30:24 35:3 38:1 45:23      99:11 112:6 114:22        aspects (1) 48:13            112:13                    24:8                     capacity (1) 55:19
above (3) 23:17 61:7         46:5 52:19 71:20         answer (25) 7:18            assembled (1) 5:13         became (3) 4:5 33:11      bottom (6) 3:15 23:11      capital (6)
  72:6                       99:11                      8:10,23 10:4,21 16:7      assert (1) 58:17             53:23                     40:14 45:10 70:14          41:6,14,18,22 42:4
absence (1) 112:17         against (2) 21:21 22:10      21:13 30:17 36:12         assertion (5) 40:6,7       becomes (1) 24:25           80:5                       93:18
absolutely (11) 5:1 6:7    agent (4) 33:8 35:6,13       72:2,3 78:8 90:9 98:25      51:18 53:3 58:12         becoming (4) 94:16,22     breach (1) 43:1            care (5) 8:7 22:4,23
  8:3 26:9 43:15 46:6        38:11                      100:1,3,5,7,12 111:23     assess (3) 15:3 26:10,10     96:25 97:5              break (3) 59:9,14            23:13 112:21
  58:7 77:22 79:13         agents (1) 93:18             112:5,12 113:5,14         assessed (2) 15:19         beers (1) 35:19             116:10                   career (3) 7:21 110:25
  104:11 110:13            ago (2) 50:8 62:13           117:9                       21:17                    before (21) 6:21 12:13    breakfast (2) 47:5,9         112:10
accept (10) 35:22 37:11    agree (11) 37:22           answered (2) 108:18,18      assessment (4) 15:9,19       20:8 23:22 31:9 40:24   breaks (3) 115:25          careers (1) 111:13
  46:6,8,9 54:14,17          58:21,22 66:11 87:2      answering (1) 8:12            26:15 64:23                44:11 59:10,16 60:4       116:14,16                careful (3) 30:23 48:1
  72:21 88:7 89:1            88:3 90:11 93:17         antiputin (3) 10:7,13,16    assistant (6) 55:6 75:21     70:10 76:22 87:12       breathing (1) 105:17         49:9
accepted (4) 44:15           94:21 97:20 113:22       anybody (2) 6:16 103:2        76:11,20 78:16 88:1        88:2 89:9 92:23 93:2    brian (1) 72:20            carefully (2) 3:22 4:6
  69:16 96:18 97:18        agreed (6) 83:4 86:23      anyone (5) 59:10,25         associated (3) 71:3,14       103:12 116:9            brief (2) 18:9 82:1        careless (1) 42:8
accepting (1) 44:16          99:5 101:4 113:24,25       60:8 67:11 80:9             82:9                       117:18,19               briefed (3) 76:15 80:2     carrier (2) 54:2 64:19
access (12) 26:11,17       agreement (5) 79:23        anything (6) 2:9 25:9       association (1) 43:2       beforehand (1) 81:2         102:20                   casechanging (1) 111:9
  30:7,21,24 31:1,13         80:12,15 81:6 82:2         53:12 61:18 113:6,20      assumed (2) 92:8 93:6      began (2) 3:22 4:6        briefing (9) 7:1 20:6,8    cases (2) 49:8 60:4
  36:22,23 38:4,14         ah (6) 36:16 104:18        anywhere (2) 6:8,16         assuming (2) 56:5 58:24    begin (1) 34:22             95:6,16 102:7,8,17,17    cash (9) 52:23 53:10
  59:19                      106:1 107:24 108:5       apart (1) 6:9               attacking (1) 43:21        beginning (2) 34:1 35:4   briefings (6) 20:25          54:4,11 55:25 56:13
accompanied (1) 55:18        114:5                    apologise (2) 43:25         attempt (2) 41:12 43:8     begins (1) 70:7             21:2,4 80:3 95:4,11        57:9 63:24 64:20
according (6) 1:23 6:3     aid (1) 103:3                112:14                    attend (1) 75:8            behalf (12) 23:4 39:8     briefly (1) 61:10          cashmoney (1) 62:1
  9:16 35:13 46:23 85:5    aim (1) 117:18             apparently (2) 41:9         attended (4) 41:11           42:21 53:11 54:11       bring (1) 93:15            casts (1) 10:8
account (7) 26:7 34:21     alexander (1) 41:23          103:9                       97:9,10,12                 56:13 61:22,23 70:8,8   british (2) 27:16 74:1     categorical (1) 11:22
  36:4 93:1,3 112:24       alfa (34) 1:25 4:24        appear (7) 77:16            attention (1) 101:14         82:14,17                brookings (1) 76:22        cbi (1) 69:4
  113:3                      12:10 15:24 29:14          85:11,12 91:5,8,21        attorney (2) 38:24,25      behaviour (1) 63:4        brought (2) 79:7 101:14    cefile (3) 60:3,6,10
accounting (1) 61:21         41:14,19,24 42:1,5,19      98:13                     audience (12)              behest (1) 92:2           bruce (6) 46:16            celeste (1) 103:10
accuracy (1) 44:18           43:1,12,17 45:12,15      appeared (1) 69:1             65:12,13,15,18,24        behind (1) 109:10           47:6,18,20,24 48:10      central (1) 109:6
accurate (6) 15:4 26:7       46:25 47:2 48:6,15       appears (2) 15:23 48:14       66:8                     being (10) 9:20 29:13     building (2) 14:9 106:12   centre (1) 14:13
  53:25 64:22 91:25          49:13 51:12 52:3         application (1) 109:10        67:14,16,18,21,24          32:3 49:9 54:14 60:23   bullet (2) 49:20 52:9      certain (5) 6:20 7:8
  92:1                       53:21 54:11,18 55:9      apply (2) 60:10 80:18         80:23                      66:14,17 83:8 107:8     bundle (8) 32:19,24          15:8 27:12 58:3
accurately (5) 25:22         63:19 64:10 65:8         approach (2) 79:4           august (7) 5:11,17         believe (14) 4:12 10:22     33:25,25 34:5,8 50:14    changed (3) 32:17
  26:5,16 30:18 58:25        72:11,19 87:4 90:4         111:24                      66:1,2 70:5 77:13,23       40:8 45:20 47:15          51:11                      107:6,25
accustomed (2) 115:3,4     alfas (1) 54:7             approached (10) 74:3,4      automatically (1) 60:5       48:9,10 65:14 66:23     business (5) 10:2 40:20    channel (1) 45:16
across (1) 58:15           alighted (1) 13:9            77:6,11,12,21 79:5        available (3) 59:22          67:9 69:11 76:19 84:3     82:9 106:25 107:8        charge (1) 14:3
acted (1) 75:14            alive (1) 10:24              92:11 101:2 111:1           60:22 61:5                 103:11                  businesses (1) 43:3        chaucer (1) 41:7
acting (1) 91:14           allegation (9) 2:19 5:7    appropriate (4)             aven (8) 26:22 32:6        bench (1) 60:10           businessmen (2)            check (8) 31:6
action (1) 93:15             27:9 44:25 48:3,8 64:3     80:20,21,24 105:25          45:12 53:11 54:3         benczkowski (4)             30:3,13                    40:4,20,24 55:23 56:1
activities (1) 15:13         65:10,16                 arent (3) 5:7 14:5 72:3       56:13 57:9 63:10           72:20,22,25 73:5        buying (1) 20:22             57:20 58:9
activity (3) 3:23 4:11     allegations (5) 23:14      argue (5) 36:5 37:21        aware (10) 6:16 9:11       bensinger (18)            buzzfeed (8) 98:14,19      checkable (1) 58:9
  10:14                      71:1 72:5,20 101:21        67:1 84:9 87:2              28:4 29:12 42:16           99:14,16,18               99:15,25 100:2,19        checked (1) 55:22
actual (2) 48:12 58:18     alleged (1) 70:22          argument (3) 111:25           50:15 59:17 76:5,6         100:5,6,17,18,24          104:6,12                 checking (3) 55:20,21
actually (18) 4:2 7:25     allowance (1) 116:10         113:17 114:12               77:23                      101:8,9,12,14,24                                     107:24
  12:13 28:9 31:6,19       allowing (1) 116:14        arise (1) 43:4              away (2) 92:16 114:4         102:1,8,9 104:11,13                  C             chose (1) 7:10
  32:5 34:22 57:21 68:1    along (3) 24:4 63:21       arises (1) 114:22                                      best (2) 41:1 61:14                                  christmas (7)
  78:7,14 80:1 89:9          79:10                    arising (1) 107:18                     B               better (2) 20:8 104:23    c412 (1) 76:25               99:6,7,8,9,13
  93:21 94:9 97:25         alpha (2) 52:22 53:16      arose (1) 71:18                                        between (33) 1:25         c413 (1) 80:22               100:12,13
  107:19                   already (6) 4:17 32:15     around (9) 8:17 22:6        b (1) 107:9                  12:10 18:16             c423 (1) 65:13             christopher (9) 1:3 56:9
add (1) 36:8                 33:23 36:4 70:4 97:9       62:1 99:6,13              back (23) 9:23 16:5          19:7,12,23 25:5 26:22   c424 (1) 64:13               105:15 106:8,19 108:3
additional (1) 113:2       also (9) 5:5 15:3 22:13      100:13,13 101:13            18:18 19:20 24:7           30:2,12 37:7 43:3,17    c426 (1) 42:11               109:18 110:5 118:2
address (1) 8:6              35:10 68:14 83:22          115:14                      34:2,3 39:13,16 56:3       45:13,14 62:23,25       c46 (2) 19:20 20:21        chronology (1) 52:2
addresses (1) 56:10          91:2 96:21 97:11         arrange (1) 94:3              57:2 68:4,9,13 78:8        63:8,10 64:4,10         c47 (3) 17:9 21:16         circle (1) 49:5
adjourned (1) 117:23       although (7) 36:9 60:19    arranged (1) 98:1             94:7 95:21 99:20           71:2,14 72:4 80:15        25:17                    circles (2) 10:7,16
adjournment (1) 105:4        76:14 96:15,21 107:6     arrangement (1) 106:13        101:22 102:3 110:21        83:18 89:18 90:21       c48 (2) 41:3 80:4          circulated (1) 79:15
administration (4)           117:2                    arrived (1) 83:20             112:22 115:12              91:18 96:2 103:23       c49 (2) 82:25 87:8         circulating (1) 79:17
  14:11 52:12,16,17        always (5) 25:11 40:20     article (5) 3:1,7 4:8 5:6   background (7) 6:15          117:1,16                call (3) 24:16 76:3        circumstances (4) 1:8
admit (2) 15:11 64:25        60:13 113:16 116:25        95:22                       64:4,7 71:24 76:8        beyond (1) 67:11            85:16                      7:7 20:16 21:6
admits (1) 104:14          ambassador (1) 41:11       ask (24) 1:7 7:25 8:22        83:22 95:11              big (1) 12:2              called (6) 5:10 12:9       cis (1) 52:18
adopt (1) 109:7            ambulance (2)                9:1 17:5 20:20 21:5,11    bad (1) 11:25              bills (2) 67:19,24          41:5,23 75:18 77:22      citizen (1) 78:14
adverse (2) 112:5,8          105:14,16                  27:22,23,25 28:12         bag (2) 54:2 64:19         biography (1) 54:24       calling (1) 38:13          city (1) 14:3
advice (1) 29:20                                                                  baker (1) 84:24                                      calls (2) 108:10 115:9



Opus 2                                                                                                                                                     transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                                                      +44 (0)20 3008 5900
                    Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 33 of 39
March 18, 2020                                 Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                                                  Day 3




civil (3) 60:8 111:13        71:12 86:13 107:16          77:13,17,18 103:12      criticising (1) 38:23      definitely (2) 5:1 91:4      39:20 61:25 86:14          91:8,10,12
  112:10                   companys (1) 70:4           contacts (2) 96:24        crossexamination (3)       definition (4) 25:24         89:25 112:18             doesnt (25) 10:9 11:25
claimant (3) 114:24        compatriot (1) 7:15           103:23                    1:4 41:4 118:3             26:6,12 97:6             diﬀerentiate (1) 96:2        12:1 15:4 22:7 24:1
  115:1,9                  compilation (1) 1:7         contains (3) 46:1         crossfire (1) 84:21        degrees (1) 37:6           diﬃcult (1) 10:21            25:1 26:1,4 27:6,7
claimants (10) 29:14       complained (2) 36:14          69:16,18                crossover (2) 57:21,24     deliver (2) 54:3 64:19     diﬃculties (1) 105:17        34:15,15 49:18 54:12
  42:16 43:2,8,21 69:19      42:16                     content (3) 17:18         crossreferenced (1)        delivered (1) 52:23        diﬃculty (1) 108:4           57:3,16 69:17 84:8
  70:20 72:4,10 90:21      complete (1) 39:17            87:14,16                  21:21                    delivering (2) 53:10       digital (1) 80:8             86:9 88:21 89:2 91:5
clear (12) 4:23 28:15,17   completely (2) 32:17        contention (2) 44:20,22   crossreferencing (1)         54:10                    dinner (1) 21:8              99:10 115:25
  30:7 35:14 61:19 84:4      89:25                     context (2) 61:17 71:24     22:10                    demanding (2) 99:17        direct (7) 8:23 19:17      doing (6) 22:5 76:16
  88:11,23 89:6 102:25     complicated (1) 12:21       continue (1) 59:16        cryptic (1) 76:6             101:15                     29:20 31:1 36:23           95:25 101:18 102:2
  103:5                    computer (4) 3:9 5:9        continued (5) 1:3,4       current (6) 56:4,4 58:4    democracy (1) 71:7           38:4,14                    103:12
clearcut (1) 105:12          72:9,12                     83:6 118:2,3              108:25 109:1 110:15      democratic (7) 67:1,2,6    direction (1) 60:1         domain (7) 2:24 3:20
cleared (1) 87:25          concede (1) 65:5            contract (1) 80:11        currently (1) 52:11          82:18 92:8 93:6,7        directly (10) 20:19          23:17 93:16 95:1,5,9
clearer (1) 4:21           concerned (9) 17:1          contradicted (1) 51:15    cyber (1) 15:13            department (34) 32:15        28:6,13,18 52:23         donald (4) 94:16,22
clearly (2) 4:5 37:20        29:17 60:23               contrary (2) 17:25                                     33:24 34:18 45:5,17        62:11 68:15,22 69:5,9      96:25 97:5
clerk (6) 109:19             71:13,22,25 109:16          63:16                                D               46:17 47:20              director (1) 80:17         done (12) 29:14 31:13
  110:2,3,18,21 114:3        110:7 116:23              contrast (2) 38:3,11                                   52:12,16,17,19 53:22     directs (2) 59:22,25         54:21 55:13 58:2
client (31) 4:13 64:9      concerning (1) 41:5         contributed (4) 13:7      d11015 (1) 98:17             54:8,18 55:9 74:23       disagree (6) 37:23 50:1      63:10 81:7,19,24 85:4
  65:23,25                 concerns (2) 10:19            14:21,24 19:2           d11016 (1) 99:21             75:17,23 87:22             67:21 79:2 99:2            98:8,15
  66:9,15,19,24              83:18                     controlled (3)            d1211 (1) 5:9                88:12,23 89:7,13,17        113:10                   dont (74) 2:17 6:10
  67:20,22,23 68:1,1,2,9   conclusions (1) 37:19         81:7,19,23              d1214 (1) 5:11               90:17 91:21 92:21,25     disagreement (1)             10:17 13:24 14:6,8
  79:19,20 80:20,24        conclusive (2) 35:9         convenient (4) 59:5,20    d1215 (1) 5:21               93:10,12,14 95:23          109:13                     17:4,23 22:19 24:16
  81:1 82:1,19,21            83:13                       60:21 116:17            d1311 (1) 34:4               103:11 111:14            discharged (1) 106:11        27:5,17 28:25 29:1
  92:6,22 93:4,5 94:24     conduct (2) 43:23 62:3      conversation (5) 35:18    d131139 (1) 84:11          departments (1) 45:8       disclose (6) 60:25 65:21     31:13,15,19 32:2,25
  95:4 96:20 105:18        conducted (2) 35:6 95:4       57:15 62:23 74:4        d131140 (1) 84:16          depending (1) 7:6            79:19,20 80:19 81:1        35:22 37:11,24 38:21
clients (3) 67:10 94:15    conduit (1) 45:12             100:15                  d131154 (1) 75:2           depends (3) 16:14          disclosed (5) 51:22          40:4,11,11 41:19 44:4
  96:23                    conference (6)              conversations (1) 62:22   d131155 (2) 46:15            38:16 52:20                65:19 82:23 83:8           46:8,8 47:5,13,14,22
clinton (1) 66:24            78:6,10,12 79:8,12        coordinating (2) 88:12      84:19                    deployed (2) 81:11,13        87:15                      49:25 52:1 54:13
close (4) 29:21 90:21        106:14                      90:5                    d1312 (1) 34:7             deposition (2) 98:18       disclosing (1) 82:10         58:16,21 59:10 60:25
  91:18 106:24             confided (1) 79:6           coordination (1) 91:18    d131213 (1) 85:18            99:11                    disclosure (3) 51:20         61:1 63:15 65:14
closely (1) 90:5           confidence (2) 82:11        copies (5) 80:7,8 98:2    d131225 (1) 32:20          deprives (1) 60:19           70:1 111:11                71:24 79:22 83:11,12
closing (3) 114:10,12,23     93:3                        99:4 102:24             d131226 (3) 35:2 37:10     deputy (20) 15:25 52:4     disclosures (3) 70:15,22     84:3 86:20 88:7,10,18
closings (1) 116:23        confidences (1) 96:19       copy (9) 60:11,22 61:1      38:1                       53:19,23,24                78:20                      90:11 91:10 93:2,17
cnn (1) 97:14              confidential (1) 82:13        74:11,19 77:1 79:1      d131230 (1) 36:15            54:1,4,7,11,14 55:8,8    discover (1) 57:20           94:21 95:25 97:25
coie (7) 66:16 67:9,22     confidentiality (5) 79:22     98:12,24                d1331 (3) 39:7,17 81:15      56:14,17,24 57:10        discovered (3) 56:10,11      102:14,23,24 106:6
  68:2,9 80:1 82:17          80:12 81:6 82:2 112:3     correct (34) 2:16,17      d13312 (1) 40:16             59:1,4 64:20 76:18         68:19                      107:3,17 108:14 111:8
coies (2) 66:21 92:6       confines (1) 14:8             6:23 7:16 10:25 11:21   d1332 (2) 39:16 81:17      derived (1) 44:12          discuss (3) 12:24 48:2       112:21 113:7,19
colleagues (7) 5:12        conflicted (1) 36:20          15:17,20,21,22,24       d1481 (1) 54:24            describe (2) 20:20           103:7                      114:17 115:5 116:18
  22:6,9 25:12 74:8        confusing (3) 11:6 86:5       18:20,25 20:7 32:8      d321 (1) 82:5                71:25                    discussed (9) 13:4         door (1) 106:18
  76:13 77:24                89:14                       39:6 40:21,25 45:18     d7011 (1) 96:11            described (6) 3:7,9 7:14     47:23 78:2 87:16         dossier (7) 9:4 17:19
collection (1) 60:24       confusion (1) 106:22          50:11 59:2 61:7 63:21   d711 (2) 45:7 91:23          11:20 24:4 38:21           90:19,25 91:4 97:9,11      86:2,10 87:23 88:13
come (20) 16:5,23 24:5     congress (2) 68:19,23         67:3 78:3 80:20 86:21   d717 (1) 87:19             describing (1) 23:1        discussing (5) 87:22         102:10
  58:14 66:4,8 68:13       connection (3) 1:25 4:2       88:6 90:14,17 91:9      d761 (1) 2:23              description (1) 10:15        88:13,24 89:7 101:23     doubt (1) 79:23
  73:23 89:13 92:17,22       6:17                        92:23 99:25 100:1       d762 (1) 3:15              designates (1) 11:3        discussion (2) 105:6       doubtless (1) 86:15
  93:8 95:16,21 96:8       connections (5) 3:10        correctly (3) 49:2,11     d763 (1) 3:21              despite (1) 69:19            118:4                    doubts (3) 33:22 84:1,8
  103:15,25 104:1 110:3      16:18 25:21 89:18           98:19                   data (6) 3:22 5:12 21:22   destination (1) 3:19       discussions (1) 91:2       down (7) 23:3 36:15
  116:8                      90:21                     corroborated (1) 19:4       22:11 42:23 72:9         destinations (1) 18:7      disinformation (2)           53:13 62:12 83:1
comes (1) 24:7             consent (2) 80:9 81:22      couldnt (5) 27:23 79:21   date (3) 6:21 83:5 93:8    destroyed (1) 40:1           43:14,23                   96:17 116:8
coming (6) 66:18,21        consequent (1) 104:8          100:22 109:16 112:4     david (1) 78:5             detail (3) 15:16 33:22     disputing (1) 89:21        dozens (1) 86:12
  98:8 99:19 101:18        consider (3) 64:14          counsel (3) 47:20 51:13   day (5) 99:7,9               93:3                     disseminate (2) 74:24      draw (3) 37:19 112:4,8
  102:2                      90:1,10                     84:23                     100:12,13 106:23         detailed (1) 24:10           75:11                    driver (2) 54:2 64:19
commence (1) 114:11        considered (4) 64:14        countries (1) 52:18       days (5) 37:17 60:16       details (5) 23:11 47:10    distinct (1) 89:15         due (2) 62:8 66:6
comment (7) 8:7,9            87:17 88:6,15             country (12) 7:23,25        83:8,12 108:7              48:2 110:24 112:22       distinction (1) 9:11       during (11) 20:25 21:4
  12:25 13:13              considering (1) 23:17         8:5 13:16 18:7,17       dc (1) 75:12               determine (1) 44:7         distinctly (1) 47:9          33:7 53:15,21
  113:13,15,17             conspiracy (2) 43:13          19:8,10,24 20:4 31:13   deal (5) 59:20 104:23      determined (1) 112:1       distress (1) 110:11          56:18,23 59:23,24
commissioned (1) 12:14       44:13                       113:1                     105:2 109:24 110:17      devote (1) 75:9            divulge (1) 103:1            75:13 82:12
commissioners (1)          constant (1) 86:11          couple (4) 14:25          dealing (3) 31:11 35:21    diagnosis (1) 108:15       dnc (3) 66:23 68:2 92:6
  42:25                    constitute (4) 22:23          24:12,19,21               60:18                    diary (1) 28:5             dns (1) 3:23                           E
commissioning (1)            23:13 62:2 71:6           course (8) 15:6 16:16     dealings (2) 16:9 26:22    didnt (41) 1:13 4:2 7:25   document (10)
  12:14                    constituted (1) 22:4          20:25 21:4 59:23,24     deals (2) 46:15 84:19        11:22 19:19 22:11,21       48:24,25 49:9 58:15      earlier (8) 54:21
commitments (1) 96:19      constraint (1) 98:6           62:8 66:6               dealt (2) 74:2 78:18         26:25 27:11,13 32:12       66:15 70:10                68:18,22 76:3,4 77:18
committee (3) 82:18        consul (1) 15:14            covered (1) 82:2          debrief (1) 93:19            37:15 38:7 39:4 44:3       88:15,19,21 89:2           79:6 96:13
  93:7 97:17               consular (1) 15:14          covers (1) 111:11         debriefing (5) 20:8,9,10     46:4 48:1 55:23          documentation (2)          early (4) 2:13 77:2,14
common (1) 61:25           consulate (2) 15:12,13      covid19 (3) 105:11,19       24:16,17                   58:1,13,14 62:2            50:13,13                   83:23
communicate (2)            consult (1) 81:10             108:14                  debriefings (1) 39:22        65:20,21,24 74:25        documented (1) 39:23       eﬀect (1) 78:21
  12:8,11                  consulted (2) 76:19         coy (2) 102:6,8           december (1) 48:10           75:1 76:14 80:1 81:22    documents (4) 39:25        eﬀectively (3) 40:10
communicating (1)            81:2                      cr112 (7) 17:19 18:1      decide (1) 113:16            85:3,10,15 92:7 95:14      51:11 61:4 101:22          49:22 78:18
  72:11                    consulting (1) 88:24          43:5 65:14 83:7 87:16   decides (1) 5:12             98:6,12,16 99:15         does (24) 24:2             eﬀort (2) 74:24 75:11
communications (3)         contact (15) 18:16            88:6                    decision (1) 41:13           102:23 103:18              25:2,3,11,12,23 26:5     eﬀorts (1) 42:18
  12:12 45:13 54:19          19:7,11,14,23 20:1,2,7    creation (1) 2:10         declined (1) 92:3          diﬀer (1) 66:11              27:7 31:1 34:20          egos (1) 12:2
companies (3) 41:21          22:8 75:23 83:14,23       credibility (1) 84:1      defendant (3) 23:19        diﬀerence (1) 66:25          46:18,19 57:11,12        egotist (3) 11:20,24
  55:5 82:9                  85:16 89:10,10            credible (1) 69:2           73:13 115:9              diﬀerent (10) 9:10           63:5 77:16,19 83:24        12:6
company (5) 41:5 49:10     contacted (4)               criminality (1) 65:16     defendants (1) 70:21         10:16 23:7 33:1 38:22      88:10,19,19              either (14) 9:24 10:17
                                                                                 define (1) 26:24                                                                   19:4 27:7,13 29:21



Opus 2                                                                                                                                                     transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                                                      +44 (0)20 3008 5900
                   Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 34 of 39
March 18, 2020                                 Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                                                     Day 3




  47:23 76:14 82:14          18:11 24:7 37:23          false (10) 17:23 42:6       footnote (5) 46:22        gifts (4) 20:17,18,22      hacking (1) 103:23          historical (2) 58:9,10
  91:1 96:6 100:12           38:20 44:11,19,21,25        43:22 53:18                 84:12,17,19 85:18         21:7                     hadnt (9) 27:6 50:22        history (4) 5:6 9:23
  104:9 115:16               50:5 53:4 60:15 61:16       58:20,22,23               forensic (1) 113:5        give (17) 23:7 26:7 52:6     51:6,7,9 86:17 102:19       30:5 77:4
elaborate (1) 19:11          62:5,17 63:16               88:17,18,19               forgive (2) 23:24 39:16     64:2,24 72:16 74:19        104:15 108:18             hmm (32) 1:10 2:22,25
election (11) 38:12          64:6,8,12,24 67:5,8,11    familiar (5) 3:7 5:5 6:14   form (2) 86:10 96:23        79:1 80:1,7 85:2,15      half (4) 116:1,3,4,11         3:6,12 4:9 17:7
  42:19 43:3 75:11 76:7      68:17,20,25,25              84:12 112:19              formal (5) 40:20 61:21      98:2 102:24 109:22       halfway (2) 83:1 96:17        18:4,15 25:18 30:14
  77:25 92:20,23 93:9        69:4,19,20                family (2) 10:22,23           65:7 70:4 82:7            112:9,22                 halifax (1) 98:10             35:5 38:2 46:21 51:23
  94:17 97:7                 88:15,19,21 89:1          far (12) 17:18 25:13        formally (1) 110:4        given (16) 1:13,19,21      hand (2) 56:12 68:10          53:17 55:1 68:16 70:3
electronic (1) 32:24         90:25 93:22                 28:4 29:12 35:9 65:9      former (3) 36:24 74:7       21:7 28:10 36:12         handed (1) 96:6               71:5 75:4 77:5 81:21
elementary (1) 58:7          94:7,23,24 97:16            72:14 93:23 94:11           78:16                     39:18 47:21 58:19,21     handing (1) 55:24             82:6,15,24 83:10
ellis (1) 73:5               98:21 101:11 106:11         107:5 112:24 116:23       forth (1) 90:7              60:21 69:2 84:9 98:21    handwritten (2) 24:20         85:22 87:13 89:20
else (8) 6:8 25:9 28:14      111:24 115:9              favour (1) 56:5             found (4) 3:10,18 63:11     104:13 113:11              25:6                        97:1 100:23
  32:6 37:24 80:9 91:5,8   exactly (2) 102:12          favours (6) 20:17,18,22       75:16                   gives (3) 92:16 115:24     happen (2) 18:10,12         holiday (1) 100:14
emails (1) 92:9              115:7                       21:9 29:13,19             four (10) 16:12 72:15       116:1                    happened (8) 27:2,16        home (2) 108:7,13
emanated (1) 48:11         exaggerated (4) 32:11       fbi (63) 5:19,22 6:4,8,8      86:23 93:18 104:21      giving (6) 8:10 26:11        30:11 59:1 62:18,19       hopefully (1) 79:12
emanating (1) 3:19           33:13,19 34:19              32:10 33:10 35:4 37:1       108:17 109:23 110:22      50:10 86:9 95:11           80:3 110:19               hoping (2) 93:12,14
embellished (1) 11:23      example (8) 7:7 15:12         46:23 47:16,21              112:12 116:1              106:11                   happening (2) 20:21         horowitz (1) 84:4
embellishment (1)            24:2 38:10 42:10 45:4       65:23,25                  fourday (1) 114:16        glenn (4) 47:7 82:7          92:19                     hospital (3)
  11:21                      46:1,14                     66:3,10,11,12 67:22       fourth (4)                  92:12 96:21              happy (4) 109:7               105:13,14,17
emissary (1) 98:9          examples (1) 41:2             73:21,23 75:14,16           31:12,14,15,18          goes (3) 5:16 114:25         115:13,15,16              hotel (2) 94:3,5
employed (1) 54:17         excellent (1) 117:2           82:23 83:2,6,8,20,23      fourthhand (2) 27:10,19     115:1                    hard (2) 74:10 80:8         hour (5) 116:3,4,8,9,12
employment (3)             exchange (3) 21:9             84:14,23 85:23,23         freefloating (1) 17:13    going (31) 9:23 10:9       harvesting (1) 42:22        hours (7) 24:13,19
  51:12,22 52:3              117:4,16                    86:6,13,17                fresh (1) 111:20            23:21,23 26:4 30:1       hasnt (2) 73:9 107:6          115:24 116:1,3,4,20
encrypted (2) 12:12        excuse (4) 38:25              87:9,17,20,21,25          fridman (9) 26:22           45:9 56:3 78:9           hastily (1) 48:23           house (2) 41:21 103:10
  45:14                      74:14,16 100:12             88:5,12,15,23 89:6,17       28:6,17 29:4 53:11        79:8,9,14 95:12,14       havent (3) 2:10             household (1) 108:8
end (1) 102:19             executive (1) 52:22           90:5,6,9,12                 54:3 56:13 57:9 68:14     98:23 99:3 101:21          44:11,19                  housekeeping (2)
engage (1) 89:13           exhausted (1) 116:19          91:1,13,14,19 93:18       friends (1) 35:19           104:6,8,24 106:12        having (9) 21:17 32:6         113:21 118:5
engaged (3) 11:21 36:9     exhibiting (1) 42:24          94:1,7,9,14               frimley (2) 105:14,16       109:5 110:2 111:15,22      60:17 79:5 90:6,13        however (3) 26:9 37:1
  42:21                    exist (3) 39:25 40:5,6        96:12,15,18               fritsch (1) 92:12           112:8,24,25 115:11         108:3 110:19 111:25         56:10
engagement (3) 81:5        existed (1) 37:7            fbis (1) 33:7               frivolous (1) 94:5          116:13,24                head (17)                   huge (1) 78:24
  82:12 88:25              expect (3) 26:19 102:13     fd302 (1) 46:23             frustration (1) 75:14     gone (3) 55:22 58:5          52:11,14,15,17            humphrey (2) 74:16,17
english (4) 49:14 62:22      117:2                     feared (1) 102:9            fsa (3) 41:12,12,16         74:12                      53:15,19,19,20,20,23,24   hundreds (1) 63:21
  63:2 71:21               expected (4) 26:2 28:10     feature (2) 22:7 63:5       fsb (1) 8:16              good (11) 1:5,6 18:23        54:1,1,7 55:8,8 109:10    hurricane (1) 84:21
enough (1) 28:5              35:11 102:1               features (3) 46:19          full (2) 23:11 104:5        37:6 46:9,11 49:9 59:8   headquarters (2)
ensure (3) 17:6,17         expecting (1) 101:23          49:17,19                  fully (1) 93:19             61:8 72:14 101:16          83:21,24                                I
  116:18                   experience (2) 23:19        fed (1) 32:3                funeral (3) 55:18,22      google (1) 68:18           hear (8) 60:16,17
ensured (1) 97:25            107:7                     fee (1) 60:20                 58:6                    gossip (3) 31:7,8 32:3       105:15 106:8,18,19        id (4) 7:18 16:7 74:15
entered (1) 76:23          experienced (1) 49:1        feed (1) 106:8              furnish (1) 84:14         government (22) 7:15         109:16 110:22               110:22
entirely (2) 60:12 89:14   expert (2) 76:19 78:17      feeling (1) 110:12          further (6) 23:5 70:5       13:10,17,19,22           heard (6) 27:18,19          idea (4) 27:21 79:4,14
entitled (2) 112:20        explain (1) 72:4            fees (1) 60:24                95:7 104:17 110:10        14:1,4,14 16:19 35:24      28:14 75:25 77:24           101:16
  113:12                   explained (3) 35:17         felt (2) 35:8 78:10           111:25                    36:24 53:16,20,21,22       111:25                    ideal (3) 117:6,8,14
entity (1) 72:10             36:22 75:15               few (4) 24:5 63:10          fusion (20) 4:12 65:23      54:8 55:19 76:17,23      hearing (1) 108:4           identification (7) 7:20
entrepreneurs (2) 22:14    explanation (1) 112:10        83:8,12                     66:9 68:1,6               79:17 103:19 107:20      hearsay (7) 31:7,8 32:3       8:11,15 15:2 16:8
  68:24                    explanations (1) 36:21      field (1) 35:6                79:19,23,25             governments (1) 107:21       35:18 37:9,9 69:20          29:18 30:22
equivalent (1) 69:4        explicitly (2) 76:14        fifa (5) 100:19,24            80:6,16,18,19,24        govorun (17) 22:12         heart (2) 86:24 87:3        identified (2) 52:11
eric (1) 5:16                98:10                       101:1,5,9                   81:7,18 82:19,21 83:9     24:2,5 25:7 49:17 50:2   heavily (3) 46:19 49:18       96:21
errors (1) 93:1            exposed (3) 107:2,8,15      fifthhand (5) 27:20           96:22 98:1                52:11 53:8,15              63:5                      identify (5) 7:23 12:19
essentially (1) 13:3       exposure (2) 106:24           31:12,14,15,18            fusions (2) 66:9 79:19      54:17,22 56:12 57:21     help (1) 101:4                14:23 92:3 96:23
establish (1) 96:9           107:14                    filters (1) 68:8                                        63:12,13,19 64:18        helpful (1) 115:17          ill (15) 9:1 16:5 24:5
established (3) 8:2        expresident (1) 83:19       final (1) 64:25                                       govoruns (6) 15:24         helps (1) 15:3                52:6 59:7 64:24
                                                                                                G
  25:20 112:17             expressed (1) 75:13         find (8) 49:14 84:7                                     51:11,22 52:3 54:24      here (18) 4:5 6:12            66:4,6,8 72:16 73:23
establishes (2) 63:7,8     extant (2) 80:14,14           86:21 99:19 102:1,11                                  65:7                       10:24 11:11,16 12:4         96:8 109:8,19 116:25
estimate (1) 114:16        extensive (1) 49:3            112:18 115:17             game (1) 92:16            gps (1) 96:22                23:3 30:20 38:13 41:9     illegal (2) 61:18 62:2
etc (4) 23:15 42:24,24     extraordinary (2) 48:3      finding (2) 42:25 43:1      gathered (1) 83:5         gr (1) 55:9                  44:12 47:22 52:21         illicit (13) 52:23 53:10
  73:15                      74:18                     findings (1) 75:12          gathering (1) 97:19       grant (1) 41:13              77:21 104:15                54:3,10 55:24 56:13
europe (1) 8:17            extreme (1) 46:3            fine (2) 30:19 116:6        gave (6) 7:1 32:18        greater (1) 113:17           107:17,18,19                57:9 61:10,16,19 62:9
european (1) 93:18         eye (1) 59:6                finish (2) 116:11,15          83:23 95:16 97:16,25    ground (1) 19:6            heres (1) 95:8                63:24 64:20
eve (1) 99:8                                           firm (3) 39:8,10 73:6       general (12) 15:14,15     grounds (1) 108:13         hes (9) 11:25 24:9          im (62) 3:1 4:18,21,23
even (10) 14:10 15:9                    F              first (23) 1:11 2:18,24       38:24,25 39:1,2 60:20   group (14) 1:25              44:15 52:14 98:21           6:11,12 8:3,21 11:7
  49:2 59:11 61:4 83:23                                  4:5,23 6:3 9:19 17:8        84:23 95:6 97:22          41:14,19,24                101:17,17,18 105:24         12:2 16:16 18:17
  87:24 89:9 94:11         f (2) 49:7,15                 52:9 54:17 60:14            102:21 108:12             42:1,5,19,20             heshe (7) 33:10,12            19:15 22:25
  104:16                   face (4) 18:8,9 77:10         75:15 89:10,16 91:22      generally (2) 112:11,13     43:1,10,12 53:16,21        35:10,14,14,18 37:1         29:9,17,23 32:13
events (1) 19:6              82:16                       102:14 106:23 110:24      generals (7) 11:2           64:10                    hesitate (3) 7:14             34:3,16 40:8,22 42:2
ever (7) 4:23,25           facebook (1) 42:23            114:10 115:1,13,15,20       36:1,10,13 39:12        grown (1) 104:22             29:16,17                    44:6,6 45:24 46:3
  15:17,21 16:6 47:23      factor (2) 112:23 113:2     firstly (1) 49:20             46:15 91:16             gs (1) 96:23               hidden (1) 45:15              47:14,22 48:1
  94:24                    factors (2) 26:15 110:9     five (3) 105:1 108:21       get (15) 8:13 20:11       gubarev (1) 98:19          high (1) 13:18                50:10,16 51:21 53:1,3
every (2) 81:11 114:19     factual (1) 70:21             115:24                      30:21 34:3 39:17        guidance (9)               highlights (1) 84:13          64:1,1 66:20 67:18
everybody (3) 8:16 63:9    factually (5) 50:3,19       flew (1) 39:11                47:10 57:17,19 94:9       107:2,2,6,20,22          highranking (1) 57:13         81:9 84:11 86:16
  102:16                     53:5,7 58:18              florida (2) 98:14,20          95:5 109:19 116:18,24     108:1,5,6,10             hillary (3) 66:17,24 68:2     88:10 92:24 95:2
everything (2) 22:2        failure (1) 113:5           foer (1) 3:5                  117:10,16               guillotine (1) 116:7       himself (3) 97:18             99:9,11 104:21
  51:21                    fair (2) 48:25 64:22        following (5) 17:17         getgo (1) 87:23                                        105:21 108:12               106:9,19 108:3 109:7
evidence (51) 2:1 6:7,16   fairly (3) 46:1 63:4 76:5     21:1,5 22:19 84:13        gets (2) 111:20 115:9                   H            hisher (3) 35:15,17           111:6,15 112:24,24
  13:5 16:2 17:21,24       faith (3) 46:9,11 69:22     follows (2) 54:10,13        getting (3) 23:3 29:17                                 38:12                       113:4,25 115:15,16
                           faithfully (2) 56:6 69:24                                 57:9                    hacked (2) 92:4,10                                       116:21,23



Opus 2                                                                                                                                                      transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                                                       +44 (0)20 3008 5900
                    Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 35 of 39
March 18, 2020                                 Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                                                    Day 3




imagine (4) 28:22,23       inspector (9) 11:2           88:16 90:2,10             justified (1) 35:9         last (8) 19:22 25:19        listen (2) 30:24 102:18    managed (1) 45:15
  61:14 62:17                36:1,10,13 38:25         investment (1) 41:18        justify (1) 112:3            36:11 40:15 53:13         listening (2) 93:13,17     management (6)
imagined (1) 62:21           39:2,12 46:15 91:16      invite (1) 112:4                                         114:1,25 115:9            listing (1) 60:10            41:6,14,18,22 42:4
imagining (1) 62:13        instance (2) 31:17 42:9    invited (1) 75:20                                      lasts (1) 24:12             lists (2) 85:20,24           113:22
                                                                                             K
immediately (1) 55:14      instead (1) 17:17          involve (1) 112:4                                      late (16) 3:10,17           little (4) 17:13 76:8      manager (6) 53:22
implications (3) 88:13     instigated (1) 78:22       involved (5) 10:13                                       4:3,6,10,13,15              96:13 116:20               54:18 55:7,8 94:4,5
                                                                                  karimov (1) 55:18
  89:8 111:23              instigation (1) 74:21        29:22 39:10 73:1 91:3                                  5:4,20,25 6:17,19         living (4) 7:17,24 8:5     managers (1) 55:6
                                                                                  karimovs (2) 55:22 58:5
imply (1) 84:8             instinct (1) 7:22          involvement (1) 42:18                                    63:19 66:2 96:16,18         10:24                    manifest (1) 8:19
                                                                                  kathleen (1) 45:23
implying (1) 46:2          institution (7) 67:2,3,6   involving (4) 63:12,13                                 later (6) 8:25 65:22        lobbying (1) 42:1          manuscript (1) 18:19
                                                                                  kathy (9) 88:22 89:4
important (4) 34:25          76:22 92:3,11 93:6         69:7 93:23                                             73:3 78:9 111:22          located (1) 113:1          many (9) 9:6 12:2 16:11
                                                                                    90:3 91:1,7,10,14,19
  78:10 83:16 112:2        instructed (6) 1:9 2:4     irrelevant (2) 42:12,12                                  112:1                     lodged (1) 114:11            37:6 46:12 49:8,14
                                                                                    93:2
impose (3) 116:24            6:21 23:15 72:19 73:6    isnt (21) 13:14 22:9                                   latest (3) 32:19 33:3,5     logic (1) 4:20               63:21 78:18
                                                                                  kavalec (11) 45:23 75:5
  117:4,5                  instruction (6) 1:21 5:1     31:6 35:21,24 42:6,8                                 lawful (1) 111:3            logs (2) 3:23 4:7          march (4) 1:1 35:4
                                                                                    88:22 89:4 90:3
impression (2) 38:3,11       6:24 66:1,7 91:22          43:9 44:14 48:24                                     lawyers (4) 39:8 67:9       london (10) 18:6,8           54:19 117:24
                                                                                    91:1,7,10,14,19 93:2
inaccuracies (1) 69:17     instructions (5) 1:13,18     52:25 54:6 58:7 81:8                                   73:6 84:6                   20:11 37:18 39:11        marginal (1) 83:17
                                                                                  kavalecs (1) 75:9
inaccuracy (1) 69:18         84:7 91:14 95:3            87:6 92:1 93:4 101:19                                layers (1) 37:9               87:25 89:11,13 100:22    material (10) 6:15
                                                                                  keen (5) 92:17,22 93:7
inaccurate (6) 15:9,10     insurer (1) 41:7             102:13 103:14 104:2                                  lead (1) 97:22                101:3                      23:17 72:5,22 76:6
                                                                                    103:15,25
  21:2 34:23 47:21         intel (1) 33:8             isolation (3) 105:18,20                                leadership (1) 13:16        long (7) 5:5 9:8,24 16:9     84:7 86:16 90:8 95:5,7
                                                                                  keep (2) 9:1 18:19
  58:18                    intellectual (3)             107:11                                               leading (2) 30:3,12           18:21 24:11 109:21       materialised (1) 106:15
                                                                                  keeping (2) 3:22 4:6
inaccurately (1) 56:20       81:18,23,25              issues (5) 8:15 86:14                                  leads (1) 103:21            longer (1) 40:6            matter (7) 31:17 60:3
                                                                                  ken (2) 99:14 100:5
inchief (1) 60:15          intelligence (9) 6:13        91:20 96:3 113:9                                     leak (1) 104:12             look (45) 2:23 3:15          61:5 62:7 64:6 71:21
                                                                                  kept (1) 18:21
incite (1) 41:12             7:21 15:16 18:9          its (69) 2:17,17 3:20 8:9                              learn (1) 105:10              5:10 12:10 17:8 23:2,4     99:10
                                                                                  kerry (1) 77:7
include (1) 59:3             21:9,17 23:18 48:12        9:9,17 10:16 12:21                                   learned (1) 113:12            25:7 32:19 33:21 38:1    matters (1) 111:12
                                                                                  key (2) 52:10 76:12
included (2) 83:7 87:14      82:9                       13:1 15:5 22:10                                      learning (1) 110:14           39:7 41:2,2 42:10 45:7   max (3) 5:10,11,16
                                                                                  kind (4) 10:2 22:7 35:20
includes (1) 58:8          intend (3) 65:20,21 96:1     23:5,9,19 25:11 26:15                                least (5) 4:1 31:12 42:8      46:14 48:22 49:12        maybe (1) 34:6
                                                                                    62:2
including (5) 17:19        intended (13)                28:1 31:18 32:16                                       79:24 83:25                 54:24 70:6,14 73:6       mayor (13) 15:25 52:4
                                                                                  kindly (1) 106:15
  37:17 71:2 73:12           65:12,13,15,18,24          34:4,5,6,8,11,13,14                                  leave (4) 12:20               75:2,2 76:24 78:25         54:4,9,11,14
                                                                                  kinds (1) 68:10
  85:24                      66:8,14                    40:14 41:6 42:8 43:25                                  106:3,12 117:3              80:4,22 81:15 82:4,25      56:14,17,24 57:10
                                                                                  kirkland (1) 73:5
incomplete (1) 110:14        67:14,15,18,21,24          44:17 46:9 47:15                                     leaves (3) 3:10,18 4:1        84:11,19 85:18 87:8        59:1,4 64:20
                                                                                  knaster (1) 41:23
incorrect (9) 16:3           80:23                      48:7,25,25 49:9,12                                   led (1) 110:9                 91:22 95:20 96:11        mccain (7) 78:13
                                                                                  knew (17) 21:18 25:21
  50:4,19 51:25 52:1,14    intention (1) 96:5           56:18 58:12                                          left (3) 38:3,11 105:13       98:17,21 99:21             79:9,12 98:9 103:2,3,9
                                                                                    28:13 29:3 63:9 66:18
  53:6,7 63:17             interaction (1) 37:16        61:14,19,19,20 64:4                                  legal (2) 70:5 81:9           100:9,16 116:17          mccains (2) 78:19 98:3
                                                                                    67:2,4 79:9 90:6 95:12
index (1) 118:1            interest (2) 72:11 75:16     70:12 74:22 80:20,24                                 legally (3) 42:12 62:7      looked (6) 3:18            mean (39) 11:8,25
                                                                                    99:2 102:3,9,14,16
indicate (1) 37:14         interested (4)               81:17 82:4,7                                           105:22                      22:12,13 25:10 87:12       13:20 14:8,13 15:8
                                                                                    104:5
indicated (2) 100:17         89:17,21,24 96:15          83:14,15,17 84:4                                     less (1) 116:20               107:1                      19:1,2,11 20:22,22
                                                                                  knocking (1) 115:13
  114:3                    interesting (3) 30:1         86:1,5 87:7 88:13,19                                 let (5) 20:11 34:3 45:4     looking (4) 22:17 30:5       25:23 26:1,4,7,16
                                                                                  know (58) 2:18 4:2
indicating (1) 33:12         77:25 78:25                89:8 93:5 97:17 98:18                                  71:20 110:3                 55:16 56:4                 27:6,7,16 29:2,20
                                                                                    6:10,14,20 7:21
indication (1) 114:1       interference (2) 71:2,6      99:9 101:19 104:2                                    lets (13) 23:2,4 34:2       looks (1) 77:10              30:17 32:19 37:12
                                                                                    15:8,18 16:18 17:4
indirect (1) 19:17         intermediary (2) 52:10       105:12                                                 39:7 42:10 46:14          lordship (55) 7:18           38:23 47:5 48:3 52:19
                                                                                    26:8 27:11,13,17
individual (7) 21:19         96:22                    ive (6) 15:17 24:4                                       48:22 53:13 66:11           8:3,7,23 30:20 32:13       61:17 65:18 76:25
                                                                                    28:5,5,8,21,25
  33:18 41:23 72:19        internal (1) 46:24           27:18,20 46:12 53:12                                   67:1 82:4 110:18            36:8 39:9 49:7,14          79:13,19 80:4 81:3
                                                                                    29:1,6,8,19 30:1,3,13
  98:5 100:2,4             internet (9) 25:7 27:21                                                             116:1                       54:21 61:20 62:8 64:8      84:3 86:11 103:5
                                                                                    31:15,19 32:2,4 36:3
individuals (5) 43:14        43:13 44:13 54:22                    J                                          letter (2) 49:5,15            66:2 68:6,18 69:22         115:8
                                                                                    37:24,24 46:11 48:8
  71:3,14 73:13,19           55:13,16 63:11 72:9                                                             level (5) 13:10,22            71:25 76:4,8,22          means (5) 19:14 26:24
                                                                                    57:11,12 63:14,15
industrialists (4) 22:14   interpret (4) 65:14,15     james (1) 84:24                                          14:1,4 63:25                79:10,25 83:22 85:15       52:24 61:20 83:11
                                                                                    66:6,23 68:11 71:24
  25:8 68:20,24              67:14,16                 january (4) 2:13 32:18                                 lichtblau (1) 5:16            86:14,22 87:24           meant (4) 62:6,9 68:21
                                                                                    79:22 88:10 90:12
inference (1) 54:13        interview (8) 32:17          33:7 34:12                                           lied (1) 104:14               88:7,22 89:9 94:13,25      69:6
                                                                                    92:7 95:14 98:23
inferences (2) 112:5,8       33:7,23 34:11,21 35:7    jigsaw (3) 7:19 8:8 15:2                               light (7) 10:8 39:20          95:21 96:2 98:9 99:5     mechanism (1) 60:2
                                                                                    99:3,20 102:3,5,14
influence (3) 42:18 43:3     36:4,19                  job (8) 7:3,3,4 25:24                                    92:17,22 93:8 108:25        101:1 102:4,21 103:8     media (2) 95:4 103:20
                                                                                    105:8 106:6 110:21
  103:17                   interviewing (1) 32:16       26:12 28:1 32:1 56:4                                   109:1                       104:12 106:15,23         medically (1) 105:22
                                                                                    117:15
informal (4) 29:19         interviews (3) 37:18       john (6) 75:18 77:7                                    like (17) 3:19 20:23          107:22 109:17 110:6      meet (14) 7:8 13:1 18:8
                                                                                  knowledge (12) 23:19
  30:2,11 61:18              39:10,12                   78:13 91:3,7 92:9                                      46:1 48:13 56:16            111:17 112:14,16           75:7,21 87:25 93:18
                                                                                    26:21,24 27:3
informally (1) 62:1        into (21) 2:24 12:10       jointly (1) 90:7                                         57:15 69:15 74:15           113:7,8 115:17 117:6       94:3 99:14,17,18,24
                                                                                    29:13,20 31:23 41:1
information (43)             23:3 24:2 29:17          jones (5) 84:22                                          77:10 79:18 86:1,13       lordships (1) 111:5          100:6 101:12
                                                                                    44:15,17 49:3 85:6
  4:12,14 10:9 15:4          30:20,21 37:6 43:20        85:2,7,15 95:13                                        93:23 94:3 110:22         lot (4) 16:20,21 37:20     meeting (49)
                                                                                  known (6) 25:25 26:2
  16:23,25 21:21 22:10       47:10 49:13 89:11        journalist (9) 59:18                                     115:19 117:6                93:2                       1:19,19,22,24 2:5 5:25
                                                                                    28:10 31:10 67:9,10
  23:5 25:25                 93:15 94:25 95:5           60:21 84:23 96:6,6,7                                 likely (8) 71:6             lunch (1) 116:9              12:13 19:13 20:15,16
                                                                                  knows (2) 57:14 101:18
  26:3,10,12,17 31:2         96:16,18 107:1             101:20 102:12,18                                       83:7,11,12 87:14,15       luncheon (1) 105:4           21:1,5
                                                                                  kramer (15)
  35:17,20 42:25             112:3,23 113:3           journalists (7) 95:25                                    95:16 104:7                                            24:11,12,12,13,13,14,16,17
                                                                                    78:5,11,11,14
  47:15,21,23 48:7 70:5    introducing (1) 57:6         96:4 97:10 102:7,20                                  limited (1) 80:23                      M                 28:6 46:16 48:10
                                                                                    79:4,10,11 98:1
  75:15 77:25              intrusion (1) 112:3          104:2 112:19                                         line (5) 49:6 98:22                                      68:19,23 74:23
                                                                                    101:6,11 102:8,23,25
  81:8,20,24 83:5 87:22    investigate (3) 72:20      judge (1) 106:12                                         99:22 100:10,16           magazine (2) 3:2,3           75:1,6,8,10,13,17
                                                                                    103:12 104:5
  92:17,22 93:8,15           103:19,20                judgment (3) 13:3                                      lines (3) 24:4 53:14 88:1   main (1) 103:21              83:18 86:6 87:20,24
                                                                                  kremlin (12)
  94:11,19,25 97:19,22     investigated (1) 73:1        31:21 32:2                                           link (7) 2:15 43:17         maintain (2) 72:14 89:3      88:22 89:3,10 90:4,6
                                                                                    13:12,14,15,21,25
  103:15 111:4,12,13       investigating (1) 87:5     judicial (1) 113:15                                      46:25 63:8,9,13 72:1      maintaining (1) 15:22        91:3,7,10,12 96:12
                                                                                    14:7,7,12 45:13 54:25
informed (2) 6:4,8         investigation (12)         judiciary (1) 97:17                                    linked (2) 5:2 72:12        majestys (1) 60:19           101:15,20 104:6
                                                                                    55:2 71:4
initial (2) 19:14 20:1       83:17,25 86:25 87:3      july (21) 1:19,19,23,24                                linking (1) 43:8            majority (1) 80:17         meetings (11) 21:6
initially (2) 12:8 106:2     88:25 92:2 95:7            2:16 3:11,17                                         links (10) 12:10 43:10      makes (2) 44:23 70:17        22:13 25:8 30:2,11
                                                        4:3,6,10,13,15 5:4                      L                                        making (4) 31:21 42:2
input (1) 23:18              100:20,25 101:24                                                                  64:10                                                  32:6 47:6,9 69:6
inquiry (1) 35:24            102:5 103:21               6:5,9,17,19 83:2,24                                    71:2,4,13,14,22,24          64:1 86:16                 97:10,12
insight (1) 37:6           investigations (2) 40:24     87:24 89:11               label (1) 108:10             72:4                      malware (1) 3:19           members (1) 103:24
inspection (6) 59:22,24      45:10                    june (1) 54:15              lack (1) 75:16             list (4) 8:24 9:1 10:5      man (1) 29:2               memo (4) 7:14 18:21
  60:2,9 61:2,5            investigatory (4) 87:18    junior (1) 106:3            large (5) 51:24 52:1         104:22                    manafort (3) 45:13           95:8 98:24
                                                      jury (1) 115:11               54:3 64:19 94:12                                       47:14 83:20



Opus 2                                                                                                                                                        transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                                                         +44 (0)20 3008 5900
                   Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 36 of 39
March 18, 2020                                 Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                                                      Day 3




memoranda (37) 2:12        misspell (1) 49:4          nature (6) 23:14 32:17       37:16 51:24 58:19        original (4) 6:10 19:13    patronage (2) 61:17            plenary (1) 69:3
  9:4 14:17 15:8 17:19     misstated (4) 32:11          61:18 70:21 91:22          65:4 94:17 110:7,16        37:12 96:20                67:7                         pm (3) 105:3,5 117:22
  38:19 46:24 48:2           33:13,19 34:18             112:22                     114:9                    originally (2) 77:12,17    paul (1) 47:14                 pocket (1) 66:21
  51:16 67:23 73:12,22     mistake (1) 99:11          nbc (3) 97:14,15,15        occasion (2) 7:10 13:4     others (4) 4:22 21:19      pause (4) 91:23 104:18         podestas (1) 92:9
  74:6,7,8,10,17,24        mistaken (1) 45:24         necessarily (1) 117:5      occasionally (1) 57:16       35:7 83:15                 108:5 110:20                 pointing (1) 72:25
  75:25 79:14,16,20        mistakes (1) 50:11         necessary (4) 22:21        occasions (1) 49:17        otherwise (2) 59:21,25     pay (4) 9:13,13,16             points (2) 15:15 58:22
  80:1,19 94:25 98:1,5     mm (34) 1:10 2:22,25         97:17 111:6 113:8        occupation (1) 10:2        outline (1) 17:24            93:24                        policymakers (1) 76:12
  102:10,22,24 103:1,2       3:6,12 4:9 16:22 17:7    need (8) 39:15,16          oclock (5) 104:23 105:2    outlined (1) 72:6          paying (2) 67:19,24            political (2) 94:20,23
  104:1,7,9,13,14            18:4,15 25:18 30:14        101:17 103:6 107:10        113:24 117:10,21         outlines (3) 4:8 95:6      payments (3) 9:18              politics (1) 27:17
memorandum (42) 1:8          35:5 38:2 46:21 51:23      113:19 114:3 115:23      october (9) 2:20,21          97:22                      61:17 67:7                   poor (1) 107:6
  2:5 6:21 15:20,21,23       52:8 53:17 55:1 68:16    needed (1) 3:22              45:5 83:7 85:17 90:5     outside (6) 18:17          payroll (2) 9:9,25             pop (1) 17:9
  17:6 19:10 20:2,3          70:3 71:5 75:4 77:5      network (1) 94:10            93:19 94:14 96:16          19:8,24 42:17 79:17      peak (1) 14:15                 popped (1) 114:7
  38:18 48:22 49:18          81:21 82:6,15,24         networks (1) 97:12         odd (1) 46:1                 94:5                     penultimate (2) 5:13           position (24) 25:22
  51:9,10 56:19 57:5         83:10 85:22 87:13        neutrally (1) 90:12        oﬀered (2) 75:15 106:16    outstanding (1) 104:19       36:19                          26:16,18 28:11 30:17
  61:11 62:10 63:6           89:20 97:1 100:23        never (14) 21:3 31:8       oﬀering (2) 93:24 94:11    over (19) 3:21 4:8 5:21    people (17) 9:20 11:10           36:2 40:4 45:18 47:17
  67:16 68:4 69:16         modern (1) 114:25            35:10 37:1 48:12         oﬃce (4) 35:6 36:1           19:3 23:21,23 35:19        22:6 27:6 29:22 57:16          50:12 62:14,15 63:3
  70:1,22 71:13,22         modest (1) 21:7              52:16 53:20 57:24          42:25 77:22                37:17 39:11,15 40:15       63:22 65:19,22 68:11           67:25 78:22 79:13
  73:8,12,20,21 82:22      modify (1) 96:20             85:14 96:5 104:3,3,5     oﬃcer (1) 87:25              55:24 56:13 70:25          74:25 76:1 79:3 94:15          95:2 103:14 109:7
  83:14 85:2 88:16         modus (1) 31:17              106:15                   oﬃces (1) 41:11              72:21 81:17 84:16          96:24 103:3,7                  110:15 111:10
  89:7,25                  moment (13) 17:9 23:7      news (4) 95:13,15,22       oﬃcial (15) 7:15             86:11 103:17             peoples (1) 115:14               112:17,18,19
  90:1,13,16,18,20           59:5,20 62:13 66:12        97:12                      13:10,22 14:4 35:23      overlap (1) 65:7           perfectly (1) 93:9             positions (1) 115:14
memos (5) 96:3,4,5           96:8 106:17 107:10       next (12) 6:25 34:6          36:24 37:2 40:23         overseer (1) 60:24         perhaps (5) 57:22              possession (1) 4:14
  99:4 101:24                108:13 109:20 113:23       72:2,3,14,18 95:16         41:16,25 57:14 73:13     own (8) 37:19 50:16          60:7,19 63:7 94:2            possible (6) 2:17 7:2
mention (4) 22:5,15          116:17                     99:21 100:9 104:25         74:1 75:17 111:10          51:9,10 57:12 66:21      period (5) 4:8,22 15:25          17:18 21:22 95:18
  59:17 90:16              monday (3)                   106:18 113:23            oﬃcials (4) 36:22 45:5       81:14,22                   37:17 86:16                    117:17
mentioned (9) 1:20,24        107:19,22,25             nice (1) 37:13               78:23 103:24             owned (7)                  perkins (9) 66:16,21           possibly (10) 3:4,5 7:23
  2:15 4:24 5:4 22:23,25   money (4) 9:14             nobody (2) 40:3 93:13      oh (6) 30:18 40:17           41:14,18,23,24 42:4        67:9,22 68:2,9 80:1            11:23 28:7 47:14
  49:17 87:6                 61:20,25 66:18           none (3) 22:23 39:25         56:19 82:20 94:2           81:18,25                   82:17 92:6                     97:23 98:8 104:19
messages (1) 45:14         monitored (2) 10:22,23       43:18                      109:12                   owner (1) 80:17            permission (5) 41:6              110:17
met (13) 4:25 16:6         month (1) 33:11            nonexistent (1) 15:12      ohr (6) 46:16,25           owns (1) 42:19               80:21 89:12 103:6,13         post (4) 98:12,24 99:3,4
  20:19 28:17 29:2,4       monthly (1) 9:13           nor (1) 91:10                47:6,18,24 48:10                                    permitted (1) 80:6             potential (4) 12:23 13:5
  37:1 45:4 68:14,21       months (6) 36:10 37:17     normally (1) 18:6          oig (3) 32:14 34:22 35:7                P             person (32) 4:23 7:5             29:18 30:21
  69:5 83:1 94:14            68:22 73:3 102:7,18      note (14)                  okay (6) 8:14 16:17                                     9:3 10:24                    potentially (4) 13:6,8
meticulous (2) 40:3,8      more (12) 3:22 12:21         24:9,10,20,21,25 25:6      42:7 66:13 79:1 110:5    paid (4) 9:20 66:14,17       11:3,4,5,12,13,15,15,16,20     26:17,19
meticulously (1) 39:23       25:13 26:19 35:9           45:8,23 75:6 88:4,8,10   old (5) 60:16 114:24         81:18                      12:6,12 13:19 14:16          power (1) 14:15
miami (4)                    60:21 63:11 86:1           90:16 96:12                115:3,4,8                pamplona (5)                 20:13,14 26:11 30:10         precise (1) 53:9
  15:12,12,14,14             93:23 94:10 102:11       notes (1) 18:19            oleg (2) 52:11 56:12         41:5,13,18,22 42:4         32:9 34:13 37:14 40:9        precisely (1) 92:21
midday (1) 116:8             109:3                    nothing (12) 20:18         once (3) 4:17 33:24        paper (2) 45:15 60:22        47:1,12,13 57:22             preelection (1) 80:7
middle (2) 5:24 106:10     morning (8) 1:5,6            21:25 43:12 48:8           95:15                    paragraph (40) 3:16          67:19 75:5 107:14            prefer (2) 61:4 69:20
might (19) 2:16 8:18         105:13 107:22 116:11       50:3,18 53:5 58:17       oneoﬀ (2) 9:18,18            5:14,24 17:11,14         personal (7) 26:21,24          preparation (1) 73:8
  11:11 12:25 13:19          117:7,10,14                63:24 72:22 73:7         ones (6) 14:19,23 38:16      18:3,14,18,22              27:2 29:13 42:22             prepared (4) 42:14
  15:16 20:22 25:11        moscow (2) 14:9 55:6         80:16                      72:17,18 86:15             19:15,18 20:21 21:16       44:15 80:15                    43:20 48:23 65:9
  26:7,8 29:2 58:11        most (3) 9:7,8 115:17      notice (1) 42:25           online (1) 43:22             25:16,19 36:19 38:6,9    personally (1) 82:7            present (4) 33:9 35:12
  93:6,14 97:20 99:20      mother (5) 84:22           nova (3) 78:6 79:9         onto (1) 18:7                41:3,9 42:10,11          persons (4) 37:8                 39:11 64:15
  102:5 112:6 117:13         85:2,7,15 95:13            98:11                    onwards (2) 99:22            49:22,23 53:13,14          38:5,14 75:12                president (20) 29:14
migr (3) 10:7,13,16        mouth (1) 35:18            november (8) 48:11           100:16                     61:11 64:13 65:12        pertains (1) 15:2                30:2,12 42:21 43:4
migrated (1) 60:6          move (2) 6:25 72:24          77:2,11,14 78:2 84:22    open (15) 16:24 19:5         70:14 75:3 76:24         pestering (2) 99:16              52:4 54:4 63:10 64:20
millar (29) 41:4 61:7      moved (1) 10:15              92:18,19                   21:21 22:10,17,25          77:20 80:5,22 82:25        101:15                         72:5 74:18 76:23
  105:1,12,16,24           moves (1) 10:6             novosibirsk (1) 13:20        24:3,3 25:12 55:21         83:1 87:9,12 91:23       peter (2) 45:12 92:12            83:19 90:23 94:16,22
  106:2,6,10 107:21        ms (3) 9:1 109:12,15       nsd (1) 33:9                 56:1 58:14 59:23 60:1    park (2) 105:14,16         petersburg (17) 16:1             96:25 97:5 103:18,18
  108:21 109:4,5 110:7     much (3) 68:6 76:2         nuances (1) 67:7             69:2                     part (15) 7:19 12:14         52:5 54:5,9,12,15            presidential (6) 14:10
  111:7 112:15               117:21                   nuland (12)                operandi (1) 31:18           13:18 15:5,5 27:3          55:23 56:15,17,24              42:19 52:12,15,17
  113:10,12 114:1,14       muddled (1) 92:14            75:7,7,8,10,22           operational (1) 7:7          34:24 35:1 74:23           57:10 59:2,4 61:24             93:9
  115:4,6,13,18,22         multiple (4) 32:12           76:12,21 77:8 88:1       operatives (2) 71:4,15       75:11 86:10 88:8           64:21 65:6 67:8              press (7) 38:23 40:14
  116:6,8,20 117:16          33:14 37:9 69:20           89:12 91:19 103:11       opponent (1) 94:17           101:4 110:25 111:20      ph (3) 49:7,15,16                81:15 96:22 97:20
mind (7) 4:22 21:3         must (7) 6:20 27:3         number (11) 12:22,23       opportunity (6) 39:4,18    parted (1) 105:10          phase (1) 104:25                 108:25 110:10
  111:19,20 112:13           29:20,21 85:4 95:15        13:4,6,17 17:10 19:2       50:11 52:7 64:25         particular (9) 7:10 9:17   phone (6) 76:3 105:15          pressure (1) 94:10
  114:8 115:5                110:11                     32:25 69:17 95:4           72:16                      12:24 13:2 31:17           106:8,19 108:3 109:18        pretty (2) 48:1 86:24
mine (1) 25:21             mustnt (2) 29:22 85:4        102:20                   opposed (1) 61:18            36:23 38:17 67:1         physically (3) 13:15           prevent (3) 94:15 96:24
minister (1) 13:19         mysterious (1) 86:21       numbered (1) 72:3          opposing (1) 97:6            112:25                     14:8,11                        97:4
ministries (1) 13:17       mystery (2) 83:14 86:1     numbers (3) 32:25          opposite (1) 84:9          parties (1) 61:4           pick (1) 26:25                 preventing (1) 94:22
minor (1) 15:15                                         85:20 86:13              oral (2) 114:11,15         partner (3) 73:5 106:25    piece (2) 22:7 43:22           previous (6) 19:20
minute (1) 36:11                                                                 orally (1) 80:2              107:8                    place (6) 4:7 22:13              30:17 65:13 86:12
                                      N                            O
minutes (4) 24:6 110:4                                                           orbis (12) 19:3 22:3       parts (5) 14:20,21 34:25     34:12 57:15 98:6               101:2,3
  116:10,16                                           oath (3) 40:7 47:22          23:5 39:18,22 40:19        51:24 52:1                 102:15                       previously (2) 1:20
misidentified (1) 91:12    name (6) 3:20 49:2,10        98:21                      61:6,23 70:8,17 80:15    party (8) 60:24,25         plaintiﬀs (2) 63:8 64:5          85:23
misled (1) 91:21             55:3 98:19 99:15         obama (1) 76:23              82:8                       67:1,3,6 82:11 92:8      please (24) 2:23 3:15          primary (24) 11:5,13,18
misrecorded (1) 47:16      namely (3) 67:19 80:23     object (2) 8:11,14         order (2) 41:12 114:23       93:6                       32:20 35:2 36:15 38:1          12:3 32:9,16
misremembered (1)            106:24                   obligation (1) 82:11       ordinary (1) 71:21         pass (1) 83:6                41:2 45:7 48:22 54:24          33:9,13,17 34:11
  47:19                    national (13) 70:2,16,24   obtain (2) 60:11 61:2      organisation (6) 27:4      passed (6) 4:12,13           75:2 76:25 80:4,22             35:3,8,10,11,13,16
misreported (1) 47:18        71:7 74:1 76:10,20       obvious (3) 101:19           47:2 48:5,15 49:3          61:21 62:1 67:11           82:4,25 84:11 85:18            36:23,25 37:5,7
misrepresenting (1)          78:21,23,24 82:18          104:2 110:11               72:12                      114:7                      87:9 95:8,20 96:11             38:10,13 39:19,22
  112:15                     93:7 111:12              obviously (13) 10:8        organs (1) 13:18           passenger (1) 8:19           98:17 115:20                 principal (1) 11:12
                           natural (1) 110:11           12:22,24 14:4 33:1                                  past (1) 30:19



Opus 2                                                                                                                                                      transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                                                       +44 (0)20 3008 5900
                    Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 37 of 39
March 18, 2020                                 Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                                                      Day 3




prior (3) 47:3 92:18         70:2,23 78:21                  58:1,7,13,16,24          rational (1) 57:22           53:16,21,22 54:8           35:1 36:6 112:11         scientists (1) 3:17
  93:8                       97:19,23                       61:16,22 62:5,13,17      rcj (1) 105:25             relationship (3) 52:10     respond (2) 39:5,18        scl (3) 42:20 43:12,17
private (4) 30:11 39:19    pursue (1) 111:6                 63:9,13,16,21,24         reached (1) 83:24            64:4,7                   responds (1) 55:2          scotia (3) 78:6 79:9
  78:14 98:5               pursuit (1) 112:2                64:1,6,12                read (15) 27:20 45:1       relatives (1) 26:12        response (5) 23:6,6,7,9      98:11
privilege (2) 79:23        putin (30) 12:11 15:25           65:9,12,18,20,24           51:6,7,8,9,10,20,21      release (5) 38:23 40:15      71:1                     search (8) 25:7,12
  112:17                     26:22 28:17 29:4,14            66:4,6,8,11,14,17,21       72:16 81:5 85:9,10,14      81:15 109:9,21           responsibilities (1)         41:21 55:2,13,16
probably (12) 24:12,21       30:2 32:5 52:4,23              67:1,5,12,14,18,23         116:25                   released (1) 110:3           73:14                      58:14 68:18
  31:12 35:1 50:14           54:9,11,14 55:18               68:4,10,13,17            reading (2) 117:7,9        relevance (2) 72:15        responsible (3) 42:22      searched (2) 58:4,4
  60:20 63:21 97:17          56:14 57:8 58:5 59:1           69:3,9,12,15,19,25       realised (2) 55:14 95:15     76:7                       43:23 52:18              searches (4) 54:22
  104:22 105:8 109:2         63:8,10,20 64:5,11,20          70:4,10,12,14,19         realistic (2) 8:20,21      relevant (9) 50:14 62:7    result (3) 75:23 89:3        58:1,3 63:11
  117:12                     68:15,21 69:5,7 83:19          71:6,10,12,17,20         reality (1) 54:2             87:7,7,17 88:6,16          105:19                   second (10) 3:15 26:25
problem (4) 15:1 30:20       90:23                          72:2,8,14,18             really (8) 61:16,23          90:1,10                  retainer (4) 9:8,9,13,25     38:6,9 49:20 52:9
  52:2 57:24               putinalpha (1) 52:10             73:3,5,10,17,19,23,25      62:20 63:4 92:15         reliability (4) 17:6,18    returns (1) 110:18           56:19 75:2 89:24
problems (1) 46:5          putins (2) 28:5 65:6             74:3,7,12,14,16,21,23      111:19 115:5 117:10        23:18 84:9               reveal (2) 5:12 41:22        114:11
procedural (2) 105:6       putting (2) 51:13 90:12          75:2,5,19,23 76:17,24    reason (5) 20:20 84:6      relied (2) 37:13 95:22     revealed (1) 37:5          secondhand (2) 27:10
  118:4                                                     77:4,6,10,16,19            111:18 114:17,19         relies (1) 38:17           revelations (1) 89:18        31:12
procedure (4) 60:8                       Q                  78:2,5,14,20             reasonable (5) 22:4,23     remains (2) 105:20         reverse (1) 41:13          secondly (1) 60:19
  61:21 105:25,25                                           79:5,13,19                 23:13 58:12 112:21         113:22                   revised (5) 17:8 32:15     secret (2) 7:22 45:13
proceedings (1) 42:17      q (524) 1:7,11,16,18,23          80:4,11,15,19,22         reasonably (1) 23:16       remarkable (2) 30:1,10       33:2,3,24                secretary (6) 75:22
process (3) 12:15 15:5       2:4,7,9,12,14,18,21,23         81:1,3,7,12,14,17,22     reasoning (1) 111:21       remember (15) 2:7 3:13     rice (2) 76:11,20            76:11,18,21 78:16
  111:21                     3:1,5,7,9,13,15                82:4,7,13,16,20,22,25    reasons (2) 16:8 111:19      5:20 45:3,4 46:4 47:9    risk (2) 8:10 104:8          88:1
produce (7) 2:4 5:1 6:21     4:1,5,10,16                    83:4,11                  reassuring (1) 109:14        55:17,17,20 56:1 76:3    role (3) 56:4 58:4         secrets (2) 82:10 111:11
  9:16 25:5 66:14 94:10      5:5,9,16,19,24                 84:1,4,6,11,16,19        recall (2) 30:16 47:22       83:11 86:6 106:23          113:16                   sections (2) 32:12 33:14
produced (7) 48:12           6:7,14,20,24                   85:2,4,7,9,11,13,18,23   received (6) 21:17 80:8    repeatedly (1) 82:22       roles (2) 21:19 23:15      security (11) 70:2,16,24
  50:7 54:25 65:20           7:2,10,12,14,17,21             86:4,6,9,15,20             84:21 85:24 86:18        reply (4) 115:1,20         rome (2) 86:7 96:12          71:7 74:1 76:10,20
  67:23 75:5 107:20          8:20                           87:1,3,6,8,12,14           90:13                      116:3,5                  room (3) 29:21 32:5          78:21,23,24 111:12
professional (2) 37:20       9:6,8,11,15,19,22,24           88:3,8,14,19 89:21,24    recent (1) 69:8            report (39) 9:17 11:2        106:14                   see (56) 2:14,18 3:24
  100:21                     10:2,6,12,15,18,23             90:9,12,16,20,23,25      recently (5) 28:17 29:4      12:23 14:22 15:17        roomful (1) 6:1              5:5,13 6:3,14 8:25
project (4) 9:17 13:7        11:2,5,8,13,15,18,20,24        91:5,8,12,15,21,25         68:14,21 69:9              23:15 24:22,23,25,25     rosprom (1) 55:7             9:24,24 10:6 13:1 14:7
  47:10 55:6                 12:1,3,6,8,13,17,19            92:2,7,11,15,21,25       recollection (8) 2:3,15      25:6,22 26:16 32:14      round (1) 8:24               19:19 21:2,25 23:4,17
projects (1) 19:3            13:4,9,12,19,22,25             93:4,12,21                 4:17 6:3,9,18 61:15        33:6 34:1,22 35:25       rules (1) 60:8               24:1 29:19 33:15,16
prominence (1) 64:2          14:3,7,13,16,19,23             94:1,7,14,19,22            62:21                      36:11 37:14,21 40:2      ruling (2) 109:22 111:17     34:2 36:7 37:3 40:17
prompt (1) 110:10            15:3,8,12,18,20                95:2,10,12,15,20         recommendation (1)           46:15,19 69:23 75:12     rumour (1) 32:3              41:15 43:6,12 45:15
pronounce (1) 99:15          16:2,5,9,11,13,16,18,21,23     96:15                      92:12                      83:15,23                 run (1) 45:14                46:13 47:12,16 51:22
proof (2) 35:14 83:13        17:1,3,5,8,11,13,16,21,23      97:2,4,8,14,16,25        record (14) 2:8,9 18:24      84:4,17,20,21            rundown (1) 8:16             55:5 56:3,19 58:10
proper (3) 93:22 102:12      18:3,5,12,14,16,22             98:5,12,15,17,21           30:6 45:21 51:22 69:2      85:14,20 86:9 87:6       running (1) 15:13            63:3 64:1 78:20 81:12
  112:9                      19:1,7,10,15,18,20,22          99:6,9,13,21,24            90:13 95:11,19 96:4        91:16 99:20 102:3        runofthemill (1) 63:4        84:25 85:1 86:22
properly (1) 103:19          20:1,4,6,9,11,13,15,20,24      100:9,24                   102:21 105:7 113:15      reported (11) 18:18        russia (18) 3:19 14:3        92:15,17,22 93:4
property (3)                 21:11,13,15,25                 101:6,8,11,16,19,25      recorded (3) 39:23           19:4 30:6,18 33:20         20:5 24:7 30:12 63:5       94:22 99:1,17 101:17
  81:19,23,25                22:3,9,15,19,22                102:6,12,16,23             56:20 58:24                35:25 45:11 46:9 49:1      68:7,15,22 74:18           103:9,14 114:17
proposal (4) 79:7,11         23:2,4,11,21,23                103:5,14,22,25 104:5     recording (1) 58:25          69:1,13                    76:13 78:17,19 89:19     seeing (1) 109:10
  94:6 114:21                24:1,5,11,14,16,18,20,23,25quality (3) 35:20            records (8) 2:10 40:4      reportedly (1) 63:7          93:25 94:6,13 103:17     seek (2) 89:12 103:6
proposing (2) 103:8          25:3,5,16,19                 117:1,2                      61:2 83:13 85:23         reporting (13) 18:24       russiaamerican (1) 47:1    seeking (5) 18:9 61:3
  113:4                      26:1,4,7,14,16,21,25         queens (1) 60:10             86:9,17,20                 26:18 27:2 30:6 33:14    russian (27) 7:12,15         94:15 96:24 97:7
prostitutes (1) 94:4         27:7,9,13,16,23              question (29) 7:1,18       reexamination (4)            37:8 38:5,15 45:19         13:10 14:14 16:19        seeks (1) 72:3
protocol (1) 106:6           28:2,4,8,12,17,20,23,25        8:8,12,13,22 10:21         104:24 108:22 109:6        53:1 65:4 66:3 75:14       22:13 25:8 30:3,12       seem (2) 83:20,24
proved (1) 4:17              29:2,6,8,10,12,16,19,25        30:8,9 44:16 64:9          111:8                    reports (27) 14:21           36:22,24 41:11           seems (7) 6:11 43:4
provide (10) 1:9 10:9        30:8,15,17,23                  67:12,13 71:20 89:16     refer (2) 9:19 88:14         32:12 33:11 35:9,12        49:13,15 52:20 54:4        46:3 54:9 92:14
  61:1 66:2 83:4 87:10       31:3,5,10,15,19,22,25          90:9 95:10 96:8          reference (4) 13:16          38:4,12 69:16 80:7         62:22 68:20,23,23          106:22 108:13
  88:21 93:21 94:7 99:4      32:2,9,19,22,24                100:2,4,6,15 111:23        22:17 87:19 90:18          81:8,20 82:13 83:6,18      69:4 71:2,3,15 72:5      seen (16) 4:10 15:17
provided (4) 15:3 74:5       33:3,5,17,21                   112:1 113:14,14          referred (6) 3:18 13:25      84:13                      76:19 103:24               31:8 33:10
  77:1 98:12                 34:2,6,10,13,15,24             114:14,22 117:9            58:15 70:4,15 86:3         85:9,10,11,15,19,21,24   russianamerican (1)          44:19,21,25
provides (1) 88:4            35:2,6,23                    questioned (1) 35:3        referring (5) 11:11 12:3     86:1,2,13,23 87:10         48:5                       50:3,18,22 51:15,18
providing (2) 64:4 98:24     36:1,6,15,17,19              questions (16) 42:13         20:1 32:14 98:18         representatives (1) 33:9   russianist (1) 49:5          53:5,12 58:17 70:10
provisionally (2) 108:18     37:5,12,22                     44:7 104:17,20 105:1     refers (2) 57:3 82:13      request (8) 59:18 70:19    russianists (1) 13:14      select (1) 84:13
  109:23                     38:1,3,9,19,23                 108:17,21 109:5,24       reflected (1) 65:5           74:22 75:19,20,21                                   selfisolate (2) 107:4
proximate (1) 29:24          39:2,4,7,15,22,25              110:23 111:4,14,16       reflection (1) 48:25         98:3,4                                 S              108:1
pseudonym (2) 3:10           40:3,8,23 41:2,9,17,21         112:12 113:6 114:9       refusal (3) 111:23         requested (9)                                         selfisolating (1) 107:1
  5:10                       42:2,8,10                    quite (4) 37:20 47:9         112:5,9                    73:12,19,20,21           safeguarding (3)           selfisolation (1) 108:11
public (13) 2:19,24          43:8,12,18,20                  49:18 61:25              refuse (1) 41:13             74:5,10 75:8 79:3          70:16,23 73:15           senate (1) 97:17
  23:17 33:11 36:14          44:1,3,21,23                 quiz (1) 31:5              refused (2) 112:12,25        103:3                    safety (2) 10:19 17:1      senator (9) 78:13,19
  81:15,22 93:14,16          45:2,4,7,21,25               quote (1) 85:11            regard (4) 21:18 23:14     requesting (2) 74:8        same (3) 47:19 54:8          79:9,12 98:3,9
  95:1,5,8 108:12            46:6,11,13,19,22             quoted (1) 37:8              64:3 91:24                 87:10                      73:1                       103:2,3,9
publication (2) 96:1,3       47:8,12,16,20,25             quoting (3) 34:16 40:12    regardless (2) 9:14 43:5   require (1) 81:22          sarcastically (1) 94:2     senior (2) 36:24 74:1
publish (1) 104:8            48:3,8,14,19,21                62:11                    regrettable (1) 49:12      required (4) 23:16         saw (1) 57:24              sense (2) 24:25 27:3
published (5) 33:5           49:2,9,17,20,22,25                                      regular (1) 9:20             70:1,15,23               saying (25) 7:23 39:4      sensible (1) 109:2
  95:12,13,14 96:7           50:7,10,16,21,23                           R            relate (1) 51:11           requires (1) 60:25           46:3 50:12 56:23         sent (2) 83:14 93:18
pump (1) 94:9                51:1,3,5,7,9,22,24                                      relating (2) 2:10 82:8     research (8) 4:7             62:14 67:5,18 68:21      sentence (5) 19:22
purely (1) 63:14             52:6,9,14,22                 raised (1) 90:3            relation (12) 18:1 22:1      24:2,3,5 82:13,17          69:5,21 77:10,17,23        39:17 64:17,18 65:15
purport (1) 34:20            53:2,8,10,13,18,20,25        raising (1) 96:3             27:9 50:1 101:9 109:3      101:4,5                    78:23,24,25 88:10        sentences (2) 40:15
purpose (7) 70:16 92:16      54:2,10,14,17,21,24          range (1) 7:2                110:23 111:7             resettle (1) 94:12           94:8 95:7 96:16            72:15
  94:20,23 96:9 97:4,24      55:2,5,11,13,22              rather (7) 7:18 10:4         112:7,10,19 113:4        resettlement (1) 93:24       100:18 109:12,14,17      separate (2) 11:10
purposes (6) 20:2            56:3,5,9,19,23                 14:20,25 16:7 54:1       relations (5) 52:18        respect (6) 34:20,24,25    scheme (1) 113:17            45:15
                             57:1,4,8,18,20                 101:12                                                                         scientist (2) 3:9 5:9



Opus 2                                                                                                                                                         transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                                                          +44 (0)20 3008 5900
                    Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 38 of 39
March 18, 2020                                  Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                                                 Day 3




separately (1) 109:24      slapdash (2) 48:24,25        22:1 55:17 74:10           109:9,16,18                57:2,4 61:24             ten (3) 16:13 116:10,16      102:14 104:16
separating (1) 108:12      slate (1) 3:1                99:13                      110:2,5,11 118:2         summer (5) 76:4 77:18      tenminute (1) 59:8         thought (6) 15:21 30:18
separation (1) 37:6        slightly (4) 9:9 12:21     specifics (1) 38:17        steeles (4) 33:11 35:8       79:7 101:2,3             tenor (1) 35:8               103:16 107:13 108:9
september (5) 1:13           86:5 110:10              specify (2) 97:13 100:2      59:19 110:25             superbly (1) 104:18        tens (1) 63:21               117:13
  5:20,25 6:22 83:25       small (2) 60:20 102:20     speed (1) 117:1            step (1) 106:6             supervisory (1) 33:8       tense (1) 64:15            threat (2) 71:7 103:16
series (1) 9:18            smear (1) 43:8             spell (2) 49:2,10          steps (11) 17:5,17,24,25   supplied (2) 86:12,23      tenure (2) 65:6,7          threats (2) 10:20 17:3
serious (8) 64:3 69:17     socalled (1) 9:4           spent (1) 111:1              21:15 22:4,20,22         support (6) 35:15          term (7) 13:13,25 14:6     three (7) 16:12,17
  71:7 93:25 94:6          software (1) 45:14         spoke (4) 76:5 78:5,10       23:12,16 107:11            44:23,25 65:9 88:4         20:8 21:2 80:11,12         72:15 78:8 83:15
  101:20,21 103:16         solicitor (1) 70:8           85:7                     stick (4)                    89:2                     termination (1) 82:8         84:10 86:12
seriously (1) 86:24        somebody (3) 7:8 11:23     spoken (2) 37:2 77:14        114:17,19,23,25          supports (1) 88:8          terminology (1) 20:11      through (9) 14:23 18:6
server (17) 1:25 2:1,15      78:17                    st (17) 16:1 52:5          still (13) 2:1 10:23       supposed (10) 6:17         terms (10) 8:8 11:5,9        49:6 52:6 61:21 83:6
  4:10,24,24 5:2 6:17      someone (17) 7:23 9:13       54:5,9,12,15 55:23         46:18,19 50:5              23:12 44:6 55:24 57:4      21:15 32:16 52:3 76:6      84:23 97:18 101:3
  45:15 46:25 47:2           10:19 14:3 16:6 27:18      56:15,17,24 57:10          64:12,24 72:14             89:18 90:21 95:19          79:22 81:5 114:23        throughout (4) 39:11
  48:6,16 71:19              29:3 32:5,6 48:15 58:8     59:2,4 61:24 64:21         80:13,14 82:1 86:21        106:3,13                 test (1) 105:19              49:4 52:22 59:3
  72:10,12 87:4              60:16 85:4 99:25           65:6 67:8                  108:3                    sure (29) 3:1 6:12 29:23   tested (1) 105:19          thursday (1) 117:24
servers (1) 3:23             107:3 108:7 112:20       stage (2) 12:19 113:23     stop (1) 59:7                32:13 34:3 40:9,22       thank (6) 73:10 97:8       time (42) 2:18,24
service (3) 60:20 111:13   something (20) 20:23       stake (1) 41:6             stopped (1) 54:14            44:6 47:14 48:1 50:10      110:5,6 117:20,21          5:10,22 7:17 9:21,22
  112:10                     23:7 26:25 27:9,16       standard (1) 63:4          story (5) 4:2 6:11,12        51:21 57:16 60:12        thats (104) 1:21 4:8,16      15:15,24 39:24 40:2
session (2) 39:19 69:3       32:4 36:13 40:25         stands (1) 60:15             21:20 87:4                 66:7,20 73:4,24 74:13      5:9,13 6:6,18,19 7:11      45:20 50:6,7,15,22
set (2) 22:3 75:17           42:14 56:16 57:15        start (5) 49:9 113:23      strobe (4) 65:21 75:24       81:9 84:11 86:8 89:23      8:12,20,22 10:21 12:4      52:4 54:4,8 55:19,24
setting (1) 40:20            58:8 59:17 91:5,8          116:7 117:6,9              76:2 77:1                  92:24 99:9 110:19          16:2,2 20:20 22:25         57:21,24 59:4,6 68:12
several (5) 6:12 7:6         102:5 104:9,9 106:14     starting (1) 116:12        struck (2) 42:12 117:1       111:6 113:25 116:21        26:9 29:7,25               73:1 75:9 76:10 81:11
  15:7 16:10 86:11           110:16                   stated (5) 35:10 38:10     stuﬀ (1) 68:9              surkov (1) 46:2              30:1,10,19 32:8 33:20      85:6 88:11 91:18 94:6
shaking (1) 109:10         sometime (2) 1:22 78:7       44:12 75:6,13            subcontractor (1) 82:20    susan (1) 76:11              34:10 35:20 36:17          95:16 103:18
shall (2) 8:24 14:23       sometimes (2) 25:12        statement (57) 1:11,12     subject (5) 10:20 17:3     suspect (2) 47:6 102:9       38:6,9,12 39:7 40:9,11     107:13,15 109:3 110:4
shared (2) 21:14 83:9        61:3                       9:19 10:18 11:22 17:9      104:24 111:5 113:6       suspend (1) 96:21            41:16 43:13,23             114:15,16
short (3) 59:14 60:18      somewhat (2) 110:14          19:18 22:1,2,16 25:16    subparagraph (1) 17:14     suspicious (2) 4:6,10        44:20,22 46:23 47:13     timed (1) 104:18
  109:22                     112:18                     37:13 41:3               subparagraphs (1) 72:3     sussman (6) 1:20,24          48:20,24 49:5            times (4) 5:16,19,23
shorthand (1) 116:18       somewhere (1) 28:14          42:11,15,15 43:21        subsequent (1) 5:5           4:25,25 6:4,11             50:9,14,21 51:3,5          49:14
should (13) 8:13 23:11     soon (3) 2:5 110:17          44:1,23,24,24 45:21      subsequently (3) 5:19      sussmans (1) 6:13            52:24 53:12,25 54:6      timetable (4) 115:23
  60:10 78:1 98:8 99:18      117:17                     46:7 49:25                 53:23 87:16              symptoms (9) 106:25          60:12 61:3,5               116:24 117:4,5
  105:8 108:7,11           sooner (2) 116:24,25         50:17,23,25              subsidiary (1) 42:20         107:3,9,9,10,15            62:4,6,9,17 63:14,24     timing (1) 15:24
  111:1,24 113:2 114:10    sophisticated (1) 68:7       51:1,7,8,14,15 52:14     subsource (65) 7:9           108:2,8,14                 64:15 65:9 66:20         told (36) 6:4,19 24:9
show (7) 74:17 75:25       sort (4) 9:17 10:8 11:22     53:8,10 55:14              11:5,8,12,13,18          system (1) 60:4              68:25 70:5,6,7,17          29:3,9 32:10 33:10,19
  77:19 85:23 86:17          30:7                       59:19,22 60:1,9,14,17      12:3,19 13:9 14:16                                    71:17 73:2 74:8,21         35:7 37:1 41:16,25
  102:23 112:20            sorts (1) 7:6                64:13,15 70:17 76:24       15:2,6 16:6 18:17,23                  T               75:5 77:22 79:24           45:8,9,17,19 46:4,25
showed (1) 51:24           sought (3) 74:23             77:16 81:14 87:8           19:7,23 20:7,16                                       81:4,4,14 84:1,3 85:13     47:7 48:14 54:21
showing (7) 34:21 64:7       75:1,10                    88:5,5,8,14 91:6,9         21:1,5,20 24:8           taint (2) 43:2,4             86:1 87:20 88:17           56:7,21 57:7 58:25
  104:7 107:3,8,9 108:2    source (100) 6:10,10         98:13 104:15               25:20,24 26:21 27:25     taken (12) 22:22 23:13       91:5,15,25 92:5,13         62:11 79:25 92:21
shown (5) 44:11 96:6         7:1,3,4,4,10,12,17       statements (16) 32:11        28:4,13,15,20              60:13 81:4,4 82:13,17      93:4 96:1 98:3 99:14       94:14 98:15 99:16
  104:1,13 106:25            8:11,18 9:3 10:2,6,23      33:12,14 34:19             29:2,7,12,18               105:12,13,16 107:11        104:3 108:9 109:14         101:8,16 103:6 104:21
shows (3) 52:1,2 64:3        11:2,8,15,25               35:12,15 36:20 39:19       30:21,22,24 31:1,9,24      112:21                     110:19 112:24              105:10
shred (1) 6:16               12:4,8,11,20,22 13:1,9     40:19,23,23 50:2,7         32:9,16 33:10,17         takeover (1) 42:1            115:10,11 116:6          tomlinson (68) 1:4,5,6
side (5) 22:22 27:4          16:24,24 18:16,18,23       53:9 63:17 81:23           34:11 35:3,8,10,13,16    taking (4) 25:5 76:3       themes (1) 102:21            8:3,16,22 9:1,3 32:14
  51:18 66:11 73:25          19:6,7,23 20:6,7,15      stating (1) 41:9             36:23,25 37:5              84:6 93:10               themselves (1) 107:15        36:3 40:2,13,14,19
sides (2) 107:1 117:3        21:8,18,20,22            status (2) 23:16 81:9        38:7,8,10,14 39:20       talbott (7) 65:21 75:24    theory (2) 43:13 44:13       44:9,14,19 48:17
signed (10) 1:12 42:15       22:11,17,25              stay (2) 78:1 108:7          56:11 57:12 65:3           76:2,13,17 77:1,6        thereabouts (1) 116:11       51:17,20 59:6,16
  50:24 51:1,14 64:16        24:3,3,7,17 25:12,20     staying (1) 108:12           69:14,21,22              talk (5) 22:6 35:16        thereafter (1) 39:14         60:12 61:9 63:3 81:4
  70:7 80:13 81:6 82:3       28:1,2,12,15,20          steele (104) 1:3,5 2:2     subsources (20)              59:10 77:4 100:22        therefore (4) 5:3 64:14      89:14 96:8 104:17,21
significance (1) 63:6        29:7,9,25 30:4,9,25        4:16 6:14 7:21 8:5,20      12:22,23,25 13:5,6       talked (1) 27:6              80:18 114:6                106:22 107:17
significant (4) 29:13,19     31:3,5,23 32:10 34:16      16:3 17:23 22:15 24:6      16:18 21:18 32:1         talking (20) 10:24         theres (31) 6:7,15           108:5,16,20,23,24
  37:16 39:13                35:23 38:7,7 47:12         27:14 30:23 31:10,19       33:13 35:11,15 36:21       11:15 12:9 16:14,16        11:12,13 17:13 21:25       109:1,11,15
significantly (1) 36:5       49:1 53:1,2 55:21          33:12 34:15                37:7,7 38:4,12,13          19:12,13,15 22:9           22:15 43:14,15,17          110:1,8,13,16,21
simpson (23) 1:22 2:4        56:1,6,9,21                35:11,14,21                39:22 93:24 94:12          32:10 33:18 38:16          44:10 46:6,8 50:13         111:5 112:7 113:25
  12:9 45:20 46:4,10         57:7,8,11,23               36:6,20,22 40:8,21       substantial (1) 10:8         40:9 50:24 52:20           59:18 63:13 66:25          114:5,7,18,22
  47:7 48:4,9,9 64:9         58:14,19,21,25             42:8 43:9,16,24          suddenly (2) 102:6,7         67:15 87:9 95:25           74:15 86:2 89:16           115:7,11,16,19,21,23
  80:13,16,17 81:6 82:7      61:13,14                   44:9,14 46:24 48:23      suﬀer (1) 43:2               96:13 99:2                 90:16,18,25 92:15,20       116:3,12,13,15
  92:12 95:3 96:21           62:11,12,24,25 63:18       50:10,21 52:6 53:2,25    suﬃced (1) 96:25           tank (1) 78:15               107:10 108:5 109:9         117:5,12,14,18,20
  97:16,18 102:17 103:1      65:3 69:1,2,13,22          56:5,10 57:4,8,22        suﬃciently (1) 112:2       tasking (1) 71:18            114:19,22 116:25           118:3
simpsons (2) 48:18,19        95:23 113:1                58:8,16 61:6,9 63:3,14   suggest (7) 2:14 48:23     tea (3) 3:10,18 4:1        theyd (1) 28:12            tomorrow (3) 113:24
since (1) 105:10           sources (22) 4:1 6:12        64:24 65:10 66:4           50:3,18 53:5,12 58:17    team (5) 36:10,13          theyre (11) 11:11 12:13      117:7,14
sir (13) 56:10 72:17         7:2 10:13 12:2 18:6        67:12 69:10,17 71:20     suggested (6) 61:22,23       39:12 83:25 84:21          14:4,8,13 25:13 26:4     tonight (2) 117:11,12
  74:16,17 77:14,15          19:5 20:25 21:4 23:18      73:17 75:6,7,10,13         72:9 99:18 110:25        technical (1) 48:13          40:21 68:8 83:17         took (12) 4:7
  78:3,8,17 79:3,5,6         30:5 38:22 46:2            77:20 79:13 81:12          111:22                   technically (1) 106:11       96:16                      17:5,17,25 18:18,21
  98:10                      48:5,14,17,19 57:19        84:2,14 85:19,25         suggesting (3) 4:18        technologically (1)        thing (8) 15:23 16:2         22:13 34:12 57:15
sit (1) 106:14               94:10 111:15               86:17 88:3,9 89:14         62:8 64:2                  25:13                      47:19 55:20 58:7 88:3      87:14 102:25 112:6
situation (4) 12:21          112:11,23                  91:9 92:15 93:13         suggestion (2) 75:20       telephone (2) 20:13          89:24,25                 topic (1) 13:2
  69:23 108:25 109:2       speak (1) 79:11              95:2,2 96:9 98:23          100:11                     100:15                   thinks (2) 57:22 99:9      tor (1) 45:14
six (5) 10:1 36:10 37:17   speaking (2) 36:25 77:7      99:24 100:11 101:19      suggests (1) 72:8          telephoned (1) 99:6        third (4) 10:18 14:3       total (2) 8:16 116:2
  68:22 73:3               specialist (1) 55:7          102:19 103:14 104:2      suitable (1) 12:19         telling (8) 30:10 33:17      82:11 114:14             touch (6) 27:23,24
sjvoll (3) 9:1 109:12,15   specific (6) 13:8 17:5       105:10,15,21             sum (1) 9:20                 34:17,17 35:23 45:11     thirdhand (2) 27:1,10        75:24 76:2 78:1
skype (1) 85:16              20:18 24:1 28:3 113:6      106:8,10,18,19,24        summarising (1) 57:5         58:11 101:20             thoroughly (1) 103:20        100:17
sl (2) 43:10,10            specifically (5) 17:25       107:7 108:3,11           summary (4) 49:20          tells (2) 56:12 58:8       though (4) 11:25 53:24     tout (1) 74:7
                                                                                                            tempted (1) 59:11



Opus 2                                                                                                                                                     transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                                                      +44 (0)20 3008 5900
                     Case 1:17-cv-02041-RJL Document 153-3 Filed 06/21/21 Page 39 of 39
March 18, 2020                                  Petr Aven, Mikhail Fridman and [...] Business Intelligence Limited                                                      Day 3




tower (1) 2:1              understood (6) 44:2          104:19,22 105:2,7,21      37:12 40:23 41:3                                    220 (1) 117:22
                                                                                                                        1
toweralfa (2) 71:19 87:4     69:23 75:21 77:6           106:1,5,17,21 107:12      42:14 43:20 44:1,24                                 225 (1) 32:24
track (1) 30:6               80:6,19                    108:9,17,21,24            49:25 50:7,16,23,24                                 226 (2) 35:2 38:1
                                                                                                          1 (23) 7:3
trade (1) 82:10            undertaking (3) 82:7         109:4,8,13,19             51:1,7,8,14 59:19,22                                230 (1) 36:15
                                                                                                            11:3,4,5,12,13,15,16,20
traﬃc (2) 72:9 86:11         93:25 94:12                110:9,14,18 111:18        60:1,9,14,17 76:24                                  231 (1) 84:12
                                                                                                            33:8 34:4,13 35:13
training (1) 111:1         undertook (1) 92:2           113:10,19                 77:16 87:8 88:5,14                                  259 (3) 46:20,22 84:19
                                                                                                            38:11 39:17 40:14,16
transcribed (3) 49:6,16    undoubtedly (1) 15:9         114:3,6,13,16,19          91:6,8 98:13 104:15                                 29 (1) 20:21
                                                                                                            47:12,13 70:5 106:6
  56:6                     unfortunate (1) 107:7        115:3,5,8,19,24           111:16                                              2ii (1) 96:17
                                                                                                            118:2,3
transcript (1) 99:22       unfortunately (1) 72:2       116:4,7,14,17,22        witnesss (1) 60:15
                                                                                                          10 (3) 100:10 113:24
transit (2) 18:6,8         union (4) 22:14 25:8         117:8,13,15,19,21       wont (2) 109:21 117:9                                               3
                                                                                                            117:21
transition (1) 73:2          68:20,24                 washington (9) 35:6       wood (5) 77:14,15
                                                                                                          100 (5) 15:17,21,22,24
translated (1) 49:15       unjustified (1) 112:9        39:8,13 74:25 75:12       78:3,5 98:10                                        3 (4) 7:4 34:9,9 54:19
                                                                                                            105:3
translation (1) 49:13      unless (8) 17:24 50:1        98:12,24 99:3,4         work (18) 8:17 9:14                                   30 (2) 19:15,18
                                                                                                          1000 (2) 116:7 117:23
travel (1) 8:14              59:21,23,24,25 109:9     wasnt (20) 2:21 8:6         10:2 22:7 24:3 29:7                                 3000 (1) 9:20
                                                                                                          1030 (1) 1:2
travelled (1) 101:3          117:3                      9:11 10:15 29:5 30:8      39:13 63:20 76:15                                   31 (5) 2:21 17:8,11,14
                                                                                                          105 (1) 118:4
travelling (1) 7:8         unredacted (1) 36:11         53:19,20 54:7 62:2        81:18 82:8 87:18                                      85:17
                                                                                                          11 (2) 1:13 45:5
travels (1) 8:17           until (4) 33:11 83:25        66:9,21 67:12 78:22       88:6,16 90:2,10 97:4                                319 (1) 85:18
                                                                                                          111 (1) 42:10
trial (3) 33:25 59:23,24     110:18 117:23              80:11 94:5 95:10          116:20                                              32 (1) 21:16
                                                                                                          112 (21) 1:8 2:5,11 5:1
trials (1) 115:11          untrue (3) 52:24 53:12       101:23 107:12 109:13    worked (9) 15:6                                       33 (1) 18:3
                                                                                                            15:20,23 19:10 22:1
trouble (1) 42:24            54:6                     way (20) 10:7 11:6          46:12,17 55:5 76:21                                 330 (1) 116:12
                                                                                                            48:22 71:13,22 73:12
true (20) 26:9 40:11       unwell (1) 105:11            28:8,25 29:1 31:20        78:14 100:19,24 101:9                               34 (4) 18:14,18,22
                                                                                                            84:17,20,21 85:24
  44:2,3 47:13 50:21       upon (2) 37:9 95:22          34:15 60:11,18 62:1     working (5) 54:7 63:19                                  25:16
                                                                                                            86:18 88:16 89:7
  51:5 58:11 66:20         used (11) 11:5 47:2          101:12 103:25             77:24 84:10 90:7                                    36 (2) 41:3,9
                                                                                                            90:1,10
  69:11 70:7,12 71:17        48:5,15 54:2 56:12         111:21,24 112:15        works (1) 13:15
                                                                                                          113 (1) 118:5
  73:17 84:3 86:19           61:12 69:8,9,10 94:24      113:13 114:20,24        world (3) 117:6,8,14                                                4
                                                                                                          1146 (1) 59:13
  92:5,13 103:14 104:3     useful (2) 13:2 97:20        115:16,25               worried (1) 102:4
                                                                                                          1157 (1) 59:15
trump (19) 2:1 3:20,23     users (1) 42:23            ways (1) 38:22            worry (1) 32:25                                       4 (2) 5:11 64:17
                                                                                                          1230 (1) 116:15
  4:24 43:4 47:1           uses (2) 96:24 98:7        website (3) 3:2 41:21     wouldnt (5) 14:6 15:11                                40 (1) 80:5
                                                                                                          14 (2) 6:22 108:7
  71:3,15,19 72:12 73:2    using (4) 3:9 23:19 62:9     55:2                      31:10 55:15 109:5                                   400 (1) 114:4
                                                                                                          15 (4) 23:7 76:17
  74:18 87:4 89:19           64:18                    wednesday (1) 1:1         write (2) 18:21 65:24                                 43 (2) 82:25 87:9
                                                                                                            116:10,16
  94:16,22 96:25 97:5      usual (3) 60:11 114:20     weeds (1) 23:3            writer (1) 91:2
                                                                                                          155 (1) 84:19
  103:18                     115:25                   week (1) 114:2            writers (1) 116:18
                                                                                                          18 (2) 1:1 100:16                         5
trumps (1) 42:21           usually (7) 7:6 12:16,17   weeks (3) 47:3 50:8       writeup (1) 46:5
                                                                                                          187 (2) 32:23 34:10
trust (2) 29:11 57:13        22:7 49:6,15 115:8         78:9                    writing (2) 49:11 101:1
                                                                                                          19 (2) 83:25 117:24         5 (2) 5:21 89:11
trusted (2) 7:15 25:21     uzbekistan (2) 55:19       weight (1) 113:5          written (4) 62:12
                                                                                                          192 (2) 36:16,17            5000 (1) 9:20
trustworthy (1) 100:20       58:6                     weinberg (1) 39:9           114:10,12 116:23
                                                                                                          1990 (1) 63:5               53 (1) 76:24
truth (8) 1:12 42:15                                  wellfounded (1) 64:22     wrong (24) 1:16,17
                                                                                                          1990s (18) 26:23            55 (1) 98:22
  43:15 44:24 46:6,8                     V            went (4) 5:22 60:5          2:14 4:17,18 34:22
                                                                                                            27:5,17 52:3,22           57 (1) 80:22
  69:15 93:4                                            63:20 68:9                36:2 37:20,23,24,25
                                                                                                            53:15,21,24               58 (1) 99:22
truthful (1) 37:14         v (1) 98:19                werent (2) 78:22 94:8       38:19,21 40:10 42:6
                                                                                                            56:12,18,23 57:3,10       59 (1) 100:9
truthfully (1) 69:24       value (2) 21:7 113:16      weve (1) 15:19              43:25 45:22 55:14
                           various (2) 55:5 85:24                                                           59:3 61:24 63:19 67:8
trying (6) 94:9,18                                    wfo (2) 35:13 38:11         57:17,19,23 65:1,3,6
                                                                                                            68:8                                    6
  95:4,24 102:11 112:20    verificatory (1) 21:15     whatever (15) 3:2 26:13   wrote (2) 40:2 65:25
                           verify (1) 22:4                                                                1991 (1) 52:24
turn (3) 49:25 70:25                                    43:11,12,15 63:13
                                                                                           Y              1993 (1) 55:5               6 (1) 84:22
  87:19                    version (13) 32:19           72:23 73:7 88:4 90:13
                                                                                                          1995 (2) 55:5,6             60 (1) 100:9
turned (1) 19:5              33:2,3,3,4,6 37:12         108:10,11 111:13        yahoo (3) 95:13,15,22
                             110:15 114:24,25                                   yanukovych (1) 83:19      1996 (1) 54:15
twice (1) 4:25                                          113:13 115:16
                             115:3,4,8                                          yeah (25) 5:22 11:10,25   1997 (2) 54:19 55:7                       7
twominute (1) 41:21                                   whats (5) 9:11 30:1
                           versions (1) 1:11                                      17:12,20 19:25 20:22    1999 (1) 52:24
type (4) 24:20,21,21,23                                 33:20 44:12 114:21
                           vertical (1) 14:15                                     23:25,25 30:5 34:8      1s (1) 47:1                 701 (1) 95:20
typing (1) 25:6                                       white (1) 103:10
                           via (6) 45:14 105:15                                   36:16,18 50:9 66:5                                  75 (1) 106:17
                                                      whoever (4) 48:3 67:6
                             106:8,19 108:3 109:18      74:16 79:20               73:24 77:9 81:16 83:3                 2
           U                                                                                                                                        8
                           vicepresident (1) 55:9     whole (2) 49:22 88:24       84:15 87:2 96:14 97:3
                           victoria (6) 76:12 77:8    whom (2) 76:21 107:14       99:16 100:8             2 (10) 7:4 39:15 49:23
uk (2) 19:8,24               88:1 89:12 91:19         widely (1) 79:14          years (10) 10:1 15:7        53:13,14 61:11 70:14      8 (7) 23:6,6 70:19
ukraine (1) 83:19            103:11                   wider (2) 74:24 75:11       16:10,17 19:3 46:12       81:17 104:23 105:2          92:18,19 99:22 117:10
ultimate (10)              views (1) 111:5            wife (3) 105:11 107:9       76:17 78:18 84:10       20 (2) 86:2 98:22           800 (1) 117:16
  66:9,15,19,24 67:19      vladimir (2) 15:25 56:14     108:14                    86:12                   200 (1) 105:5               89 (1) 65:12
  68:9 79:20 93:5 94:15    vladislav (1) 46:2         wifes (1) 110:15          yesterday (4) 41:5        2000 (1) 55:7
  96:23                    voluntary (1) 37:18        wild (1) 43:14              97:11 112:14,16         2001 (1) 76:18                            9
unable (1) 93:22           volunteer (1) 61:4         willing (1) 60:24         yet (3) 44:11 105:19      2010 (2) 80:13 82:3
uncertain (1) 27:13        vouched (1) 100:18         win (1) 97:7                108:19                  2016 (20) 1:13 2:16         900 (3) 117:16,18,19
understand (13)                                       wine (3) 20:23 21:14      york (3) 5:16,19,22         5:11,17,20,25 6:22        96 (1) 64:13
  4:18,20 44:3 58:16                    W               24:8                    yorker (1) 5:6              16:14,16 42:18 45:5
  67:7 70:20 89:22 90:2                               winer (3) 75:18 91:3,7    youd (1) 94:2               48:11 52:15 66:2 77:2
  91:15 95:24 105:18       wait (2) 109:21 110:18     wiped (2) 2:13 83:13      youre (31) 2:14 5:5         78:2 83:7,24 84:22
  107:5 111:10             wallander (1) 103:10       wish (1) 61:1               6:14 11:15 17:1 23:10     101:2
understandably (1) 93:9    walls (2) 13:15 14:11      wishes (1) 60:8             27:1,23,24 29:8 31:11   2017 (4) 2:13 32:18
understanding (16)         wants (1) 113:13           withdrawing (1) 65:10       32:3 40:22 44:23          34:12 35:4
  48:20 60:7 68:7,12       warby (64) 7:25 8:9,24     withhold (1) 111:3          45:10 56:23 59:17       2018 (1) 70:5
  75:10 79:16,24 81:10       9:2 40:12,17 44:6,10     witness (41) 1:11 8:23      62:8 65:9 67:15         2020 (2) 1:1 117:24
  87:21,23 90:3 91:17        51:13 59:5,8,16 60:23      9:19 10:18 19:18          69:5,21 82:20 84:11     21 (3) 23:9,10,22
  95:22 102:25 103:5         61:8 62:20,24 63:1         21:25 22:2,15 25:16       87:9 89:14 94:17        213 (1) 85:18
  107:12                     89:1,6 95:24                                         95:25 98:17 107:2,3     22 (1) 23:22



Opus 2                                                                                                                                                   transcripts@opus2.com
Oﬃcial Court Reporters                                                                                                                                    +44 (0)20 3008 5900
